Loan No: 31-0921346






--------------------------------------------------------------------------------

Exhibit #10.119
LOAN AGREEMENT
Dated as of October 31, 2013
Between
N.J. METROMALL URBAN RENEWAL, INC.,
as Fee Borrower
and
JG ELIZABETH II, LLC,
as Leasehold Borrower
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender

--------------------------------------------------------------------------------


-1-
USActive 28944438.5

--------------------------------------------------------------------------------






-2-
USActive 28944438.5

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1
Definitions    1

Section 1.2
Principles of Construction    20

ARTICLE 2

GENERAL TERMS
Section 2.1
The Loan    21

Section 2.2
Disbursement to Borrowers    21

Section 2.3
The Note and the other Loan Documents    21

Section 2.4
Use of Proceeds    21

Section 2.5
Interest Rate    21

Section 2.6
Loan Payments    22

Section 2.7
Prepayments    23

Section 2.8
Defeasance    24

ARTICLE 3

REPRESENTATIONS AND WARRANTIES
Section 3.1
Legal Status and Authority    27

Section 3.2
Validity of Documents    27

Section 3.3
Litigation    28

Section 3.4
Agreements    28

Section 3.5
Financial Condition    28

Section 3.6
Disclosure    29

Section 3.7
No Plan Assets    29

Section 3.8
Not a Foreign Person    29

Section 3.9
Business Purposes    29

Section 3.10
Borrower Information    29

Section 3.11
Status of Property    29

Section 3.12
Financial Information    31

Section 3.13
Condemnation    31

Section 3.14
Separate Lots    31

Section 3.15
Insurance    31

Section 3.16
Use of Property    31

Section 3.17
Leases and Rent Roll    31


i

--------------------------------------------------------------------------------




Section 3.18
Filing and Recording Taxes    32

Section 3.19
Management Agreement    32

Section 3.20
Illegal Activity/Forfeiture    32

Section 3.21
Taxes    33

Section 3.22
Permitted Encumbrances    33

Section 3.23
Material Agreements    33

Section 3.24
Intentionally Omitted    33

Section 3.25
Federal Reserve Regulations    33

Section 3.26
Investment Company Act    34

Section 3.27
Fraudulent Conveyance    34

Section 3.28
Embargoed Person    34

Section 3.29
Patriot Act    35

Section 3.30
Organizational Chart    35

Section 3.31
Bank Holding Company    35

Section 3.32
No Breach of Fiduciary Duty    35

Section 3.33
REA Representations    36

Section 3.34
No Change in Facts or Circumstances    36

Section 3.35
Perfection of Accounts    36

Section 3.36
Ground Lease    36

Section 3.37
Redevelopment Documents    37

Section 3.38
Outstanding Tenant Expenses    38

Section 3.39
Rent Concessions    38

Section 3.40
Road Improvement Agreement    38

Section 3.41
Guarantor Representations    38

ARTICLE 4

BORROWER COVENANTS
Section 4.1
Existence    39

Section 4.2
Applicable Law    39

Section 4.3
Maintenance and Use of Property    39

Section 4.4
Waste    40

Section 4.5
Taxes and Other Charges    40

Section 4.6
Litigation    41

Section 4.7
Access to Property    41

Section 4.8
Notice of Default    41

Section 4.9
Cooperate in Legal Proceedings    41

Section 4.10
Performance by Each Borrower    41

Section 4.11
Awards    41

Section 4.12
Books and Records    42

Section 4.13
Estoppel Certificates    44

Section 4.14
Leases and Rents    45

Section 4.15
Management Agreement    47

Section 4.16
Payment for Labor and Materials    49


-ii-

--------------------------------------------------------------------------------




Section 4.17
Performance of Other Agreements    50

Section 4.18
Debt Cancellation    50

Section 4.19
ERISA    50

Section 4.20
No Joint Assessment    50

Section 4.21
Alterations    50

Section 4.22
REA Covenants    51

Section 4.23
Material Agreements    51

Section 4.24
Ground Lease    52

Section 4.25
Redevelopment Payments    54

ARTICLE 5

ENTITY COVENANTS
Section 5.1
Single Purpose Entity/Separateness    54

Section 5.2
Independent Director    58

Section 5.3
Compliance Certificate    60

Section 5.4
Change of Name, Identity or Structure    60

Section 5.5
Business and Operations    60

Section 5.6
Prior Acts    60

ARTICLE 6

NO SALE OR ENCUMBRANCE
Section 6.1
Transfer Definitions    63

Section 6.2
No Sale/Encumbrance    63

Section 6.3
Permitted Equity Transfers    64

Section 6.4
Permitted Transfers of Partnership Interests in GPLP    65

Section 6.5
Permitted Non-GRT Limited Partner Transfers    66

Section 6.6
Permitted Property Transfers (Assumptions)    66

Section 6.7
Pledges to Secure Corporate Credit Facilities    68

Section 6.8
Permitted Indirect Transfers    69

Section 6.9
Lender’s Rights    70

ARTICLE 7

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 7.1
Insurance    71

Section 7.2
Casualty    76

Section 7.3
Condemnation    76

Section 7.4
Restoration    77


-iii-

--------------------------------------------------------------------------------




ARTICLE 8

RESERVE FUNDS
Section 8.1
Tax Reserve Funds    81

Section 8.2
Insurance Reserve Funds    82

Section 8.3
Immediate Repair Funds    82

Section 8.4
Replacement Reserve Funds    82

Section 8.5
Leasing Reserve Funds    84

Section 8.6
Ground Rent/PILOT Payment Funds    85

Section 8.7
Rent Reserve    86

Section 8.8
Existing Leases Reserve Funds    86

Section 8.9
The Accounts Generally    87

Section 8.10
Letters of Credit    88

ARTICLE 9

CASH MANAGEMENT AGREEMENT
Section 9.1
Cash Management Agreement    90

Section 9.2
Cash Flow Sweep    90

ARTICLE 10

EVENTS OF DEFAULT; REMEDIES
Section 10.1
Event of Default    90

Section 10.2
Remedies    93

ARTICLE 11

SECONDARY MARKET
Section 11.1
Securitization    95

Section 11.2
Securitization Indemnification    98

Section 11.3
Intentionally Omitted    100

Section 11.4
Servicer    100

Section 11.5
Rating Agency Costs    100

Section 11.6
Mezzanine Option    101

Section 11.7
Conversion to Registered Form    101


-iv-

--------------------------------------------------------------------------------




ARTICLE 12

INDEMNIFICATIONS
Section 12.1
General Indemnification    102

Section 12.2
Mortgage and Intangible Tax and Transfer Tax Indemnification    102

Section 12.3
ERISA Indemnification    102

Section 12.4
Duty to Defend, Legal Fees and Other Fees and Expenses    103

Section 12.5
Survival    103

Section 12.6
Environmental Indemnity    103

ARTICLE 13

EXCULPATION
Section 13.1
Exculpation    103

Section 13.2
Survival    106

ARTICLE 14

NOTICES
Section 14.1
Notices    107

ARTICLE 15

FURTHER ASSURANCES
Section 15.1
Replacement Documents    108

Section 15.2
Recording of Security Instrument, etc    108

Section 15.3
Further Acts, etc    108

Section 15.4
Changes in Tax, Debt, Credit and Documentary Stamp Laws    109

ARTICLE 16

WAIVERS
Section 16.1
Remedies Cumulative; Waivers    109

Section 16.2
Modification, Waiver in Writing    109

Section 16.3
Delay Not a Waiver    110

Section 16.4
Waiver of Trial by Jury    110

Section 16.5
Waiver of Notice    110

Section 16.6
Remedies of Borrowers    110

Section 16.7
Marshalling and Other Matters    110

Section 16.8
Waiver of Statute of Limitations    111


-v-

--------------------------------------------------------------------------------




Section 16.9
Waiver of Counterclaim    111

Section 16.10
Sole Discretion of Lender    111

ARTICLE 17

MISCELLANEOUS
Section 17.1
Survival    111

Section 17.2
Governing Law    112

Section 17.3
Headings    113

Section 17.4
Severability    113

Section 17.5
Preferences    113

Section 17.6
Expenses    114

Section 17.7
Cost of Enforcement    115

Section 17.8
Exhibits and Schedules Incorporated    115

Section 17.9
Offsets, Counterclaims and Defenses    115

Section 17.10
No Joint Venture or Partnership; No Third Party Beneficiaries    115

Section 17.11
Publicity; Advertising    116

Section 17.12
Conflict; Construction of Documents; Reliance    117

Section 17.13
Entire Agreement    117

Section 17.14
Liability    117

Section 17.15
Duplicate Originals; Counterparts    117





EXHIBITS AND SCHEDULES
EXHIBIT A        Additional Definitions
SCHEDULE I        Reserved
SCHEDULE II    Organizational Chart
SCHEDULE III    Descriptions of REA’s
SCHEDULE IV    Rent Concessions
SCHEDULE V    Existing Leases





-vi-

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of October 31, 2013 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address
at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, Oakland, California
94612 (together with its successors and/or assigns, “Lender”), N.J. METROMALL
URBAN RENEWAL, INC., a New Jersey corporation, having an address at 180 E. Broad
Street, 21st Floor, Columbus, Ohio 43215 (“Fee Borrower”) and JG ELIZABETH II,
LLC, a Delaware limited liability company, having an address at 180 E. Broad
Street, 21st Floor, Columbus, Ohio 43215 (“Leasehold Borrower”; together with
the Fee Borrower, each a “Borrower” and collectively, the “Borrowers”).
RECITALS:
Borrowers desire to obtain the Loan (defined below) from Lender.
Lender is willing to make the Loan to Borrowers, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:
ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“30/360 Basis” shall mean on the basis of a 360-day year consisting of twelve
(12) months of thirty (30) days each.
“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which (i) has at least two springing members, which, upon the dissolution of
all of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company, and (ii) otherwise meets the Rating Agency
criteria then applicable to such entities.
“Accounts” shall have the meaning set forth in the Cash Management Agreement.
“Act” shall have the meaning set forth in Section 5.1(c) hereof.
“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.




--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty percent (40%) of, is in Control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.
“Affiliated Manager” shall mean any managing agent of the Property in which
either Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate
of such entities has, directly or indirectly, any legal, beneficial or economic
interest.
“Allocation Agreements” shall mean collectively, (i) that certain Allocation
Agreement, dated as of September 21, 2000, by and between Jersey Gardens and
Residence Inn By Marriott, Inc., (ii) that certain Allocation Agreement, dated
October 2, 2001 , by and between Jersey Gardens and CIS Newark Airport LLC,
(iii) that certain Allocation Agreement, dated September 21, 2000, by and
between Jersey Gardens and Courtyard Management Corporation, (iv) that certain
Allocation Agreement, dated December 18, 2000, by and between Jersey Gardens and
ESA 2653, Inc., (v) that certain Jersey Gardens Lodging Associates Allocation
Agreement, dated September 5, 2008, by and between Jersey Gardens and Jersey
Gardens Lodging Associates, LLP, and (vi) that certain Ruby Tuesday Allocation
Agreement, dated June 30, 2004, by and between Jersey Gardens and Ruby Tuesday,
Inc.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean an amount equal to three percent (3%) of the
outstanding principal balance of the Loan.
“Annual Budget” shall have the meaning set forth in Section 4.12(a)(iv) hereof.
“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting either
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to either
Borrower, at any time in force affecting either Borrower or the Property or any
part thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or (ii)
in any way limit the use and enjoyment thereof.
“Approved Accounting Firm” shall mean BDO USA, LLP or any “big four” or other
nationally recognized public accounting firm acceptable to Lender.
“Approved Bank” shall mean (a) whether or not a Securitization has occurred (i)
KeyBank National Association (“KeyBank”) or The Huntington National Bank
(“Huntington Bank”) provided the short term unsecured debt obligations or
commercial paper of KeyBank or Huntington Bank, as applicable, are rated at
least “A-2” (or its equivalent) by S&P, Moody’s or Fitch in the case of accounts
in which funds are held for thirty (30) days or less and the senior

-2-

--------------------------------------------------------------------------------




unsecured debt obligations of KeyBank or Huntington Bank, as applicable, are
rated at least “BBB” (or its equivalent) from S&P, Moody’s or Fitch in the case
of accounts in which funds are held for more than thirty (30) days, or (ii) any
other bank or other financial institution which has the Required Rating, (b) if
a Securitization has not occurred, any other bank or other financial institution
acceptable to Lender, or (c) if a Securitization has occurred, any other bank or
other financial institution with respect to which Lender shall have received a
Rating Agency Confirmation.
“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender and the Rating Agencies.
“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among Lender,
Borrowers and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Assignment of Allocation Agreements” shall mean that certain Assignment of
Allocation Agreements dated as of the date hereof by Jersey Gardens Center, LLC,
a Delaware limited liability company, Borrowers and Glimcher JG Urban Renewal,
Inc., a New Jersey corporation for the benefit of Lender.
“Assumed Debt Service Coverage Ratio” shall have the meaning set forth on
Exhibit A attached hereto and made a part hereof. All capitalized terms in such
definition are also set forth on Exhibit A.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and, to the extent applicable, any comparable foreign laws relating to
bankruptcy, insolvency or creditors’ rights.
“Borrower” and “Borrowers” shall have the meaning set forth in the introductory
paragraph hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of California are not open for business.
“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.
“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrowers and Manager.



-3-

--------------------------------------------------------------------------------




“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.
“Casualty” shall have the meaning set forth in Section 7.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Constituent Members” shall have the meaning set forth in Section 5.2(b) hereof.
“Continuing Disclosure Agreement” shall mean that certain Continuing Disclosure
Statement dated as of July 1, 1998 by and between Fee Borrower, Elizabeth
MetroMall LLC and First Union National Bank, as trustee, as modified by that
certain Continuing Disclosure Agreement dated as of May 29, 2002 by and between
Fee Borrower, Elizabeth MetroMall LLC and LaSalle Bank National Association, as
successor trustee.
“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.
“DBRS” shall mean DBRS, Inc.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents, including, without limitation, the
payment of all sums advanced and costs and expenses incurred (including unpaid
or unreimbursed servicing and special servicing fees) by Lender in connection
with the enforcement and/or collection of the Debt or any part thereof.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

-4-

--------------------------------------------------------------------------------




“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Interest
Rate and (b) four percent (4%).
“Defeasance Approval Item” shall have the meaning set forth in Section 2.8
hereof.
“Defeasance Collateral Account” shall have the meaning set forth in Section 2.8
hereof.
“Defeasance Lockout Release Date” shall mean the earlier to occur of (i) the
third (3rd) anniversary of the first Monthly Payment Date and (ii) the date that
is two (2) years from the “startup day” (within the meaning of Section
860G(a)(9) of the IRS Code) of the REMIC Trust established in connection with
the last Securitization involving any portion of or interest in the Loan.
“Deposit Account Agreement” shall have the meaning set forth in the Cash
Management Agreement.
“Disclosure Document” shall have the meaning set forth in Section 11.2 hereof.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “A” (or its
equivalent) from each of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.
“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.
“Environmental Compliance and Indemnification Agreement” shall mean that certain
Environmental Compliance and Indemnification Agreement dated as of July 1, 1998
by and between N.J. MetroMall Urban Renewal, Inc., Elizabeth MetroMall LLC,
Glimcher Properties Limited Partnership and the City of Elizabeth, New Jersey.

-5-

--------------------------------------------------------------------------------




“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrowers and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or may hereafter be amended, restated, replaced or
otherwise modified.
“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with either Borrower, are treated as a
single employer under any or all of Sections 414(b), (c), (m) or (o) of the IRS
Code.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Exchange Act” shall have the meaning set forth in Section 11.2 hereof.
“Exchange Act Filing” shall mean any filing under or pursuant to the Exchange
Act in connection with or relating to a Securitization.
“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.
“Existing Leases” all have the meaning set forth in Section 8.8 hereof.
“Existing Lease Allocated Amount” all have the meaning set forth in Section 8.8
hereof.
“Existing Leases Leasing Costs” all have the meaning set forth in Section 8.8
hereof.
“Existing Leases Reserve Funds” all have the meaning set forth in Section 8.8
hereof.
“Fitch” shall mean Fitch, Inc.
“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“GDC” means Glimcher Development Corporation, a Delaware corporation.

-6-

--------------------------------------------------------------------------------




“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“GPLP” means Glimcher Properties Limited Partnership, a Delaware limited
partnership.
“Ground Lease” shall mean certain Amended and Restated Master Lease dated as of
June 4, 1998, between the Fee Borrower, as landlord, and Elizabeth Metromall
LLC, as lessee, recorded on June 12, 1998 as Instrument No. 53426 in the Union
County Clerk’s Office; as partially assigned by that certain Partial Assignment
of Amended and Restated Master Lease dated June 4, 1998 by Elizabeth Metromall
LLC to Power Center Ground Lessee, recorded on June 12, 1998 as Instrument No.
53427 and on June 25, 1998 as Instrument No. 53870 in the Union County Clerk’s
Office; as amended by that certain First Amendment to the Amended and Restated
Master Lease dated as of December 8, 2000 between Fee Borrower and Elizabeth
Metromall LLC and consented to by Power Center Ground Lessee, recorded on
January 17, 2001 as Instrument No. 90263 in the Union County Clerk’s Office; as
further partially assigned by that certain Assignment of Amended and Restated
Master Lease dated May 29, 2002 by Fee Borrower to Glimcher JG Urban Renewal,
Inc. and recorded on June 28, 2002 as Instrument No. 109479 in the Union County
Clerk’s Office; as further assigned by that certain Assignment of Amended and
Restated Master Lease dated May 29, 2002 by Elizabeth Metromall, LLC to Glimcher
Jersey Gardens, LLC recorded on June 28, 2002 as Instrument No. 109480 in the
Union County Clerk’s Office and by that certain Corrective Assignment of Amended
and Restated Master Lease by Elizabeth Metromall, LLC to Glimcher Jersey
Gardens, LLC dated December 18, 2002 and recorded on January 27, 2003 as
Instrument No. 117877; as further partially assigned by Assignment of Amended
and Restated Master Lease dated as of June 9, 2004 from Glimcher Jersey Gardens,
LLC to JG Elizabeth, LLC and recorded on July 1, 2004 as Instrument No. 140340
in the Union County Clerk’s Office; as further amended by that certain Second
Amendment to Amended and Restated Master Lease dated as of June 9, 2004 between
Fee Borrower and JG Elizabeth, LLC and consented to by Glimcher JG Urban
Renewal, Inc., recorded on July 1, 2004 as Instrument No. 140341; and as further
partially assigned by Assignment of Amended and Restated Master Lease dated of
even date hereof from JG Elizabeth, LLC to Leasehold Borrower to be recorded in
the Union County Clerk’s Office.
“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Lease.
“Ground Rent/PILOT Deposit” shall have the meaning set forth in Section 8.6
hereof.
“Ground Rent/PILOT Payment Reserve Funds” shall have the meaning set forth in
Section 8.6 hereof.
“GRT” means Glimcher Realty Trust, a Maryland real estate investment trust.
“Guarantor” shall mean GPLP.

-7-

--------------------------------------------------------------------------------




“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.
“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any other similar amounts.
“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.
“Independent Director” shall have the meaning set forth in Section 5.2 hereof.
“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.
“Insurance Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.
“Interest Accrual Period” shall mean the period beginning on the first day of
each calendar month during the term of the Loan and ending on (and including)
the last day of such calendar month.
“Interest Rate” shall mean a rate per annum equal to three and eighty-three
hundredths percent (3.83%).

-8-

--------------------------------------------------------------------------------




“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.
“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with a Securitization of the
Loan (or any portion thereof or interest therein).
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
“Kroll” shall mean Kroll Bond Rating Agency, Inc.
“Land” shall have the meaning set forth in the Security Instrument.
“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements whether or not in writing affecting the use, enjoyment or occupancy
of the Land and/or the Improvements heretofore or hereafter entered into and all
extensions, amendments and modifications thereto, whether before or after the
filing by or against any Borrower of any petition for relief under Creditors
Rights Laws.
“Leasing Reserve Funds” shall have the meaning set forth in Section 8.5 hereof.
“Leasing Reserve Monthly Deposit” shall have the meaning set forth in Section
8.5 hereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereof.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft standby letter of credit having an initial term of not less than one
(1) year and with automatic renewals for one (1) year periods (unless the
obligation being secured by, or otherwise requiring the delivery of, such letter
of credit is required to be performed at least thirty (30) days prior to the
initial expiry date of such letter of credit), for which a Borrower shall have
no reimbursement obligation and which reimbursement obligation is not secured by
the Property or any other property pledged to secure the Note, in favor of
Lender and entitling Lender to draw thereon in New York, New York and/or San
Francisco, California, based solely on a statement that Lender has the right to
draw thereon executed by an officer or authorized signatory of Lender. A Letter
of Credit must be issued by an Approved Bank. If at any time (a) the institution
issuing any such Letter of Credit shall cease to be an Approved Bank or (b) if
the Letter of Credit is due to expire prior to the termination of the event or
events which gave rise to the requirement that either Borrower deliver the
Letter of Credit to Lender, Lender shall have the right to draw down the same in
full and hold the proceeds thereof, unless such Borrower shall deliver a
replacement Letter of Credit from an Approved Bank within (i) as to (a) above,
twenty (20) days after Lender delivers written notice to such Borrower that the
institution issuing the Letter of Credit has ceased to be an Approved Bank or
(ii) as to (b) above, within ten (10) days prior to the expiration date of said
Letter of Credit.
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
“Licenses” shall have the meaning set forth in Section 3.11(a) hereof.

-9-

--------------------------------------------------------------------------------




“LLC Agreement” shall have the meaning set forth in Section 5.1(c) hereof.
“Loan” shall mean the loan made by Lender to Borrowers pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty, the Account Control
Agreement, the Assignment of Allocation Agreements and all other documents
executed and/or delivered in connection with the Loan.
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).
“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other Leases with the same Tenant or its Affiliate, accounts for 30,000
or more leasable square feet of the Property, (ii) any Lease which contains any
option, offer, right of first refusal or other similar entitlement to acquire
all or any portion of the Property, and (iii) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i) and/or
(ii) above.
“Management Agreement” shall mean the management agreement entered into by and
between Leasehold Borrower and the current Manager or any replacement management
agreement entered into by and between such Borrower and any Manager in
accordance with the terms hereof and of the other Loan Documents, pursuant to
which Manager is to provide management and other services with respect to the
Property.
“Manager” shall mean, collectively, GPLP, as manager, and GDC, as services
provider, or such other entity selected as the manager of the Property in
accordance with the terms of this Agreement or the other Loan Documents.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of either Borrower, Guarantor or the
Property, (iii) the enforceability, validity, perfection or priority of the lien
of the Security Instrument or the other Loan Documents, (iv) the ability of
either Borrower to perform its obligations under the Security Instrument or the
other Loan Documents, or (v) the ability of Guarantor to perform its obligations
under the Guaranty.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property under which there is an obligation of either
Borrower to pay more than $500,000 per annum other than: (i) the Management
Agreement and (ii) Leases.

-10-

--------------------------------------------------------------------------------




“Material Alteration” shall mean any alteration affecting the Property (a) the
cost of which exceeds the Alteration Threshold or (b) which adversely affects
any material structural components of the Improvements or any major building
system, including, without limitation, any HVAC system; provided, however, in no
event shall (i) any Immediate Repairs, (ii) any tenant improvement work
performed pursuant to any Lease approved by Lender, or (iii) alterations
performed as part of a Restoration in accordance with Section 7.4 hereof,
constitute a Material Alteration.
“Maturity Date” shall mean November 1, 2020 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Leasing Reserve Disbursement Amount” shall mean with respect to tenant
improvements and leasing commissions relating to a new Lease or the renewal of
an existing Lease, an amount equal to the product of (i) average annual base
rent during the term of such new Lease or Lease renewal, as applicable,
multiplied by (ii) two; provided, that, in each case, if the term of a Lease is
less than five (5) years, such amount shall be adjusted on a pro-rata basis in
accordance with the actual term of the Lease (it being understood that any Lease
that contains a termination right (other than in connection with a casualty or
condemnation) shall be deemed to expire on the date that such termination right
is exercisable).
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Member” is defined in Section 5.1(c) hereof.
“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.
“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.
“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).
“Monthly Debt Service Payment Amount” shall mean for each Monthly Payment Date,
a payment equal to the amount of interest which has accrued during the preceding
Interest Accrual Period computed at the Interest Rate.
“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.2
hereof.
“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.
“Monthly Tax Deposit” shall have the meaning set forth in Section 8.1 hereof.



-11-

--------------------------------------------------------------------------------




“Moody’s” shall mean Moody’s Investor Service, Inc.
“Morningstar” shall mean Morningstar, Inc.
“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.
“New Manager” shall have the meaning set forth in Section 4.15 hereof.
“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and the Rating Agencies
and otherwise in form and substance acceptable to Lender and the Rating
Agencies.
“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.
“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Goulston & Storrs PC in
connection with the closing of the Loan.
“Non-GRT Limited Partners” shall mean the limited partners of GPLP, other than
GRT and any limited partner of GPLP which is Controlled by GRT or in which GRT
owns ten percent (10%) or more of the beneficial interests.
“Note” shall mean, collectively, (i) that certain Promissory Note A-1 of even
date herewith in the principal amount of One Hundred Thirty Million and No/100
Dollars ($130,000,000.00), made by Borrowers in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, (ii) that certain Promissory Note A-2 of even date herewith in the
principal amount of One Hundred Forty Million and No/100 Dollars
($140,000,000.00), made by Borrowers in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time and (iii) that certain Promissory Note A-3 of even date herewith in the
principal amount of Eighty Million and No/100 Dollars ($80,000,000.00), made by
Borrowers in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“OFAC” shall have the meaning set forth in Section 3.28 hereof.
“Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrowers which is signed by Responsible Officer of each Borrower.
“Open Period Start Date” shall have the meaning set forth in Section 2.7(a)
hereof.



-12-

--------------------------------------------------------------------------------




“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.
“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.
“Permitted Encumbrances” shall mean collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy, (c)
liens, if any, for Taxes imposed by any Governmental Authority not yet due or
delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion, provided that,
“Permitted Encumbrances” shall not include any lien or encumbrance placed on the
Property pursuant to the terms of Section 7 of the Ground Lease by Jersey
Gardens Center LLC, a Delaware limited liability company or any of its
successors and/or assigns.
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Leasehold Borrower’s business and (ii) relate to Personal Property which is (A)
used in connection with the operation and maintenance of the Property in the
ordinary course of Leasehold Borrower’s business and (B) readily replaceable
without material interference or interruption to the operation of the Property.
“Permitted Equity Transfer” shall have the meaning set forth in Section 6.3
hereof.
“Permitted Property Transfer” shall have the meaning set forth in Section 6.4
hereof.
“Permitted Transfer” shall mean (i) a Permitted Equity Transfer, (ii) a
Permitted Property Transfer, (iii) a Lease entered into in accordance with the
terms hereof, (iv) any Permitted Encumbrances, and/or (v) any Permitted
Equipment Leases.
“Permitted Transferee” shall mean (i) GRT or (ii) a Qualified Equity Holder.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.
“Physical Conditions Report” shall mean a report prepared by a company
reasonably satisfactory to Lender regarding the physical condition of the
Property, reasonably satisfactory in form and substance to Lender.

-13-

--------------------------------------------------------------------------------




“PILOT Agreement” shall mean collectively, that certain Financial Agreement
dated as of July 1, 1998 between Fee Borrower and the City of Elizabeth, a
municipal corporation in the County of Union and the State of New Jersey (the
“City”) and all subsequent amendments and modifications thereto and that certain
Special Assessment Agreement dated as of July 1, 1998 between Fee Borrower and
City and all subsequent amendments and modifications thereto.
“PILOT Payments” shall mean the payments payable by Fee Borrower to the Trustee
(as such term is defined in the PILOT Agreement) for the benefit of City, under
and pursuant to the PILOT Agreement.
“Policies” shall have the meaning specified in Section 7.1 hereof.
“Power Center Ground Lessee” shall mean Jersey Gardens Center LLC, a Delaware
limited liability company, together with its permitted successors and assigns.
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
“Property” shall have the meaning set forth in the Security Instrument.
“Provided Information” shall have the meaning set forth in Section 11.2(b)
hereof.
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, would be acceptable to a
prudent lender of securitized commercial mortgage loans.
“Qualified Equity Holder” shall mean (a) whether or not a Securitization has
occurred, any bank, savings and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund, pension advisory firm, mutual fund, real estate investment trust, or
institutional entity substantially similar to any of the foregoing, provided in
each case that such institution has total assets (in name or under management)
in excess of $600,000,000 and is regularly engaged in the business of owning and
operating properties similar to the Property, (b) if prior to a Securitization,
any other Person approved in writing by Lender in its sole and absolute
discretion, or (c) if after a Securitization, any other Person for which Rating
Agency Confirmation has been obtained.
“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.
“Qualified Leasing Expenses” shall mean actual, out-of-pocket expenses incurred
by Borrowers in leasing space at the Property pursuant to Leases entered into in
accordance with the terms hereof, including brokerage commissions and tenant
improvements, which expenses (a) (i) in connection with Leases which require
Lender’s approval under the Loan Documents, are specifically approved by Lender,
(ii) in connection with Leases which do not require Lender’s approval under the
Loan Documents, are incurred in the ordinary course of business and are on
market terms and conditions, or (iii) are otherwise approved by Lender,
which approval shall not be unreasonably withheld or delayed, and (b) are
substantiated by documents and/or brokerage agreements.

-14-

--------------------------------------------------------------------------------




“Qualified Manager” shall have the meaning set forth in the Assignment of
Management Agreement.
“Qualified Pledgee” shall mean one or more of the following: (a) a real estate
investment trust, bank, saving and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund, government entity or plan provided
such entity (i) has total assets (in name or under management) in excess of
$600,000,000, and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of $250,000,000;
and (ii) is regularly engaged in the business of making or owning commercial
real estate loans or commercial loans secured by a pledge of interests in a
mortgage borrower or owning and operating commercial mortgage properties, (b) if
prior to a Securitization, an entity approved in writing by Lender in its sole
and absolute discretion, or (c) if after a Securitization, a Person for which
Borrowers shall have obtained a Rating Agency Confirmation.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Kroll and
Morningstar, or any successor thereto, or any other nationally-recognized
statistical rating agency which has been approved by Lender, but only to the
extent that such Rating Agency has been designated by Lender, or is anticipated
to be designated by Lender, in connection with any Secondary Market Transaction.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies (obtained at Borrowers’ sole cost and expense) that the credit
rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion. For the purposes of this Agreement
and the other Loan Documents, if any Rating Agency shall waive, decline or
refuse to review or otherwise engage any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents (hereinafter, a “RA
Consent”), such RA Consent shall be deemed to eliminate, for such request only,
the condition that a Rating Agency Confirmation by such Rating Agency (only) be
obtained for purposes of this Agreement or the other Loan Documents, as
applicable; provided, however, if Lender does not have a separate and
independent approval right with respect to such event set forth herein or in the
other Loan Documents, as applicable, then the term “Rating Agency Confirmation”
shall be deemed instead to require the approval of Lender based on its good
faith determination. For purposes of clarity, any such waiver, declination or
refusal to review or otherwise engage in any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents shall not be deemed a
waiver, declination or refusal to review or otherwise engage in any subsequent
request for a Rating Agency Confirmation hereunder or under the other Loan
Documents, and the condition for Rating Agency Confirmation pursuant to this
Agreement and the other Loan Documents for any subsequent request shall apply
regardless of any previous waiver, declination or refusal to review or otherwise
engage in such prior request.
“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property as more particularly described on
Schedule III hereto and any future reciprocal

-15-

--------------------------------------------------------------------------------




easement or similar agreement affecting the Property entered into in accordance
with the applicable terms and conditions hereof.
“Redevelopment Agreement” shall mean that certain Amended and Restated
Redevelopment Agreement dated as of September 1, 1999 by and between City, as
the redevelopment entity, Elizabeth Metromall LLC (predecessor in interest to
Leasehold Borrower), as the redeveloper, Fee Borrower and OENJ Corporation and
all subsequent amendments and modifications thereto.
“Redevelopment Documents” shall mean, collectively, the PILOT Agreement, the
Redevelopment Agreement, the Supplemental Agreement, the Continuing Disclosure
Agreement, the Environmental Compliance and Indemnification Agreement and all
other documents executed and/or delivered in connection with any of the
foregoing.
“Registrar” shall have the meaning set forth in Section 11.7 hereof.
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Related Loan” shall mean a loan made to an Affiliate of a Borrower, or secured
by a Related Property, that is included with the Loan (or a portion of the Loan)
in a Securitization.
“Related Party” or “Related Parties” shall have the meaning set forth in Section
5.6(b)(i) hereof.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC Requirements” shall mean any applicable federal income tax requirements
relating to the continued qualification of any REMIC Trust (including, without
limitation, the continued treatment of the Loan as a “qualified mortgage” in the
hands of the REMIC Trust) as such under the IRS Code, the non-imposition of any
tax on such REMIC Trust under the IRS Code (including, without limitation, the
taxes on “prohibited transactions” and “contributions”), and any other
constraints, rules or other regulations or requirements relating to the
servicing, modification or other similar matters with respect to the Loan (or
any portion thereof or interest therein) that may exist in, or be promulgated
administratively under, the IRS Code.


“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code that holds any interest in all or any
portion of the Loan (including, without limitation, the Note).
“Rent Concession Reserve Funds” shall have the meaning set forth in Section 8.7
hereof.

-16-

--------------------------------------------------------------------------------




“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.
“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.
“Rents” shall have the meaning set forth in the Security Instrument.
“Replacement Reserve Funds” shall have the meaning set forth in Section 8.4
hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.4 hereof.
“Replacements” for any period shall mean amounts expended for replacements
and/or alterations to the Property and required to be capitalized according to
GAAP and reasonably approved by Lender.
“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
“Required Rating” shall mean a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “AA-” (or its equivalent)
from each of the Rating Agencies, or, if a Securitization has not occurred, such
other rating that is reasonably acceptable to Lender or, if a Securitization
shall have occurred, such other rating with respect to which Lender shall have
received a Rating Agency Confirmation.
“Reserve Funds” shall mean the Tax Reserve Funds, the Insurance Reserve Funds,
the Immediate Repair Funds, the Replacement Reserve Funds, the Leasing Reserve
Funds, the Ground Rent/PILOT Payment Reserve Funds, the Rent Concession Reserve
Funds, the Existing Lease Reserve Funds and any other escrow funds established
by this Agreement or the other Loan Documents.
“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president of such Person or such other similar officer of such Person
reasonably acceptable to Lender and appropriately authorized by the applicable
Person in a manner reasonably acceptable to Lender.
“Restoration” shall have the meaning set forth in Section 7.2 hereof.
“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.
“Restoration Threshold” shall mean an amount equal to three percent (3%) of the
outstanding principal balance of the Loan.
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

-17-

--------------------------------------------------------------------------------




“Road Improvement Agreement” shall mean that certain Road Improvement Agreement
defined in and attached as Exhibit F to the Redevelopment Agreement and all
subsequent amendments and modifications thereto.
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.
“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note for all Monthly Payment Dates occurring after the Total
Defeasance Date and up to and including the Open Period Start Date (including
the outstanding principal balance on the Note as of the Open Period Start Date).
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.
“Securities” shall have the meaning set forth in Section 11.1 hereof.
“Securities Act” shall have the meaning set forth in Section 11.2 hereof.
“Securitization” shall have the meaning set forth in Section 11.1 hereof.
“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrowers grant
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Total Defeasance Collateral.
“Security Instrument” shall mean that certain first priority Fee and Leasehold
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated the date hereof, executed and delivered by Borrowers as security for the
Loan and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Servicer” shall have the meaning set forth in Section 11.4 hereof.
“Severed Loan Documents” shall have the meaning set forth in Article 10.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender and
the Rating Agencies.
“SPE Component Entity” shall mean (i) if either Borrower is a limited
partnership, each general partner of such Borrower and (ii) if either Borrower
is a limited liability company other than an Acceptable LLC, each managing
member of such Borrower.
“Special Member” shall have the meaning set forth in Section 5.1(c) hereof.

-18-

--------------------------------------------------------------------------------




“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“State” shall mean the state in which the Property or any part thereof is
located.
“Successor Borrower” shall have the meaning set forth in Section 2.8 hereof.
“Supplemental Agreement” shall mean that certain Supplemental Agreement dated as
of July 1, 1998 by and between the New Jersey Economic Development Authority,
City, Elizabeth MetroMall LLC (predecessor in interest to Leasehold Borrower),
Fee Borrower and First Union National Bank, together with that certain First
Amendment to Supplemental Agreement dated as of May 1, 2002, by and between all
of the above except First Union National Bank which was replaced by “LaSalle
Bank National Association, as Trustee”, and all subsequent amendments and
modifications thereto.
“Tax Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.
“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, now or hereafter
levied or assessed or imposed against the Property or any part thereof.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with a
Borrower.
“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.
“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, under the Note after the Total Defeasance Date and up to and
including the Open Period Start Date, and (ii) in amounts equal to or greater
than the Scheduled Defeasance Payments relating to such Monthly Payment Dates
and other scheduled payment dates.
“Total Defeasance Date” shall have the meaning set forth in Section 2.8 hereof.
“Total Defeasance Event” shall have the meaning set forth in Section 2.8 hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

-19-

--------------------------------------------------------------------------------




“U.S. Obligations” shall mean “government securities” as defined in Section
2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent that any REMIC Requirements require a revised and/or alternate definition
of “government securities” in connection with any defeasance hereunder, the
foregoing shall be deemed amended in a manner commensurate therewith and (iii)
the aforesaid laws and regulations shall be deemed to refer to the same as may
be and/or may hereafter be amended, restated, replaced or otherwise modified.
“Wells Fargo” shall mean Wells Fargo Bank, National Association.
“Wells Group” shall have the meaning set forth in Section 11.2 hereof.
“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.
“Yield Maintenance Premium” shall mean an amount equal to the greater of the
following two amounts: (a) an amount equal to three percent (3%) of the amount
prepaid; or (b) an amount equal to (i) the amount, if any, by which the sum of
the present values as of the prepayment date of all unpaid principal and
interest payments required hereunder, calculated by discounting such payments
from the respective dates each such payment was due hereunder (or, with respect
to the payment required on the Maturity Date, from the Maturity Date) back to
the prepayment date at a discount rate equal to the Periodic Treasury Yield
(defined below) exceeds the outstanding principal balance of the Loan as of the
prepayment date, multiplied by (ii) a fraction whose numerator is the amount
prepaid and whose denominator is the outstanding principal balance of the Loan
as of the prepayment date. For purposes of the foregoing, “Periodic Treasury
Yield” shall mean (y) the annual yield to maturity of the actively traded
non-callable United States Treasury fixed interest rate security (other than any
such security which can be surrendered at the option of the holder at face value
in payment of federal estate tax or which was issued at a substantial discount)
that has a maturity closest to (whether before, on or after) the Maturity Date
(or if two or more such securities have maturity dates equally close to the
Maturity Date, the average annual yield to maturity of all such securities), as
reported in The Wall Street Journal or other authoritative publication or news
retrieval service on the fifth Business Day preceding the prepayment date,
divided by (z) 12. Lender’s calculation of the Yield Maintenance Premium, and
all component calculations, shall be conclusive and binding on Borrowers absent
manifest error.
Section 1.2    Principles of Construction. All references to sections, exhibits
and schedules are to sections, exhibits and schedules in or to this Agreement
unless otherwise specified. All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate otherwise.
Unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.
ARTICLE 2
GENERAL TERMS

-20-

--------------------------------------------------------------------------------




Section 2.1    The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrowers hereby agree to accept the
Loan on the Closing Date.
Section 2.2    Disbursement to Borrowers. Borrowers may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.
Section 2.3    The Note and the other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement, the
Security Instrument and the other Loan Documents.
Section 2.4    Use of Proceeds. Borrowers shall use the proceeds of the Loan to
(i) pay and discharge any existing loans relating to the Property, (ii) pay all
past-due Taxes, Insurance Premiums, PILOT Payments and Other Charges, if any, in
respect of the Property, (iii) make initial deposits of the Reserve Funds, (iv)
pay costs and expenses incurred in connection with the closing of the Loan, and
(v) to the extent any proceeds remain after satisfying clauses (i) through (iv)
above, for such lawful purpose as Borrowers shall designate.
Section 2.5    Interest Rate.
(a)    Generally. Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.
(b)    Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by Applicable Law, overdue interest in respect
of the Loan, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.
(c)    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall accrue at the Interest Rate calculated on an Actual/360 Basis.
Each Borrower acknowledges that interest calculated on an Actual/360 Basis
exceeds interest calculated on a 30/360 Basis and, therefore: (i) a greater
portion of each monthly installment of principal (if applicable) and interest
will be applied to interest using the Actual/360 Basis than would be the case if
interest accrued on a 30/360 Basis and (ii) the unpaid principal balance of the
Loan on the Maturity Date will be greater using the Actual/360 Basis than would
be the case if interest accrued on a 30/360 Basis.


(d)    Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall any Borrower be required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, either Borrower is at any time required or obligated to pay interest
on the principal balance due hereunder at a rate in excess of the Maximum Legal
Rate, the Interest Rate or the

-21-

--------------------------------------------------------------------------------




Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use or forbearance of the sums due under the Loan, shall, to the
extent permitted by Applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate from time to time in effect and applicable to the Loan for so
long as the Loan is outstanding.
Section 2.6    Loan Payments.
(a)    Payment Before Maturity. Borrowers shall make a payment to Lender of
interest only on the Closing Date for the period from the Closing Date through
the last day of the month in which the Closing Date occurs (unless the Closing
Date is the first day of a calendar month, in which case no such separate
payment of interest shall be due). Borrowers shall make a payment to Lender of
interest in the amount of the Monthly Debt Service Payment Amount on the Monthly
Payment Date occurring in December, 2013 and on each Monthly Payment Date
thereafter to and including the Maturity Date.
(b)    Application of Payments. All payments of principal and interest shall be
applied to Promissory Note A-1, Promissory Note A-2 and Promissory Note A-3 on a
pro rata, pari passu basis.
(c)    Payment on Maturity. Borrowers shall pay to Lender on the Maturity Date
the outstanding principal balance of the Loan, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Security Instrument
and the other Loan Documents.
(d)    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrowers within five (5) days when due, Borrowers
shall pay to Lender upon demand an amount equal to the lesser of three percent
(3%) of such unpaid sum or the maximum amount permitted by Applicable Law in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents.
(e)    Method and Place of Payment.
(i)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 10:00 A.M., California time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(ii)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately succeeding Business Day.

-22-

--------------------------------------------------------------------------------




(iii)    All payments required to be made by Borrowers hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.
Section 2.7    Prepayments.
(a)    Except as otherwise provided herein, Borrowers shall not have the right
to prepay the Loan in whole or in part. On and after the Monthly Payment Date
occurring three (3) months prior to the Maturity Date (the “Open Period Start
Date”), Borrowers may, provided no Event of Default has occurred and is
continuing, at their option and upon thirty (30) days prior notice to Lender (or
such shorter period of time as may be permitted by Lender in its sole
discretion), prepay the Debt in whole on any date without payment of the Yield
Maintenance Premium. Any prepayment received by Lender on a date other than a
Monthly Payment Date shall include interest which would have accrued thereon to
the next Monthly Payment Date (such amounts, the “Interest Shortfall”).
(b)    Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if such Net Proceeds are not made available to
Borrowers for Restoration, Borrowers shall prepay the outstanding principal
balance of the Note in an amount equal to one hundred percent (100%) of such Net
Proceeds together with any applicable Interest Shortfall. No Yield Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.7(b) or pursuant to Sections 7.4(c) or 7.4(d).
(c)    Prepayments After Default. If concurrently with or after an Event of
Default, payment of all or any part of the principal of the Loan is tendered by
either Borrower, a purchaser at foreclosure or any other Person, such tender
shall be deemed an attempt to circumvent the prohibition against prepayment
prior to the Open Period Start Date as set forth herein and Borrowers, such
purchaser at foreclosure or other Person shall pay (i) the Yield Maintenance
Premium and (ii) Interest Shortfall, in addition to the outstanding principal
balance, all accrued and unpaid interest and other amounts payable under the
Loan Documents. Borrowers acknowledge that (i) a prepayment will cause damage to
Lender; (ii) the Yield Maintenance Premium is intended to compensate Lender for
the loss of its investment and the expense incurred and time and effort
associated with making the Loan, which will not be fully
repaid if the Loan is prepaid; (iii) it will be extremely difficult and
impractical to ascertain the extent of Lender’s damages caused by a prepayment
after an acceleration or any other prepayment not permitted by the Loan
Documents; and (iv) the Yield Maintenance Premium represents Lender’s and
Borrowers’ reasonable estimate of Lender’s damages from the prepayment and is
not a penalty.
(d)    Release of Lien. Except as expressly set forth in this Article 2, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the lien of the Security Instrument.
Section 2.8    Defeasance.
(a)    Provided no Event of Default shall have occurred and remain uncured,
Borrowers shall have the right at any time after the Defeasance Lockout Release
Date and prior to

-23-

--------------------------------------------------------------------------------




the Open Period Start Date to voluntarily defease the entire Loan and obtain a
release of the lien of the Security Instrument by providing Lender with the
Total Defeasance Collateral (hereinafter, a “Total Defeasance Event”), subject
to the satisfaction of the following conditions precedent:
(i)    Borrowers shall provide Lender not less than thirty (30) days’ notice (or
such shorter period of time if permitted by Lender in its sole discretion) but
not more than ninety (90) days’ notice specifying a date (the “Total Defeasance
Date”) on which the Total Defeasance Event is to occur;
(ii)    Borrowers shall pay to Lender (A) all payments of principal and interest
due and payable on the Loan to and including the Total Defeasance Date (provided
that, if such Total Defeasance Date is not a Monthly Payment Date, Borrowers
shall also pay to Lender all payments of principal and interest due on the Loan
to and including the next occurring Monthly Payment Date); (B) all other sums,
if any, then due and payable under the Note, this Agreement, the Security
Instrument and the other Loan Documents through and including the Total
Defeasance Date (or, if the Total Defeasance Date is not a Monthly Payment Date,
the next occurring Monthly Payment Date); (C) all escrow, closing, recording,
legal, appraisal, Rating Agency and other reasonable out-of-pocket fees, costs
and expenses paid or incurred by Lender or its agents in connection with the
Total Defeasance Event, the release of the lien of Security Instrument on the
Property, the review of the proposed Defeasance Collateral and the preparation
of the Security Agreement and related documentation; and (D) any revenue,
documentary stamp, intangible or other taxes, charges or fees due in connection
with the transfer or assumption of the Note and/or the Total Defeasance Event.
(iii)    Borrowers shall deposit the Total Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Section 2.8(d) hereof;
(iv)    Borrowers shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;
(v)    Borrowers shall deliver to Lender an opinion of counsel for Borrowers
that is standard in commercial lending transactions and subject only to
customary qualifications, assumptions and exceptions opining, among other
things, that (A) Lender has a legal and valid perfected first priority security
interest in the Defeasance Collateral Account and the Total Defeasance
Collateral; (B) if a Securitization has occurred (1) the REMIC Trust formed
pursuant to such Securitization and/or any subsequent or prior Securitization of
the Loan or any portion thereof or interest therein will each not fail to
maintain their respective status as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the IRS Code as a result of a Total
Defeasance Event pursuant to this Section 2.8 and (2) the Total Defeasance Event
would not (I) constitute a “significant modification” of the Loan within the
meaning of Treasury Regulation Section 1.1001-3 or (II) cause the Loan to fail
to be a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the
IRS Code; and (C) the Total Defeasance Event will not result in a deemed
exchange for purposes of the IRS Code and will not adversely affect the status
of the Note as indebtedness for federal income tax purposes; and (D) a New
Non-Consolidation Opinion with respect to the Successor Borrower;

-24-

--------------------------------------------------------------------------------




(vi)    Borrowers shall deliver to Lender a Rating Agency Confirmation as to the
Total Defeasance Event;
(vii)    Borrowers shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.8 have been satisfied;
(viii)    Borrowers shall deliver a certificate of an Approved Account Firm
certifying that the Total Defeasance Collateral will generate monthly amounts
equal to or greater than the Scheduled Defeasance Payments;
(ix)    Each Borrower shall deliver such other certificates, opinions, documents
and instruments as Lender may reasonably request; and
(x)    Borrowers shall pay all Rating Agency fees and expenses and all other
reasonable out-of-pocket costs and expenses of Lender incurred in connection
with the Total Defeasance Event, including, without limitation, Lender’s
reasonable attorneys’ fees and expenses.
(b)    If Borrowers have elected to defease the entire Note and the requirements
of this Section 2.8 have been satisfied, the Property shall be released from the
lien of the Security Instrument and the Total Defeasance Collateral pledged
pursuant to the Security Agreement shall be the sole source of collateral
securing the Note. In connection with the release of the lien, Borrowers shall
submit to Lender, not less than thirty (30) days prior to the Total Defeasance
Date (or such shorter time as is acceptable to Lender in its sole discretion), a
release of lien (and related Loan Documents) for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and shall contain standard provisions protecting the rights of the
releasing lender. In addition, Borrowers shall provide all other documentation
Lender reasonably requires to be delivered by Borrowers in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Applicable Law, and (ii) will affect
such release in accordance with the terms of this Agreement. Borrowers shall pay
all costs, taxes and expenses associated with the release of the lien of the
Security Instrument, including Lender’s reasonable attorneys’ fees.
(c)    Intentionally Omitted.
(d)    On or before the date on which Borrowers deliver the Total Defeasance
Collateral, Borrowers or Successor Borrower (as applicable) shall open at any
Eligible Institution an Eligible Account (the “Defeasance Collateral Account”).
The Defeasance Collateral Account shall contain only (i) Total Defeasance
Collateral, and (ii) cash from interest and principal paid on the Total
Defeasance Collateral. All cash from interest and principal payments paid on the
Total Defeasance Collateral shall be paid over to Lender on each Monthly Payment
Date and applied first to accrued and unpaid interest and then to principal. Any
cash from interest and principal paid on the Total Defeasance Collateral not
needed to pay the Scheduled Defeasance Payments shall be paid to Borrowers or
Successor Borrower (as applicable). Borrowers or Successor Borrower (as
applicable) shall cause the Eligible Institution at which the Total Defeasance
Collateral is deposited to enter into an agreement with Borrowers or Successor
Borrower (as applicable) and Lender, satisfactory to Lender in its sole
discretion, pursuant to which such Eligible Institution shall agree

-25-

--------------------------------------------------------------------------------




to hold and distribute the Total Defeasance Collateral in accordance with this
Agreement. Borrowers or Successor Borrower (as applicable) shall be the owner of
the Defeasance Collateral Account and shall report all income accrued on Total
Defeasance Collateral for federal, state and local income tax purposes in its
income tax return. Borrowers shall prepay all cost and expenses associated with
opening and maintaining the Defeasance Collateral Account. Lender shall not in
any way be liable by reason of any insufficiency in the Defeasance Collateral
Account.
(e)    In connection with a Total Defeasance Event under this Section 2.8,
Borrowers shall transfer and assign all obligations, rights and duties under and
to the Note and the Security Agreement, together with the Total Defeasance
Collateral to a newly-created successor entity, which entity shall be a Single
Purpose Entity and which entity shall be designated or established by Borrowers
(and shall be owned by Borrowers or an Affiliate of Borrowers) in accordance
with Lender’s reasonable requirements (the “Successor Borrower”). Such Successor
Borrower shall assume the obligations under the Note and the Security Agreement
and Borrowers shall be relieved of their obligations under the Loan Documents
(other than those obligations which by their terms survive a repayment,
defeasance or other satisfaction of the Loan and/or a transfer of the Property
in connection with Lender’s exercise of its remedies under the Loan Documents).
Borrowers shall pay a minimum of $1,000 to any such Successor Borrower as
consideration for assuming the obligations under the Note and the Security
Agreement. Borrowers shall pay all costs and expenses incurred by Lender,
including Lender’s reasonable attorney’s fees and expenses, incurred in
connection therewith.
(f)    Notwithstanding anything to the contrary contained in this Section 2.8,
the parties hereto hereby acknowledge and agree that after the Securitization of
the Loan (or any portion thereof or interest therein), with respect to any
Lender approval or similar discretionary rights over any matters contained in
this Section (any such matter, a “Defeasance Approval Item”), such rights shall
be construed such that Lender shall only be permitted to withhold its consent or
approval with respect to any Defeasance Approval Item if the same fails to meet
the Prudent Lender Standard.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Borrowers represent and warrant as of the Closing Date that:
Section 3.1    Legal Status and Authority. Each Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in the State;
and (c) has all necessary approvals, governmental and otherwise, and full power
and authority to own, operate and lease the Property. Each Borrower has full
power, authority and legal right to mortgage, grant, bargain, sell, pledge,
assign, warrant, transfer and convey the Property pursuant to the terms hereof
and to keep and observe all of the terms of this Agreement, the Note, the
Security Instrument and the other Loan Documents on such Borrower’s part to be
performed.
Section 3.2    Validity of Documents.
(a)    The execution, delivery and performance of this Agreement, the Note, the
Security Instrument and the other Loan Documents by each Borrower and its
applicable Affiliates

-26-

--------------------------------------------------------------------------------




and the borrowing evidenced by the Note and this Agreement (i) are within the
power and authority of such parties; (ii) have been authorized by all requisite
organizational action of such parties; (iii) have received all necessary
approvals and consents, corporate, governmental or otherwise; (iv) will not
violate, conflict with, result in a breach of or constitute (with notice or
lapse of time, or both) a material default under any provision of law, any order
or judgment of any court or Governmental Authority, any license, certificate or
other approval required to operate the Property, either Borrower’s
organizational documents, or any indenture, agreement or other instrument to
which either Borrower is a party or by which it or any of its assets or the
Property is or may be bound or affected, including, without limitation, the
Management Agreement; (v) will not result in the creation or imposition of any
lien, charge or encumbrance whatsoever upon any of its assets, except the lien
and security interest created hereby and by the other Loan Documents; and (vi)
will not require any authorization or license from, or any filing with, any
Governmental Authority (except for the recordation of the Security Instrument in
appropriate land records in the State and except for Uniform Commercial Code
filings relating to the security interest created hereby), (b) this Agreement,
the Note, the Security Instrument and the other Loan Documents have been duly
executed and delivered by each Borrower through the undersigned authorized
representative of each Borrower and (c) this Agreement, the Note, the Security
Instrument and the other Loan Documents constitute the legal, valid and binding
obligations of each Borrower and are enforceable against each Borrower in
accordance with their respective terms (except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Creditors Rights Laws, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)).
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by either Borrower, including the defense of usury, nor
would the operation of any of the terms of the Loan Documents, or the exercise
of any right thereunder, render the Loan Documents unenforceable (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Creditors Rights Laws, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)), and no Borrower has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.
Section 3.3    Litigation. There is no action, suit, investigation, arbitration
or proceeding, judicial, governmental, administrative or otherwise (including
any condemnation or similar proceeding), pending, filed, or, to either
Borrower’s knowledge, threatened or contemplated against or affecting any
Borrower or Guarantor or against or affecting the Property that has not been
disclosed to Lender by Borrowers in writing in connection with the closing of
the Loan, is not fully covered by insurance or, if determined adversely to any
Borrower, would have a Material Adverse Effect.
Section 3.4    Agreements. Neither Borrower is a party to any agreement or
instrument or subject to any restriction which would have a Material Adverse
Effect. Neither Borrower is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which any Borrower or the Property is bound. Neither Borrower has any material
financial obligation under any agreement or instrument to which such Borrower is
a party or by which any Borrower or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the Property
and (b) obligations under this Agreement, the

-27-

--------------------------------------------------------------------------------




Security Instrument, the Note and the other Loan Documents. There is no
agreement or instrument to which any Borrower is a party or by which any
Borrower is bound, other than the PILOT Agreement, that would require the
subordination in right of payment of any of any Borrower’s obligations hereunder
or under the Note to an obligation owed to another party.
Section 3.5    Financial Condition.
(f)    Each Borrower is solvent, and no proceeding under Creditors Rights Laws
with respect to either Borrower has been initiated and each Borrower has
received reasonably equivalent value for the granting of the Security
Instrument.
(g)    Neither the Property, nor any portion thereof, is the subject of any
proceeding under Creditors Rights Laws.
(h)    No petition in bankruptcy has been filed by or against either Borrower,
Guarantor or any related entity, or any principal, general partner or member
thereof, in the last ten (10) years, and neither Borrower nor Guarantor nor any
related entity, or any principal, general partner or member thereof, in the last
ten (10) years has ever made any assignment for the benefit of creditors or
taken advantage of any Creditors Rights Laws.
(i)    Neither Borrower is contemplating either the filing of a petition by it
under any Creditors Rights Laws or the liquidation of its assets or property,
and neither Borrower has any knowledge of any Person contemplating the filing of
any such petition against it.
Section 3.6    Disclosure. Each Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact that could cause any
representation or warranty made herein to be materially misleading.
Section 3.7    No Plan Assets. As of the date hereof and throughout the term of
the Loan (a) no Borrower is and no Borrower will be an “employee benefit plan,”
as defined in Section 3(3) of ERISA, subject to Title I of ERISA, (b) no
Borrower is and no Borrower will be a “governmental plan” within the meaning of
Section 3(32) of ERISA, (c) transactions by or with either Borrower are not and
will not be subject to any state statute regulating investments of, or fiduciary
obligations with respect to, governmental plans; and (d) none of the assets of
either Borrower constitutes or will constitute “plan assets” of one or more such
plans within the meaning of 29 C.F.R. Section 2510.3-101. As of the date hereof,
neither Borrower, nor any member of a “controlled group of corporations” (within
the meaning of Section 414 of the IRS Code) maintains, sponsors or contributes
to a “defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“multiemployer pension plan” (within the meaning of Section 3(37)(A) of ERISA).
Section 3.8    Not a Foreign Person. Neither Borrower is a “foreign person”
within the meaning of § 1445(f)(3) of the IRS Code.
Section 3.9    Business Purposes. The Loan is solely for the business purpose of
each Borrower, and is not for personal, family, household, or agricultural
purposes.

-28-

--------------------------------------------------------------------------------




Section 3.10    Borrower Information. Each Borrower’s principal place of
business and its chief executive office as of the date hereof is 180 E. Broad
Street, 21st Floor, Columbus, Ohio 43215. Each Borrower’s mailing address, as
set forth in the opening paragraph hereof or as changed in accordance with the
provisions hereof, is true and correct. Neither Borrower is subject to back-up
withholding taxes.
Section 3.11    Status of Property.
(a)    Each Borrower has obtained all necessary certificates, licenses, permits,
franchises, consents and other approvals, governmental and otherwise, necessary
for the ownership and operation of the Property and the conduct of its business
(collectively, “Licenses”) and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification based upon any facts known to Borrowers.
(b)    Except as disclosed in a written zoning report delivered to Lender prior
to the date hereof, the Property and the present and contemplated use and
occupancy thereof are in full compliance with all applicable zoning ordinances,
building codes, land use laws, Environmental Laws and other similar Applicable
Law.
(c)    The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service. The
Property is served by public water and sewer systems. All utilities and public
water and sewer systems serving the Property are adequate for the current or
contemplated use thereof.
(d)    Except as disclosed in the survey of the Property delivered to Lender in
connection with the Loan (i) all public roads and streets necessary for service
of and access to the Property for the current or contemplated use thereof have
been completed and are physically and legally open for use by the public, and
(ii) the Property has either direct access to such public roads or streets or
access to such public roads or streets by virtue of a perpetual easement or
similar agreement inuring in favor of Borrowers and any subsequent owners of the
Property.
(e)    The Property is free from damage caused by fire or other casualty. Except
as disclosed in the Physical Conditions Report (i) the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects, subject to normal wear and
usage; and (ii) there exists no structural or other material defects or damages
in the Property, whether latent or otherwise. Neither Borrower has received
notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.
(f)    All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full.
There are no mechanics’ or

-29-

--------------------------------------------------------------------------------




similar liens or claims which have been filed for work, labor or material (and
no rights are outstanding that under Applicable Law could give rise to any such
liens) affecting the Property which are or may be prior to or equal to the lien
of the Security Instrument.
(g)    Each Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created by this
Agreement, the Note, the Security Instrument and the other Loan Documents.
(h)    Except as disclosed in the Physical Conditions Report, all liquid and
solid waste disposal, septic and sewer systems located on the Property are in a
good and safe condition and repair and in compliance with all Applicable Law.
(i)    No portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts , or if identified in
such an area the Property is located at such an elevation that no flood
insurance is required, or if any portion of the Improvements is located within
such area, Borrowers have obtained and will maintain the insurance prescribed in
Section 7.1(a) hereof. Except as shown on that certain Survey, dated
___________, 2013, prepared by Langan Engineering and Environmental Services
with respect to the Property, no part of the Property consists of or is
classified as wetlands, tidelands or swamp and overflow lands.
(j)    Except for encroachments that are insured against pursuant to the Title
Insurance Policy or otherwise do not cause a Material Adverse Effect, all the
Improvements lie within the boundaries of the Land and any building restriction
lines applicable to the Land and no improvements on adjoining properties
encroach onto the Property.
(k)    To each Borrower’s knowledge after due inquiry, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
Section 3.12    Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of each Borrower, Guarantor and/or the Property (a) are true, complete
and correct in all material respects, (b) accurately represent the financial
condition of each Borrower, Guarantor or the Property, as applicable, as of the
date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Neither
Borrower has any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, in each case, that are known to either Borrower and
reasonably likely to have a Material Adverse Effect, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of either Borrower or Guarantor from that set
forth in said financial statements.

-30-

--------------------------------------------------------------------------------




Section 3.13    Condemnation. No Condemnation or other proceeding has been
commenced, is pending, or, to either Borrower’s best knowledge, is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of the access to the Property.
Section 3.14    Separate Lots. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.
Section 3.15    Insurance. Borrowers have obtained and have delivered to Lender
certified copies of all Policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. There are no present claims of
any material nature under any of the Policies, and to each Borrower’s knowledge,
no Person, including either Borrower, has done, by act or omission, anything
which would impair the coverage of any of the Policies.
Section 3.16    Use of Property. The Property is used exclusively as a retail
shopping mall and other appurtenant and related uses.
Section 3.17    Leases and Rent Roll. Except as disclosed in the rent roll for
the Property delivered to and approved by Lender (the “Rent Roll”) and the aging
report and Tenant estoppels delivered to and approved by Lender, (a) Leasehold
Borrower is the sole owner of the entire lessor’s interest in the Leases; (b)
the Leases are valid and enforceable against Leasehold Borrower and the Tenants
set forth therein and are in full force and effect; (c) all of the Leases are
arms-length agreements with bona fide, independent third parties; (d) no party
under any Lease is in default; (e) all Rents due have been paid in full and no
Tenant is in arrears in its
payment of Rent; (f) none of the Rents reserved in the Leases have been assigned
or otherwise pledged or hypothecated; (g) none of the Rents have been collected
for more than one (1) month in advance (except a security deposit shall not be
deemed rent collected in advance); (h) the premises demised under the Leases
have been completed and the Tenants under the Leases have accepted the same and
have taken possession of the same on a rent-paying basis with no rent
concessions to any Tenants; (i) to Leasehold Borrower’s knowledge, there exist
no offsets or defenses to the payment of any portion of the Rents and Leasehold
Borrower has no monetary obligation to any Tenant under any Lease; (j) Leasehold
Borrower has received no notice from any Tenant challenging the validity or
enforceability of any Lease; (k) there are no agreements with the Tenants under
the Leases other than expressly set forth in each Lease; (l) no Lease contains
an option to purchase, right of first refusal to purchase or any other similar
provision; (m) no person or entity has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease; (n) no Tenants have
exercised any right to “go dark” that they may have under their Leases and no
Tenant has given Leasehold Borrower notice that it is exercising (or has
threatened to exercise) any right to abate rent, “go dark” or terminate any
Lease; (o) all security deposits relating to the Leases reflected on the Rent
Roll have been collected by Leasehold Borrower; (p) no brokerage commissions or
finders fees are due and payable regarding any Lease; (q) each Tenant is in
actual, physical occupancy of the premises demised under its Lease and is paying
full rent under its Lease; and (r) no Tenant occupying twenty percent (20%) or
more (by square feet) of the net rentable area of the Property is, to Leasehold
Borrower’s knowledge, a debtor in any state or federal bankruptcy, insolvency or
similar proceeding.

-31-

--------------------------------------------------------------------------------




Section 3.18    Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
Applicable Law currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
including, without limitation, the Security Instrument, have been paid or will
be paid, and, under current Applicable Law, the Security Instrument is
enforceable in accordance with its terms by Lender (or any subsequent holder
thereof), except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 3.19    Management Agreement. The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and, to each
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. As of the
date hereof, no management fees under the Management Agreement are due and
payable.
Section 3.20    Illegal Activity/Forfeiture.
(a)    No portion of the Property has been or will be purchased, improved,
equipped or furnished with proceeds of any illegal activity and to the best of
each Borrower’s knowledge, there are no illegal activities relating to
controlled substances at the Property (including, without limitation, any
growing, distributing and/or dispensing of medical marijuana).
(b)    There has not been and shall never be committed by either Borrower or any
other person in occupancy of or involved with the operation or use of the
Property any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrowers’ obligations under this
Agreement, the Note, the Security Instrument or the other Loan Documents. Each
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Each Borrower also
hereby covenants and agrees that it shall not commit, permit or suffer to exist
any illegal activities or activities relating to controlled substances at the
Property (including, without limitation, any growing, distributing and/or
dispensing of medical marijuana).
Section 3.21    Taxes. Each Borrower has filed all federal, state, county,
municipal, and city income, personal property and other tax returns or
extensions relating thereto required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it. Neither Borrower knows of any basis
for any additional assessment in respect of any such taxes and related
liabilities for prior years.
Section 3.22    Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially interferes with the benefits of the
security intended to be provided by this Agreement, the Security Instrument, the
Note and the other Loan Documents, materially and adversely affects the value or
marketability of the Property, impairs the use or the operation of the Property
or impairs Borrowers’ ability to pay their obligations in a timely manner.

-32-

--------------------------------------------------------------------------------




Section 3.23    Material Agreements. With respect to each Material Agreement,
(a) each Material Agreement is in full force and effect and has not been
amended, restated, replaced or otherwise modified (except, in each case, as
expressly set forth herein), (b) there are no defaults under any Material
Agreement by any party thereto and, to each Borrower’s knowledge, no event has
occurred which, but for the passage of time, the giving of notice, or both,
would constitute a default under any Material Agreement, (c) all payments and
other sums due and payable under the Material Agreements have been paid in full,
(d) no party to any Material Agreement has commenced any action or given or
received any notice for the purpose of terminating any Material Agreement, and
(e) the representations made in any estoppel or similar document delivered with
respect to any Material Agreement in connection with the Loan are true, complete
and correct and are hereby incorporated by reference as if fully set forth
herein.
Section 3.24    Intentionally Omitted.
Section 3.25    Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement, the Security Instrument, the Note or the other Loan Documents.
Section 3.26    Investment Company Act. Neither Borrower is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
Section 3.27    Fraudulent Conveyance. (a) Neither Borrower has entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (b) each Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrowers’ assets exceeds and will, immediately
following the execution and delivery of the Loan Documents, exceed Borrowers’
total liabilities, including, without limitation, subordinated, unliquidated,
disputed or contingent liabilities. The fair saleable value of each Borrower’s
assets is and will, immediately following the execution and delivery of the Loan
Documents, be greater than each Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities or its debts as such debts become
absolute and matured. Borrowers’ assets do not and, immediately following the
execution and delivery of the Loan Documents will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrowers do not intend to, and do not believe that they will, incur
debts and liabilities (including, without limitation, contingent liabilities and
other commitments) beyond their ability to pay such debts as they mature (taking
into account the timing and amounts to be payable on or in respect of
obligations of each Borrower).
Section 3.28    Embargoed Person. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any transfers
of interests permitted pursuant

-33-

--------------------------------------------------------------------------------




to the Loan Documents, (a) none of the funds or other assets of either Borrower
or Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or country which is a sanctioned person,
entity or country under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (including regulations administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury
and the Specially Designated Nationals List maintained by OFAC) with the result
that the investment in either Borrower and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by Applicable Law or the Loan made by
Lender is in violation of Applicable Law (“Embargoed Person”); (b) unless
expressly waived in writing by Lender, no Embargoed Person has any interest of
any nature whatsoever in either Borrower or Guarantor, as applicable, with the
result that the investment in either Borrower and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Applicable Law or the Loan is
in violation of Applicable Law; and (c) to the best knowledge of each Borrower,
none of the funds of either Borrower or Guarantor, as applicable, have been
derived from any unlawful activity with the result that the investment in either
Borrower and/or Guarantor, as applicable (whether directly or indirectly), is
prohibited by Applicable Law or the Loan is in violation of Applicable Law.
Borrowers covenant and agree that in the event either Borrower receives any
notice that either Borrower or Guarantor (or any of their respective beneficial
owners, affiliates or participants) or any Person that has an interest in
the Property is designated as an Embargoed Person, Borrowers shall immediately
notify Lender in writing. At Lender’s option, it shall be an Event of Default
hereunder if either Borrower, Guarantor or any other party to the Loan is
designated as an Embargoed Person.
Section 3.29    Patriot Act. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
and in other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act (collectively referred to in this
Section only as the “Patriot Act”) are incorporated into this Section. Each
Borrower hereby represents and warrants that each Borrower and Guarantor and
each and every Person affiliated with each Borrower and/or Guarantor or that to
each Borrower’s knowledge has an economic interest in either Borrower, or, to
each Borrower’s knowledge, that has or will have an interest in the transaction
contemplated by this Agreement or in the Property or will participate, in any
manner whatsoever, in the Loan, is: (i) in full compliance with all applicable
requirements of the Patriot Act and any regulations issued thereunder; (ii)
operated under policies, procedures and practices, if applicable, that are in
compliance with the Patriot Act and available to Lender for Lender’s review and
inspection during normal business hours and upon reasonable prior notice; (iii)
not in receipt of any notice from the Secretary of State or the Attorney General
of the United States or any other department, agency or office of the United
States claiming a violation or possible violation of the Patriot Act; (iv) not a
person who has been determined by competent authority to be subject to any of
the prohibitions contained in the Patriot Act; and (v) not owned or controlled
by or now acting and or will in the future act for or on behalf of any person
who has been determined to be subject to the prohibitions contained in the
Patriot Act. Each Borrower covenants and agrees that in the event either
Borrower receives any notice that any Borrower or Guarantor (or any of their
respective beneficial owners, affiliates or participants) or any Person that has
an interest in the

-34-

--------------------------------------------------------------------------------




Property is indicted, arraigned, or custodially detained on charges involving
money laundering or predicate crimes to money laundering, Borrowers shall
immediately notify Lender. At Lender’s option, it shall be an Event of Default
hereunder if any Borrower, Guarantor or any other party to the Loan is indicted,
arraigned or custodially detained on charges involving money laundering or
predicate crimes to money laundering.
Section 3.30    Organizational Chart. The organizational chart attached as
Schedule II hereto, relating to each Borrower and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof.
Section 3.31    Bank Holding Company. Neither Borrower is a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.
Section 3.32    No Breach of Fiduciary Duty. No Person currently owning a direct
or indirect equity ownership interest in any Borrower (nor any past or current
affiliate of such Person), has breached any fiduciary duty owed by such Person
to any other Person now or previously owning a direct or indirect equity
ownership interest in any Borrower or in any other prior owner of the Property.
Section 3.33    REA Representations. With respect to each REA, (a) each REA is
in full force and effect and has not been amended, restated, replaced or
otherwise modified (except, in each case, as expressly set forth herein), (b)
there are no defaults under any REA by any party thereto and, to each Borrower’s
knowledge, no event has occurred which, but for the passage of time, the giving
of notice, or both, would constitute a default under any REA, (c) all sums due
and payable under each REA have been paid in full, (d) no party to any REA has
commenced any action or given or received any notice for the purpose of
terminating any REA, and (e) the representations made in any estoppel or similar
document delivered with respect to any REA in connection with the Loan, if any,
are true, complete and correct and are hereby incorporated by reference as if
fully set forth herein.
Section 3.34    No Change in Facts or Circumstances. All information submitted
by Borrowers or Guarantor to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrowers and/or Guarantor in this Agreement or in the other Loan Documents, are
accurate, complete and correct in all material respects. There has been no
material adverse change in any condition, fact, circumstance or event that would
make any such information inaccurate, incomplete or otherwise misleading in any
material respect or that would otherwise have a Material Adverse Effect.
Section 3.35    Perfection of Accounts. Each Borrower hereby represents and
warrants to Lender that:
(a)    This Agreement, together with the other Loan Documents, create a valid
and continuing security interest (as defined in the Uniform Commercial Code) in
the Accounts in favor of Lender, which security interest is prior to all other
Liens, other than Permitted Encumbrances,

-35-

--------------------------------------------------------------------------------




and is enforceable as such against creditors of and purchasers from either
Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, neither Borrower has sold or otherwise conveyed the
Accounts; and
(b)    The Accounts constitute “deposit accounts” or “securities accounts”
within the meaning of the Uniform Commercial Code, as set forth in the Cash
Management Agreement.
Section 3.36    Ground Lease. Borrowers hereby represent and warrant to Lender
the following with respect to the Ground Lease:
(a)    The Ground Lease has been duly recorded. The Ground Lease permits the
interest of each Borrower to be encumbered by the Security Instrument and does
not restrict the use of the Property in a manner that would adversely affect the
security provided by the Security Instrument. There have not been amendments or
modifications to the terms of the Ground Lease since its recordation, with the
exception of written instruments which have been recorded. The Ground Lease may
not be canceled, terminated, surrendered, modified or amended without the prior
written consent of Lender and any such action without such consent shall not be
binding on Lender.
(b)    Except for the Permitted Encumbrances, neither Borrower’s interest in the
Ground Lease is subject to any Liens or encumbrances superior to, or of equal
priority with, the related Security Instrument.
(c)    Each Borrower’s interest in the Ground Lease is assignable to Lender
without the consent of any Person (or, if any such consent is required, it has
been obtained prior to the Closing Date). The Ground Lease is further assignable
by Lender, its successors and assigns without the consent of any Person. The
Ground Lease permits the interest of the lessor and lessee thereunder to be
encumbered by a fee and leasehold mortgage and contains no restrictions on the
identity of a leasehold mortgagee.
(d)    As of the date hereof, the Ground Lease is in full force and effect and
no default has occurred under the Ground Lease and there is no existing
condition which, but for the passage of time or the giving of notice, could
result in a default under the terms of the Ground Lease.
(e)    The Ground Lease requires the ground lessor to give notice of any default
by Leasehold Borrower to Lender. The Ground Lease further provides that notice
of any default or termination given under the Ground Lease is not effective
against Lender unless a copy of the notice has been delivered to Lender in the
manner described in the Ground Lease.
(f)    The Ground Lease may not be terminated without Lender’s consent,
including, without limitation, if there is a default or event of default by the
lessee thereunder.
(g)    The Ground Lease has a term, including extensions options exercisable by
Lender, which extends not less than twenty (20) years beyond the Maturity Date
and forty (40) years from the Closing Date.

-36-

--------------------------------------------------------------------------------




(h)    The Ground Lease requires the ground lessor to enter into a new lease
with Lender upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.
(i)    Under the terms of the Ground Lease and the Security Instrument, taken
together, any related insurance and condemnation proceeds will be applied either
to the repair or restoration of all or part of the Property, with Lender having
the right to hold and disburse the proceeds as the repair or restoration
progresses, or to the payment of the outstanding principal balance of the Loan
together with any accrued interest thereon.
(j)    The Ground Lease does not impose any restrictions on subleasing.
(k)    The Ground Lease requires the ground lessor to provide a ground lease
estoppel to Lender.
Section 3.37    Redevelopment Documents. Borrowers hereby represent to Lender
the following with respect to the Redevelopment Documents:
(a)    The Redevelopment Documents do not prohibit the interest of the Borrowers
in the Property to be encumbered by the Security Instrument nor do they prohibit
any
other transactions contemplated by the Loan Documents (or the required consents
have been obtained). There have not been any amendments, supplements or
modifications to the Redevelopment Documents except as set forth herein. Lender
has received true, correct and complete copies of the Redevelopment Documents.
(b)    Other than the Fee Borrower’s obligation to make the PILOT Payments,
there are no amounts due and payable by the Borrowers or any other outstanding
obligations of the Borrowers under the Redevelopment Documents.
(c)    Borrowers’ interest in the Redevelopment Documents, which have been
assigned to Lender, were assignable to Lender upon notice to, but without the
consent of, any Person.
(d)    The Redevelopment Documents are in full force and effect. There is no
default, breach or violation existing under the Redevelopment Documents and,
Borrowers’ knowledge, no event has occurred that, with the passage of time or
the giving of notice, or both, would constitute a default, breach or violation
thereunder, by either Borrower or any other party thereto.
(e)    The PILOT Agreement requires City to give notice of any default by Fee
Borrower to Lender.
(f)    All PILOT Payments are current.
Section 3.38    Outstanding Tenant Expenses. Except as set forth on Schedule V
attached hereto, there are no outstanding tenant improvement allowances,
landlord contributions or leasing commissions owed to any tenant under any
Lease.

-37-

--------------------------------------------------------------------------------




Section 3.39    Rent Concessions. The information set forth on Schedule IV
attached hereto is true and correct and there are no other rent credits or
abatements due to any tenant under any Lease.
Section 3.40    Road Improvement Agreement. All of Fee Borrower’s obligations
under the Road Improvement Agreement have been satisfied in full and Fee
Borrower has no continuing rights or obligations thereunder.
Section 3.41    Guarantor Representations. Borrowers hereby represent and
warrant that, as of the date hereof, the representations and warranties set
forth in Sections 3.1 through 3.3, 3.5 through 3.8, 3.12, 3.21, 3.28, 3.29, and
3.34 above are true and correct with respect to Guarantor, as the same are
applicable to Guarantor. Borrowers agree that, unless expressly provided
otherwise, all of the representations and warranties of Borrowers set forth in
this Article 3 and elsewhere in this Agreement and the other Loan Documents
shall survive for so long as any portion of the Debt remains owing to Lender.
All representations, warranties, covenants and agreements made in this Agreement
and in the other Loan Documents shall be deemed to have been relied upon by
Lender notwithstanding any investigation heretofore or hereafter made by Lender
or on its behalf.
ARTICLE 4
BORROWER COVENANTS
From the date hereof and until payment and performance in full of all
obligations of Borrowers under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrowers hereby covenant and agree with Lender that:
Section 4.1    Existence. Each Borrower will continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its rights to do
business in the applicable State and (c) its franchises and trade names, if any.
Section 4.2    Applicable Law.
(a)    Each Borrower shall promptly comply and shall cause the Property to
comply in all material respects with all Applicable Law affecting Borrowers and
the Property, or the use thereof, including, without limitation, all Applicable
Law relating to OFAC, Embargoed Persons and the Patriot Act. Each Borrower shall
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, Licenses, permits, trade names, and
franchises. Each Borrower shall give prompt notice to Lender of the receipt by
either Borrower of any notice related to a violation of any Applicable Law and
of the commencement of any proceedings or investigations which relate to
compliance with Applicable Law.
(b)    After prior written notice to Lender, Borrowers, at their own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Applicable Law, the
applicability of any Applicable Law to Borrowers or the Property or any alleged
violation of any Applicable Law, provided that (i) no Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any instrument to which
Borrowers are

-38-

--------------------------------------------------------------------------------




subject and shall not constitute a default thereunder and such proceeding shall
be permitted by and conducted in accordance with all Applicable Law; (iii)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost; (iv) Borrowers shall
promptly upon final determination thereof comply with any such Applicable Law
determined to be valid or applicable or cure any violation of any Applicable
Law; (v) such proceeding shall suspend the enforcement of the contested
Applicable Law against Borrowers or the Property; and (vi) Borrowers shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Applicable Law,
together with all interest and penalties payable in connection therewith. Lender
may apply any such security or part thereof, as necessary to cause compliance
with such Applicable Law at any time when, in the judgment of Lender, the
validity, applicability or violation of such Applicable Law is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.
Section 4.3    Maintenance and Use of Property. Borrowers shall cause the
Property to be maintained in a good and safe condition and repair in all
material respects. The
Improvements and the Personal Property shall not be removed, demolished or
materially altered (except for normal replacement of the Personal Property)
without the consent of Lender or as otherwise permitted pursuant to Section 4.21
hereof. Borrowers shall promptly repair, replace or rebuild any part of the
Property which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any proceeding of the character referred
to in Section 3.13 hereof and shall complete and pay for any structure at any
time in the process of construction or repair on the Land. Neither Borrower
shall initiate, join in, acquiesce in, or consent to any change in any private
restrictive covenant, zoning law or other public or private restriction,
limiting or defining the uses which may be made of the Property or any part
thereof. If under applicable zoning provisions the use of all or any portion of
the Property is or shall become a nonconforming use, Borrowers will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Lender.
Section 4.4    Waste. Neither Borrower shall commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that invalidates or causes the
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way impair the value of the Property or the security for the Loan.
Borrowers will not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Property, regardless of the
depth thereof or the method of mining or extraction thereof.
Section 4.5    Taxes and Other Charges.
(e)    Borrowers shall pay all Taxes and Other Charges now or hereafter levied
or assessed or imposed against the Property or any part thereof as the same
become due and payable; provided, however, Borrowers’ obligation to directly pay
Taxes and Other Charges shall be suspended for so long as Borrowers comply with
the terms and provisions of Sections 8.1 and 8.6 hereof. Borrowers shall furnish
to Lender receipts for the payment of the Taxes and the Other Charges (or other
evidence reasonably acceptable to Lender evidencing the payment of such Taxes

-39-

--------------------------------------------------------------------------------




and Other Charges) prior to the date the same shall become delinquent (provided,
however, that Borrowers are not required to furnish such receipts (or other
evidence) for payment of Taxes and Other Charges in the event that such Taxes
and Other Charges have been paid by Lender pursuant to Sections 8.1 and 8.6
hereof). Subject to the terms of Section 4.5(b) below, no Borrower shall suffer
and shall promptly cause to be paid and discharged any lien or charge whatsoever
which may be or become a lien or charge against the Property, and shall promptly
pay for all utility services provided to the Property.
(f)    After prior written notice to Lender, Borrowers, at their own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrowers are subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all Applicable Law; (iii)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost; (iv) Borrowers shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property; and (vi)
each Borrower shall furnish such security as may be required in the proceeding,
or deliver to Lender such reserve deposits as may be reasonably requested by
Lender, not to exceed one hundred twenty-five percent (125%) of the amount of
such Contested Taxes or Other Charges, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon. Lender may
pay over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is finally established or the Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
canceled or lost or there shall be any danger of the lien of the Security
Instrument being primed by any related lien.
Section 4.6    Litigation. Borrowers shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened in writing
against any Borrower which might have a Material Adverse Effect.
Section 4.7    Access to Property. Borrowers shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice.
Section 4.8    Notice of Default. Borrowers shall promptly advise Lender of any
material adverse change in any Borrower’s and/or Guarantor’s condition
(financial or otherwise) or of the occurrence of any Default or Event of Default
of which either Borrower has knowledge.
Section 4.9    Cooperate in Legal Proceedings. Borrowers shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Security
Instrument or the other Loan Documents and, in connection therewith, permit
Lender, at Lender’s election, to participate in any such proceedings.

-40-

--------------------------------------------------------------------------------




Section 4.10    Performance by Each Borrower. Each Borrower shall in a timely
manner observe, perform and fulfill in all material respects each and every
covenant, term and provision to be observed and performed by Borrowers under
this Agreement, the Security Instrument, the Note and the other Loan Documents
and any other agreement or instrument affecting or pertaining to the Property
and any amendments, modifications or changes thereto.
Section 4.11    Awards. Borrowers shall cooperate with Lender in obtaining for
Lender the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with the Property, and Lender shall be reimbursed for any
reasonable out-of-pocket expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by Lender
of the expense of an appraisal on behalf of either Borrower in case of a
Casualty or Condemnation affecting the Property or any part thereto) out of such
Awards or Insurance Proceeds.
Section 4.12    Books and Records.
(a)    Borrowers shall keep adequate books and records of account in accordance
with GAAP, or in accordance with other methods acceptable to Lender in its
reasonable discretion (consistently applied), and furnish to Lender as provided
below:
(i)    (A) quarterly (and prior to a Securitization, monthly) certified rent
rolls (in the form approved by Lender in connection with the closing of the
Loan), (B) tenant summary reports (in a form substantially similar to the form
of tenant summary report delivered to Lender in connection with the closing of
the Loan) and (C) a tenant aging and receivables report, each signed and dated
by a Responsible Officer of each Borrower, within thirty (30) days after the end
of each calendar month or thirty (30) days after the end of each calendar
quarter, as applicable;
(ii)    quarterly (and prior to a Securitization, monthly) operating statements
of the Property, prepared and certified by a Responsible Officer of each
Borrower in the form required by Lender, detailing the revenues received, the
expenses incurred and major capital improvements for the period of calculation
and containing appropriate year-to-date information, within thirty (30) days
after the end of each calendar month or thirty (30) days after the end of each
calendar quarter, as applicable;
(iii)    an annual balance sheet, operating statement (which shall include a
profit and loss statement and a statement of cash flow), and statement of change
in financial position of each Borrower audited by an Approved Accounting Firm,
within ninety (90) days after the close of each fiscal year of each Borrower;
(iv)    by no later than December 15 of each calendar year, an annual operating
budget for the next succeeding calendar year presented on a monthly basis
consistent with the annual operating statement described above for the Property,
including all proposed capital replacements and improvements (the “Annual
Budget”). During a Cash Trap Event Period, the Annual Budget shall be subject to
Lender’s written approval and shall not take effect until reasonably approved by
Lender. In addition, within fifteen (15) days following the occurrence of a Cash
Trap Event Period, Borrowers shall submit to Lender the Annual

-41-

--------------------------------------------------------------------------------




Budget for the remainder of the calendar year which shall be subject to Lender’s
written approval; and
(v)    the Officer’s Certificate required pursuant to Section 5.3 hereof.
(b)    Upon request from Lender, Borrowers shall furnish in a timely manner to
Lender:
(i)    a leasing status report for the Property (in a form substantially similar
to the form of leasing status report delivered to Lender in connection with the
closing of the Loan) and any other information requested by Lender, in
reasonable detail and certified by a Responsible Officer of each Borrower to be
true and complete, but no more frequently than quarterly;


(ii)    an accounting of all security deposits held in connection with any Lease
of any part of the Property; and
(iii)    any documents delivered to Borrowers pursuant to the Redevelopment
Agreements.
(c)    Within ten (10) days of Lender’s request, Borrowers shall furnish Lender
(and shall cause Guarantor to furnish to Lender) with such other additional
financial or management information (including State and Federal tax returns) as
may, from time to time, be reasonably required by Lender in form and substance
satisfactory to Lender. Borrowers shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records at any reasonable time from time to time during business hours upon
reasonable advance notice, but not more often than one time during any calendar
year.
(d)    Borrowers agree that all financial statements and other items required to
be delivered to Lender pursuant to this Section 4.12 (each a “Required Financial
Item” and, collectively, the “Required Financial Items”) shall: (i) be complete
and correct in all material respects; (ii) present fairly the financial
condition of the party; (iii) disclose all liabilities that are required to be
reflected or reserved against; and (iv) be prepared (A) in electronic format
(and, at the request of Lender, in hardcopy format) and (B) in accordance with
GAAP or in accordance with other methods (consistently applied) acceptable to
Lender in its reasonable discretion. Each Borrower shall be deemed to warrant
and represent that, as of the date of delivery of any such financial statement,
there has been no material adverse change in financial condition, nor have any
assets or properties been sold, transferred, assigned, mortgaged, pledged or
encumbered since the date of such financial statement except as disclosed by
Borrowers in a writing delivered to Lender. Borrowers agree that all Required
Financial Items shall not contain any misrepresentation or omission of a
material fact. Without limiting the foregoing, the format of the financial
statements and reports required to be delivered by Borrowers in clauses (i)
through (iii) of Section 4.12(a) above may be substantially similar to the
format of such financial statements and reports delivered to Lender in
connection with the closing of the Loan.

-42-

--------------------------------------------------------------------------------




(e)    Lender agrees that Lender will only use the information delivered to
Lender by or on behalf of Borrowers under this Section 4.12 (the “Borrower
Information”) in connection with the Loan and the Loan Documents, including,
without limitation, in connection with the servicing of the Loan, performance or
exercise by Lender of its rights and/or obligations hereunder and any other Loan
Document (including, without limitation, determination of each Borrower’s or the
Property’s compliance with any financial criteria, covenants or tests), any
Secondary Market Transaction and the exercise and enforcement by Lender of any
rights and remedies hereunder or under any other Loan Document (including
marketing the Property in connection with the exercise of Lender’s rights and
remedies under the Loan Documents). Notwithstanding the foregoing, nothing
contained herein shall prohibit (i) Lender, the Servicer or the Rating Agencies
from including the Borrower Information in summary statements, servicing
reports, conclusions or analysis that Lender, the Servicer or the Rating
Agencies prepare and distribute to third parties in connection with any
Secondary Market Transaction or the servicing or surveillance of the Loan, (ii)
distribution of the Borrower Information to the Rating Agencies, underwriters,
auditors, regulatory authorities or any Persons that may be entitled by law to
such information, (iii) distribution of the Borrower Information to any
Investor, actual or prospective
purchasers of, actual or prospective Investors in or holders of, or actual or
prospective participants in, or actual or prospective providers of financing
directly or indirectly secured by, the Loan or any Securities or any direct or
indirect class, component, portion or interest therein or thereof, and any
affiliate, agent, Servicer, trustee for any of the foregoing, and (iv)
distribution and/or use (by Lender or any other Person) of any Borrower
Information in connection with the exercise and enforcement by Lender of any
rights and remedies hereunder or under any other Loan Document or in connection
with any sale of all or any portion of the Property by Lender following any
foreclosure, deed-in-lieu thereof or any other exercise of Lender’s rights and
remedies under the Loan Documents as a result of which Lender becomes the owner
of all or any portion of the Property (including, without limitation, making
such Borrower Information available to third party purchasers and potential
third party purchasers (including in marketing materials)). Borrowers
acknowledge and agree that in no event shall Lender (A) be considered to have
represented, warranted or guaranteed to either Borrower or any other Person that
any recipient of any of the Borrower Information will use the Borrower
Information solely as aforesaid in connection with the Loan (each Borrower
hereby acknowledging and agreeing that Lender will have no control over how a
recipient of the Borrower Information will use such information), (B) be
responsible for monitoring or enforcing such use of the Borrower Information by
any other Person or (C) be liable to either Borrower or any other Person for any
acts or omissions by any such recipient, including, without limitation, any
failure of any such recipient to limit its use of the Borrower Information.
Notwithstanding the foregoing, in connection with any challenge or question by
any Governmental Authority regarding the tax treatment or tax structure of the
Loan, Lender may disclose to Governmental Authorities the tax treatment and tax
structure of the Loan and all materials of any kind including, without
limitation, opinions or other tax analysis, that are provided to Lender relating
to such tax treatment or tax structure. Lender agrees not to sell any Borrower
Information, provided, that nothing contained herein shall be deemed to limit or
prohibit Lender from engaging in any Secondary Market Transaction involving the
Loan, exercising Lender’s rights and remedies under the Loan Documents or
including, distributing or making available the Borrower Information to third
parties or any other Person as otherwise provided in this Section 4.12(e).

-43-

--------------------------------------------------------------------------------




Section 4.13    Estoppel Certificates.
(a)    After request by Lender, Borrowers, within ten (10) days of such request,
but following a Securitization, not more often than one time during any calendar
year provided no Event of Default exists, shall furnish Lender or any proposed
assignee with a statement, duly acknowledged and certified, setting forth (i)
the original principal amount of the Note, (ii) the unpaid principal amount of
the Note, (iii) the rate of interest of the Note, (iv) the terms of payment and
maturity date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Event of Default exists, (vii) that this Agreement, the Note, the Security
Instrument and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification, (viii) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) that, to each Borrower’s knowledge, all Leases are in
full force and effect and have not been modified in any material respect (or if
so modified, setting forth all such modifications), (x) the date to which the
Rents thereunder have been paid pursuant to the Leases, (xi) whether or not, to
the best knowledge of each Borrower, any of the Tenants are in monetary or
material non-monetary default under the
Leases, and, if any of the Tenants are in monetary or material non-monetary
default, setting forth the specific nature of all such defaults, (xii) the
amount of security deposits held by Borrowers under each Lease and that such
amounts are consistent with the amounts required under each Lease, and (xiii) as
to any other matters reasonably requested by Lender and reasonably related to
the Leases, the obligations created and evidenced hereby and by the Security
Instrument or the Property.
(b)    Borrowers shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
Tenants as required by Lender attesting to such facts regarding the Lease as
required under such Lease or otherwise as Lender may reasonably require,
including, but not limited to, attestations that each Lease covered thereby is
in full force and effect with no known defaults thereunder on the part of any
party, that none of the Rents have been paid more than one month in advance,
except as security, and that the lessee claims no defense or offset against the
full and timely performance of its obligations under the Lease. After
Securitization of the Loan, Borrowers shall not be required to use commercially
reasonable efforts to deliver such estoppel certificates from any Tenant more
frequently than once per calendar year.
(c)    In connection with the Securitization of the Loan (or any portion thereof
or interest therein), at Lender’s request, each Borrower shall provide an
estoppel certificate to any Investor or any prospective Investor containing the
information listed in Section 4.13(a) above.
(d)    Borrowers shall use commercially reasonable efforts to deliver to Lender,
upon request, estoppel certificates from each party under each Material
Agreement in form and substance reasonably acceptable to Lender. Borrowers’
failure to deliver such estoppels as described in this clause (d) and clause (c)
above shall not constitute an Event of Default hereunder.
(e)    Borrowers shall deliver to Lender, upon request, an estoppel certificate
from the ground lessor in form and substance reasonably acceptable to Lender.

-44-

--------------------------------------------------------------------------------




Section 4.14    Leases and Rents.
(a)    Upon request, Borrowers shall furnish Lender with executed copies of all
Leases then in effect. All renewals of Leases and all proposed leases shall
provide for rental rates and terms comparable to existing local market rates and
shall be arm’s length transactions with bona fide, independent third-party
Tenants. Within thirty (30) days after the end of each calendar quarter,
Borrowers shall deliver to Lender a leasing summary report in substantially the
same form as the leasing summary report delivered to Lender in connection with
the closing of the Loan, which leasing summary report shall, inter alia,
identify all new Leases and renewals, amendments or modifications of existing
Leases entered into during such calendar quarter, and upon request of Lender,
Borrowers shall deliver to Lender copies of any new Leases or any renewals,
amendments or modifications of Leases requested by Lender.
(b)    Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease (or a
renewal, amendment or modification to a Major Lease)) that meets the following
requirements may be entered into by Borrowers without Lender’s prior consent:
such Lease (i) provides for rental rates comparable to existing local market
rates for similar properties and is otherwise on commercially reasonable terms,
(ii) unless a subordination, non-disturbance and attornment agreement is
delivered pursuant to this Section 4.14, provides that such Lease is subordinate
to the Security Instrument and that the lessee will attorn to Lender and any
purchaser at a foreclosure sale, (iii) is written substantially in accordance
with the standard form of Lease which shall have been approved by Lender
(subject to any commercially-reasonable changes made in the course of
negotiations with the applicable Tenant), (iv) is not with an Affiliate of
Borrowers or any Guarantor, and (v) does not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the Property or for
other customary market standard reasons, including, but not limited to, failure
to satisfy gross sales targets or co-tenancy requirements) or any other terms
which would cause a Material Adverse Effect. All other Leases (including Major
Leases) and all renewals, amendments and modifications thereof (including,
without limitation, any subletting or assignment thereunder not contemplated by
the express terms of such Lease) executed after the date hereof shall be subject
to Lender’s prior approval, which approval shall not be unreasonably withheld or
delayed.
(c)    Lender shall execute and deliver a Subordination, Non-Disturbance and
Attornment Agreement to Tenants under future Major Leases approved by Lender
promptly upon request either (i) on the form as required in the applicable Major
Lease with such changes as are reasonably requested or required by Lender, or
(ii) if no form is required to executed under the applicable Major Lease, then
on Lender’s then current standard form with such commercially reasonable changes
as may be requested by Tenants, from time to time, as are reasonably acceptable
to Lender.
(d)    Borrowers (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in all material respects in a commercially reasonable
manner; (ii) shall enforce, in all material respects, the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner, provided, however,
Borrowers shall not terminate or accept a surrender of a Major Lease without

-45-

--------------------------------------------------------------------------------




Lender’s prior approval; (iii) shall not collect any of the Rents more than one
(1) month in advance (other than security deposits); (iv) shall not execute any
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not, without Lender’s consent,
alter, modify or change any Major Lease; and (vi) shall hold all security
deposits under all Leases in accordance with Applicable Law.
(e)    Notwithstanding anything contained herein to the contrary, Borrowers
shall not willfully withhold from Lender any information requested by Lender or
required to be provided to Lender under the terms of this Agreement regarding
renewal, extension, amendment, modification, waiver of provisions of,
termination, rental reduction of, surrender of space of, or shortening of the
term of, any Lease during the term of the Loan. Within five (5) Business Days
following written request, Borrowers agree to provide Lender with a
certification from a Responsible Officer certifying as to any Tenants under any
Major Leases that have provided written notice to Borrowers within the last six
(6) months that such Tenants have “gone dark” or intend to “go dark”.
(f)    Borrowers shall notify Lender in writing, within ten (10) Business Days
following receipt thereof, of Borrowers’ receipt of any termination fee or
payment (“Lease Event Payment”) paid by any Tenant under any Lease in
consideration of any termination, modification or amendment or settlement of any
Lease or any release or discharge of any Tenant under any Lease from any
obligation thereunder (a “Lease Event”). Each Borrower further covenants and
agrees that (i) Borrowers shall hold any such Lease Event Payment in trust for
the benefit of Lender and (ii) (A) in the event such Lease Event Payment is less
than $1,000,000, a Cash Trap Event Period does not then exist and such Lease
Event does not have a Material Adverse Effect, such Lease Event Payment shall be
payable to Borrowers, (B) in the event such Lease Event Payment equals or
exceeds $1,000,000, or such Lease Event has a Material Adverse Effect, such
Lease Event Payment shall be placed by Borrowers in reserve which constitute
Leasing Reserve Funds with Lender, to be disbursed for tenant improvement and
leasing commission costs with respect to the Property as set forth in Section
8.5 hereof or (C) in the event a Cash Trap Event Period then exists, such Lease
Event Payment shall be placed by Borrowers in the reserve established set forth
in Section 8.5 hereof to be disbursed as set forth in the Cash Management
Agreement.
(g)    Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for any leasing matters set forth in this
Section 4.14, Lender shall have ten (10) Business Days from receipt of written
request and all required information and documentation relating thereto in which
to approve or disapprove such matter, provided that such request to Lender is
marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope
containing the request must be marked “PRIORITY”. In the event that Lender fails
to respond to the leasing matter in question within such time, Lender’s approval
shall be deemed given for all purposes. Borrowers shall provide Lender with such
information and documentation as may be reasonably required by Lender,
including, without limitation, lease comparables and other market information as
reasonably required by Lender. For purposes of clarification, Lender requesting
additional and/or clarified information within ten (10) Business Days of receipt
of such written request from Borrower, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Lender for purposes
of the foregoing).

-46-

--------------------------------------------------------------------------------




Borrowers shall pay or cause to be paid to Lender, Lender’s reasonable
out-of-pocket costs and expenses including attorneys’ fees and other third party
costs reasonably incurred in connection with Lender’s review and approval of any
Lease (or amendment or modification to any Lease) requiring Lender’s approval
under this Section 4.14, provided, that such costs and expenses shall not
exceed, in the aggregate, $2,000.00 for each Lease (or amendment or
modification).
Section 4.15    Management Agreement.
(a)    Leasehold Borrower shall (i) diligently perform, observe and enforce all
of the terms, covenants and conditions of the Management Agreement on the part
of Leasehold Borrower to be performed, observed and enforced to the end that all
things shall be done which are necessary to keep unimpaired the rights of
Leasehold Borrower under the Management Agreement and (ii) promptly notify
Lender of the giving of any notice to Leasehold Borrower of any default by
Leasehold Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement on the part of Leasehold
Borrower to be performed and observed and deliver to Lender a true copy of each
such notice. Without Lender’s prior written consent, not to be unreasonably
withheld, conditioned or delayed, Leasehold Borrower shall not surrender the
Management Agreement, consent to the assignment by Manager of its interest under
the Management Agreement, or terminate or cancel the Management Agreement or
modify, change, supplement, alter or amend the Management Agreement, in any
respect, either orally or in writing, and Leasehold Borrower hereby assigns to
Lender as further security for the payment of the Debt and for the performance
and observance of the terms, covenants and conditions of this Agreement, all the
rights, privileges and prerogatives of Leasehold Borrower to surrender the
Management Agreement or to terminate, cancel, modify, change, supplement, alter
or amend the Management Agreement in any respect, and any such surrender of the
Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement without the
prior consent of Lender shall be void and of no force and effect.
(b)    If Leasehold Borrower shall default beyond any applicable notice and/or
grace period in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Leasehold Borrower to be
performed or observed, then, without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Leasehold
Borrower from any of its obligations hereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all the terms, covenants and conditions of
the Management Agreement on the part of Leasehold Borrower to be performed or
observed to be promptly performed or observed on behalf of Leasehold Borrower,
to the end that the rights of Leasehold Borrower in, to and under the Management
Agreement shall be kept unimpaired and free from default. Lender and any person
designated by Lender shall have, and are hereby granted, the right to enter upon
the Property at any time and from time to time for the purpose of taking any
such action. If Manager shall deliver to Lender a copy of any notice sent to
Leasehold Borrower of default under the Management Agreement, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender in good faith, in reliance thereon.

-47-

--------------------------------------------------------------------------------




(c)    Leasehold Borrower shall notify Lender if Manager sub-contracts to a
third party or an affiliate any or all of its management responsibilities under
the Management Agreement. Leasehold Borrower shall, from time to time, use its
best efforts to obtain from Manager under the Management Agreement such
certificates of estoppel with respect to compliance by Leasehold Borrower with
the terms of the Management Agreement as may be reasonably requested by Lender.
Leasehold Borrower shall exercise each individual option, if any, to extend or
renew the term of the Management Agreement upon demand by Lender made at any
time within one (1) year of the last day upon which any such option may be
exercised, and Leasehold Borrower hereby expressly authorizes and appoints
Lender its attorney-in-fact to exercise any such option in the name of and upon
behalf of Leasehold Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. Any sums expended by Lender
pursuant to this paragraph shall bear interest at the Default Rate from the date
such cost is incurred to the date of payment to Lender, shall be deemed to
constitute a portion of the Debt, shall be secured by the lien of the Security
Instrument and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefor.
(d)    Without limitation of the foregoing, if the Management Agreement is
terminated pursuant to the Assignment of Management Agreement or for any other
reason, then Lender, at its option, may require Leasehold Borrower to engage, in
accordance with the terms and conditions set forth in the Assignment of
Management Agreement, a new manager (the “New Manager”) to manage the Property,
which such New Manager shall be a Qualified Manager. New Manager shall be
engaged by Leasehold Borrower pursuant to a written management agreement that
complies with the terms hereof and of the Assignment of Management Agreement and
is otherwise satisfactory to Lender in all respects. New Manager and Leasehold
Borrower shall execute an Assignment of Management Agreement in the form then
used by Lender which shall provide, among other things, that the payment of any
fee to New Manger is subordinate to the payment of Debt Service. Without
limitation of the foregoing, if required by Lender, Leasehold Borrower shall, as
a condition precedent to Leasehold Borrower’s engagement of such New Manager,
obtain a Rating Agency Confirmation with respect to such New Manager and
management agreement. To the extent that such New Manager is an Affiliated
Manager, Leasehold Borrower’s engagement of such New Manager shall be subject to
Leasehold Borrowers’ delivery to Lender of a New Non-Consolidation Opinion with
respect to such New Manager and new management agreement.
Section 4.16    Payment for Labor and Materials.
(a)    Subject to Section 4.16(b), Borrowers will promptly pay when due all
bills and costs for labor, materials, and specifically fabricated materials
incurred in connection with the Property (any such bills and costs, a “Work
Charge”) and never permit to exist in respect of the Property or any part
thereof any lien or security interest, even though inferior to the liens and the
security interests hereof, and in any event never permit to be created or exist
in respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests created hereby and
by the Security Instrument, except for the Permitted Encumbrances.
(b)    After prior written notice to Lender, Borrowers, at their own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with

-48-

--------------------------------------------------------------------------------




due diligence, the validity of any Work Charge, the applicability of any Work
Charge to Borrowers or to the Property or any alleged non-payment of any Work
Charge and defer paying the same, provided that (i) no Event of Default has
occurred and is continuing; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which Borrowers
are subject and shall not constitute a default thereunder and such proceeding
shall be conducted in accordance with all Applicable Law; (iii) neither the
Property nor any part thereof or interest therein will be in imminent danger of
being sold, forfeited, terminated, cancelled or lost; (iv) Borrowers shall
promptly upon final determination thereof pay (or cause to be paid) any such
contested Work Charge determined to be valid, applicable or unpaid; (v) such
proceeding shall suspend the collection of such contested Work Charge from the
Property or Borrowers shall have paid the same (or shall have caused the same to
be paid) under protest; and (vi) Borrowers shall furnish (or cause to be
furnished) such security as may be required in the proceeding, or as may be
reasonably requested by Lender, not to exceed one hundred twenty-five percent
(125%) of such contested Work Charge, to insure payment of such Work Charge,
together with all interest and penalties payable in connection therewith. Lender
may apply any such security or part thereof, as necessary to pay for such Work
Charge at any
time when, in the judgment of Lender, the validity, applicability or non-payment
of such Work Charge is finally established or the Property (or any part thereof
or interest therein) shall be in present danger of being sold, forfeited,
terminated, cancelled or lost.
Section 4.17    Performance of Other Agreements. Each Borrower shall observe and
perform in all material respects each and every term to be observed or performed
by such Borrower pursuant to the terms of any agreement or recorded instrument
affecting or pertaining to the Property, or given by either Borrower to Lender
for the purpose of further securing the Debt and any amendments, modifications
or changes thereto.
Section 4.18    Debt Cancellation. Neither Borrower shall cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to such Borrower by any Person, except for adequate
consideration and in the ordinary course of such Borrower’s business.
Section 4.19    ERISA.
(c)    Neither Borrower shall engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.
(d)    Neither Borrower shall maintain, sponsor, contribute to or become
obligated to contribute to, or suffer or permit any ERISA Affiliate of either
Borrower to, maintain, sponsor, contribute to or become obligated to contribute
to, any Plan or any Welfare Plan or permit the assets of any Borrower to become
“plan assets,” whether by operation of law or under regulations promulgated
under ERISA
(e)    Each Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan as requested by
Lender in its reasonable discretion,

-49-

--------------------------------------------------------------------------------




that (i) such Borrower is not and does not maintain an “employee benefit plan”
as defined in Section 3(3) of ERISA, or other retirement arrangement, which is
subject to Title I of ERISA or Section 4975 of the IRS Code, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) such Borrower is not
subject to state statutes regulating investments and fiduciary obligations with
respect to governmental plans; and (iii) no assets of Borrowers constitute “plan
assets” within the meaning of 29 C.F.R §2510.3-101.
Section 4.20    No Joint Assessment. Neither Borrower shall suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
Section 4.21    Alterations. Borrowers may, without Lender’s consent, perform
alterations to any Improvements which (i) do not constitute a Material
Alteration, (ii) do not adversely affect Borrowers’ financial condition or the
value or net operating income of the Property, and (iii) are performed in the
ordinary course of each Borrower’s business or constitute tenant improvements
being made expressly pursuant to Leases entered into before the Closing Date or
Leases entered into by Borrowers on and after the Closing Date which are
approved or deemed approved by Lender or for which no approval by Lender is
required hereunder. Borrowers shall not perform any Material Alteration without
Lender’s prior written consent, which consent shall be unreasonably withheld or
delayed. If the total unpaid amounts incurred and to be incurred with respect to
any alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrowers shall promptly upon request deliver to Lender as security
for the payment of such amounts and as additional security for Borrowers’
obligations under the Loan Documents any of the following: (i) cash, (ii) U.S.
Obligations, (iii) other securities acceptable to Lender (provided that Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same), (iv) a completion bond (provided that Lender shall have received a Rating
Agency Confirmation as to the form and issuer of same), or (v) a Letter of
Credit. Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold. All alterations to any
Improvements shall be made lien-free and in a good and workmanlike manner in
accordance with all Applicable Laws.
Section 4.22    REA Covenants. Borrowers shall (a) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under any REA and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (b) promptly
notify Lender of any material default under any REA of which it is aware; (c)
promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditures plan, notice, report and estimate received by it under any
REA; (d) enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed under any REA in a
commercially reasonable manner; (e) cause the Property to be operated, in all
material respects, in accordance with any REA; and (f) not, without the prior
written consent of Lender, (i) enter into any new REA or execute modifications
to any existing REA, (ii) surrender, terminate or cancel any REA, (iii) reduce
or consent to the reduction of the term of any REA, (iv) increase or consent to
the increase of the amount of any charges under any REA, (v) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and

-50-

--------------------------------------------------------------------------------




remedies under, any REA in any material respect, or (vi) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under any REA.
Section 4.23    Material Agreements.
(a)    Borrowers shall (a) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Material Agreements and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (b) promptly
notify Lender of any material default under the Material Agreements of which it
is aware; (c) upon request by Lender, promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under the Material Agreements; (d) enforce, in all
material respects, the performance and observance of all of the covenants and
agreements required to be performed and/or observed under the Material
Agreements in a commercially reasonable manner; (e) cause the Property to be
operated, in all material respects, in accordance with the Material Agreements;
and (f) not, without the prior written consent of Lender, (i) enter into any new
Material
Agreement or execute modifications to any existing Material Agreements (other
than immaterial modifications which do not increase Borrowers’ obligations or
decrease Borrowers’ benefits under such Material Agreement), (ii) surrender,
terminate or cancel the Material Agreements, (iii) reduce or consent to the
reduction of the term of the Material Agreements, (iv) increase or consent to
any material increase of the amount of any charges under the Material
Agreements, (v) otherwise modify, change, supplement, alter or amend, or waive
or release any of its rights and remedies under, the Material Agreements in any
material respect, or (vi) following the occurrence and during the continuance of
an Event of Default, exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Material Agreements.
Notwithstanding the foregoing, Lender’s consent under the foregoing subsection
(f) shall not be required in connection with (i) any housekeeping agreement
and/or any security agreement provided Borrowers are not obligated to pay more
than $1,500,000 per annum pursuant to each such agreement, and (ii) in the
surrender, termination or cancellation of any such housekeeping agreement or
security agreement.
(b)    If (i) either Borrower submits to Lender a proposed Material Agreement or
proposed modification to an existing Material Agreement for which Lender’s
consent is required hereunder together all required information and
documentation relating thereto in which to approve or disapprove such matter and
such request to Lender is marked in bold lettering with the following language:
“THIS IS A REQUEST FOR MATERIAL AGREEMENT APPROVAL. IF LENDER FAILS TO APPROVE
OR DISAPPROVE THE ENCLOSED MATERIAL AGREEMENT WITHIN FIVE (5) BUSINESS DAYS,
BORROWERS MAY DELIVER A DEEMED APPROVAL NOTICE,” (ii) Lender fails to either
approve or reject said proposed Material Agreement or proposed modification to
an existing Material Agreement within such five (5) Business Day period after
delivery of the first notice, and either Borrower delivers the proposed Material
Agreement or proposed modification to an existing Material Agreement for which
Lender’s consent is required hereunder together all required information and
documentation relating thereto in which to approve or disapprove such matter,
and such request to Lender is marked in bold lettering with the following
language: “THIS IS A SECOND REQUEST FOR MATERIAL AGREEMENT APPROVAL. IF

-51-

--------------------------------------------------------------------------------




LENDER FAILS TO APPROVE OR DISAPPROVE THE ENCLOSED MATERIAL AGREEMENT WITHIN
FIVE (5) BUSINESS DAYS, SUCH MATERIAL AGREEMENT WILL BE DEEMED APPROVED BY
LENDER,” and (iii) Lender fails to approve or reject the proposed Material
Agreement or proposed modification to an existing Material Agreement within such
second five (5) Business Day period (approval or rejection by notice by
facsimile on the same day being acceptable), then the proposed Material
Agreement or proposed modification to an existing Material Agreement shall be
deemed approved by Lender. For purposes of clarification, Lender requesting
additional and/or clarified information within five (5) Business Days of receipt
of such written request from Borrower, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Lender for purposes
of the foregoing.
Section 4.24    Ground Lease.
(a)    Leasehold Borrower shall (i) pay all rents, additional rents and other
sums required to be paid by Leasehold Borrower, as tenant under and pursuant to
the provisions of the Ground Lease, (ii) diligently perform and observe all of
the terms, covenants and conditions of the Ground Lease on the part of Leasehold
Borrower, as tenant thereunder, to be performed and
observed, (iii) promptly notify Lender of the giving of any written notice by
the ground lessor to Leasehold Borrower of any default by Leasehold Borrower in
the performance or observance of any of the terms, covenants or conditions of
the Ground Lease on the part of Leasehold Borrower, as tenant thereunder, to be
performed or observed, and deliver to Lender a true copy of each such notice
within five (5) Business Days of receipt, and (iv) promptly notify Lender of any
bankruptcy, reorganization or insolvency of the ground lessor or of any notice
thereof, and deliver to Lender a true copy of such notice within five (5)
Business Days of Leasehold Borrower’s receipt.
(b)    Leasehold Borrower shall not, without the prior consent of Lender,
surrender the leasehold estate created by the Ground Lease or terminate or
cancel the Ground Lease or modify, change, supplement, alter or amend the Ground
Lease, either orally or in writing. Leasehold Borrower hereby assigns to Lender,
as further security for the payment and performance of the obligations and for
the performance and observance of the terms, covenants and conditions of the
Security Instrument, this Agreement and the other Loan Documents, all of the
rights, privileges and prerogatives of Leasehold Borrower, as tenant under the
Ground Lease, to surrender the leasehold estate created by the Ground Lease or
to terminate, cancel, modify, change, supplement, alter or amend the Ground
Lease in any material respect, and any such surrender of the leasehold estate
created by the Ground Lease or termination, cancellation, modification, change,
supplement, alteration or amendment of the Ground Lease in any material respect
without the prior consent of Lender shall be void and of no force and effect.
(c)    If Leasehold Borrower shall default in the performance or observance of
any term, covenant or condition of the Ground Lease on the part of Leasehold
Borrower, as tenant thereunder, and shall fail to cure the same prior to the
expiration of any applicable cure period provided thereunder, then, without
limiting the generality of the other provisions of the Security Instrument, this
Agreement and the other Loan Documents, and without waiving or releasing
Borrowers from any of their obligations hereunder, Lender shall have the right,
but shall be under no obligation, to pay any sums and to perform any act or take
any action as may be appropriate to cause all of the terms, covenants and
conditions of the Ground Lease on the part of Leasehold

-52-

--------------------------------------------------------------------------------




Borrower to be performed or observed on behalf of Leasehold Borrower, to the end
that the rights of Leasehold Borrower in, to and under the Ground Lease shall be
kept unimpaired and free from default. If the ground lessor shall deliver to
Lender a copy of any notice of default under the Ground Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. Leasehold Borrower shall exercise
each individual option, if any, to extend or renew the term of the Ground Lease
upon demand by Lender made at any time within one (1) year prior to the last day
upon which any such option may be exercised, and each Borrower hereby expressly
authorizes and appoints Lender its attorney-in-fact to exercise any such option
in the name of and upon behalf of Leasehold Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest.
Leasehold Borrower will not subordinate or consent to the subordination of the
Ground Lease to any mortgage, security deed, lease or other interest on or in
the landlord’s interest in all or any part of the Property, unless, in each such
case, the written consent of Lender shall have been first had and obtained.
(d)    Lender is permitted the opportunity (including, where necessary,
sufficient time to gain possession of the interest of Leasehold Borrower under
the Ground Lease) to cure any default under the Ground Lease, which is curable
after the receipt of notice of any of the default before the ground lessor may
terminate the Ground Lease.
Notwithstanding anything contained in the Ground Lease to the contrary,
Leasehold Borrower shall not further sublet any portion of the Property (other
than as permitted pursuant to Section 4.14 hereof) without prior written consent
of Lender. Each such sublease hereafter made shall provide that (i) in the event
of the termination of the Ground Lease, the sublease shall not terminate or be
terminable by the lessee thereunder; (ii) in the event of any action for the
foreclosure of the Security Instrument, the sublease shall not terminate or be
terminable by the lessee thereunder by reason of the termination of the Ground
Lease unless such lessee is specifically named and joined in any such action and
unless a judgment is obtained therein against such lessee; and (iii) in the
event that the Ground Lease is terminated as aforesaid, the lessee under the
sublease shall attorn to the lessor under the Ground Lease or to the purchaser
at the sale of the Property on such foreclosure, as the case may be. In the
event that any portion of the Property shall be sublet pursuant to the terms of
this subsection, such sublease shall be deemed to be included in the Property.
Section 4.25    Redevelopment Payments. Borrowers shall comply with the terms
and provisions of the Redevelopment Documents, including, without limitation,
payment by Fee Borrower of all amounts required to be paid by Fee Borrower under
the Redevelopment Documents, including, without limitation, the PILOT Payments,
as and when such amounts become due,.
ARTICLE 5
ENTITY COVENANTS
Section 5.1    Single Purpose Entity/Separateness.
(c)    From and after the date hereof, each Borrower will not:
(i)    engage in any business or activity other than their respective ownership,
operation and maintenance of the Property, and activities incidental thereto;

-53-

--------------------------------------------------------------------------------




(ii)    acquire or own any assets other than (A) their respective interests in
the Property, and (B) such incidental Personal Property as may be necessary for
the ownership, leasing, maintenance and operation of the Property;
(iii)    to the fullest extent permitted by law, merge into or consolidate with
any Person, or dissolve, terminate, liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure;
(iv)    fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the Applicable Law of the jurisdiction of its organization or
formation, or amend, modify, terminate or fail to comply with the provisions of
its organizational documents related to the requirements set forth in this
Article 5;
(v)    own any subsidiary, or make any investment in, any Person;
(vi)    commingle its assets with the assets of any other Person except as
permitted by the Loan Documents with respect to the other Borrower;
(vii)    incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B)
liabilities under the PILOT Agreement, (C) trade and operational indebtedness
incurred in the ordinary course of business with trade creditors, provided such
indebtedness is (1) unsecured, (2) not evidenced by a note, (3) on commercially
reasonable terms and conditions, and (4) due not more than sixty (60) days past
the date incurred and paid on or prior to such date, unless subject to a bona
fide dispute and/or (D) Permitted Equipment Leases; provided however, the
aggregate amount of the indebtedness described in (C) and (D) shall not exceed
at any time two percent (2%) of the outstanding principal amount of the Debt. No
Indebtedness other than the Debt and the PILOT Payments may be secured (senior,
subordinate or pari passu) by the Property;
(viii)    fail to maintain all of its books, records and bank accounts separate
from those of its affiliates and any constituent party. Borrowers’ assets and
liabilities have not and will not be listed on the financial statement of any
other Person; provided, however, that Borrowers’ assets and liabilities may be
included in a consolidated financial statement of its affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of each Borrower and such affiliates and to
indicate that each Borrower’s assets and credit are not available to satisfy the
debts and other obligations of such affiliates or any other Person and (ii) such
assets and liabilities shall be listed on each Borrower’s own separate balance
sheet;
(ix)    enter into any contract or agreement with any general partner, member,
shareholder, principal or affiliate, other than the other Borrower, except upon
terms and conditions that are commercially reasonable and substantially similar
to those that would be available on an arm’s-length basis with unaffiliated
third parties (other than (A) capital contributions and distributions or
dividends permitted under its organizational documents, or (B) the Ground
Lease);

-54-

--------------------------------------------------------------------------------




(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;
(xi)    except as provided by the Loan Documents with respect to the other
Borrower, assume or guaranty the debts of any other Person, hold itself out to
be responsible for the debts of any other Person, or otherwise pledge its assets
to secure the obligations of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;
(xii)    make any loans or advances to any Person or accept any loans or
advances from any affiliate;
(xiii)    fail to file its own tax returns (if required by Applicable Law to do
so), provided, that Borrowers may file or be part of a consolidated federal tax
return to the extent permitted by Applicable Law;
(xiv)    fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or through a property manager acting in such capacity or fail to correct
any known misunderstanding regarding its separate identity;
(xv)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so after the payment of all operating expenses and
Debt Service and provided that the foregoing shall not require any equity owner
to make additional capital contributions to Borrowers);
(xvi)    without the unanimous written consent of all of its partners,
shareholders or members, as applicable, and the consent of each Independent
Director (regardless of whether such Independent Director is engaged at the
Borrower or SPE Component Entity level), (a) file or consent to the filing of
any petition, either voluntary or involuntary, to take advantage of any
Creditors Rights Laws, (b) seek or consent to the appointment of a receiver,
liquidator or any similar official, (c) take any action that might reasonably be
expected to cause such entity to become insolvent, or (d) make an assignment for
the benefit of creditors;
(xvii)    fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;
(xviii)    fail to intend to remain solvent, to pay its own liabilities
(including, without limitation, salaries of its own employees) from its own
funds or fail to maintain a sufficient number of employees, if any, in light of
its contemplated business operations (in each case, to the extent there exists
sufficient cash flow from the Property to do so);
(xix)    acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable;

-55-

--------------------------------------------------------------------------------




(xx)    violate or cause to be violated the assumptions made with respect to
each Borrower and its principals in the Non-Consolidation Opinion or, as of the
date thereof, in any New Non-Consolidation Opinion;
(xxi)    have any of its obligations guaranteed by an affiliate, except for
guarantees that have either been released or discharged (or that will be
discharged as a result of the Closing of the Loan and other than the Guaranty
and the Environmental Indemnity); or
(xxii)    fail to use only its own assets to pay its own liabilities including
the salaries of its employees, if any.


(d)    Each SPE Component Entity (if any) shall be a corporation or an
Acceptable LLC (I) whose sole asset is its interest in either Borrower, (II)
which has not been and shall not be permitted to engage in any business or
activity other than owning an interest in such Borrower; (III) which has not
been and shall not be permitted to incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation); and (IV) which has and
will at all times own at least a one-half of one percent (0.5%) direct equity
ownership interest in such Borrower. Each such SPE Component Entity will at all
times comply, and will cause the applicable Borrower to comply, with each of the
representations, warranties, and covenants contained in this Article 5 (to the
extent applicable) as if such representation, warranty or covenant was made
directly by such SPE Component Entity. Upon the withdrawal or the disassociation
of an SPE Component Entity from a Borrower, such Borrower shall immediately
appoint a new SPE Component Entity whose articles of incorporation or
organization are substantially similar to those of such SPE Component Entity and
deliver a New Non-Consolidation Opinion to Lender with respect to the new SPE
Component Entity and its equity owners.
(e)    In the event either Borrower or the SPE Component Entity (if any) is an
Acceptable LLC, the limited liability company agreement of such Borrower or the
SPE Component Entity (as applicable) (the “LLC Agreement”) shall provide that
(i) upon the occurrence of any event that causes the last remaining member of
such Borrower or the SPE Component Entity (as applicable) (“Member”) to cease to
be the member of such Borrower or the SPE Component Entity (as applicable)
(other than (A) upon an assignment by Member of all of its limited liability
company interest in such Borrower or the SPE Component Entity (as applicable)
and the admission of the transferee in accordance with the Loan Documents and
the LLC Agreement, or (B) the resignation of Member and the admission of an
additional member of such Borrower or the SPE Component Entity (as applicable)
in accordance with the terms of the Loan Documents and the LLC Agreement), any
person acting as Independent Director of a Borrower or the SPE Component Entity
(as applicable) shall, without any action of any other Person and simultaneously
with the Member ceasing to be the member of such Borrower or the SPE Component
Entity (as applicable) automatically be admitted to such Borrower or the SPE
Component Entity (as applicable) as a member with a zero percent (0%) economic
interest (“Special Member”) and shall continue such Borrower or the SPE
Component Entity (as applicable) without dissolution and (ii) Special Member may
not resign from Borrowers or the SPE Component Entity (as applicable) or
transfer its rights as Special Member unless (A) a successor Special Member has
been admitted to such Borrower or

-56-

--------------------------------------------------------------------------------




the SPE Component Entity (as applicable) as a Special Member in accordance with
requirements of Delaware law (as applicable) and (B) after giving effect to such
resignation or transfer, there remains at least two (2) Independent Directors of
the SPE Component Entity or such Borrower (as applicable) in accordance with
Section 5.2 below. The LLC Agreement shall further provide that (i) Special
Member shall automatically cease to be a member of such Borrower or the SPE
Component Entity (as applicable) upon the admission to such Borrower or the SPE
Component Entity (as applicable) of the first substitute member, (ii) Special
Member shall be a member of such Borrower or the SPE Component Entity (as
applicable) that has no interest in the profits, losses and capital of such
Borrower or the SPE Component Entity (as applicable) and has no right to receive
any distributions of the assets of such Borrower or the SPE Component Entity (as
applicable), (iii) pursuant to the applicable provisions of the limited
liability company act of the State of Delaware (the “Act”), Special Member shall
not be required to make any capital
contributions to Borrowers or the SPE Component Entity (as applicable) and shall
not receive a limited liability company interest in either Borrower or the SPE
Component Entity (as applicable), (iv) Special Member, in its capacity as
Special Member, may not bind Borrowers or the SPE Component Entity (as
applicable) and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrowers or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of a Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrowers or the SPE Component
Entity (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to a Borrower or the
SPE Component Entity (as applicable) as Special Member, Special Member shall not
be a member of such Borrower or the SPE Component Entity (as applicable), but
Special Member may serve as an Independent Director of such Borrower or the SPE
Component Entity (as applicable).
(f)    In the event either Borrower or the SPE Component Entity (if any) is an
Acceptable LLC, the LLC Agreement shall further provide that, (i) upon the
occurrence of any event that causes the Member to cease to be a member of a
Borrower or the SPE Component Entity (as applicable) to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in such Borrower or the SPE Component Entity (as
applicable) agree in writing (A) to continue such Borrower or the SPE Component
Entity (as applicable) and (B) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of such
Borrower or the SPE Component Entity (as applicable) effective as of the
occurrence of the event that terminated the continued membership of Member in
such Borrower or the SPE Component Entity (as applicable), (ii) any action
initiated by or brought against Member or Special Member under any Creditors
Rights Laws shall not cause Member or Special Member to cease to be a member of
such Borrower or the SPE Component Entity (as applicable) and upon the
occurrence of such an event, the business of such Borrower or the SPE Component
Entity (as applicable) shall continue without dissolution, and (iii) each of
Member and Special Member waives any right it might have to agree in writing to
dissolve a Borrower or the SPE Component Entity (as applicable) upon the
occurrence of any action initiated by or brought against Member or Special
Member under

-57-

--------------------------------------------------------------------------------




any Creditors Rights Laws, or the occurrence of an event that causes Member or
Special Member to cease to be a member of a Borrower or the SPE Component Entity
(as applicable).
Section 5.2    Independent Director.
(e)    The organizational documents of each Borrower (to the extent such
Borrower is a corporation or an Acceptable LLC) or the SPE Component Entity, as
applicable, shall provide that at all times there shall be at least two (2) duly
appointed members of its board of directors or managers, as applicable (each, an
“Independent Director”) satisfactory to Lender who each shall not have been at
the time of each such individual’s initial appointment, and (I) shall not have
been at any time during the preceding five (5) years, and shall not be at any
time while serving as Independent Director, either (i) a shareholder (or other
equity owner) of, or an
officer, director (other than in its capacity as Independent Director of either
or both Borrowers), partner, member or employee of, such Borrower or any of its
respective shareholders, partners, members, subsidiaries or affiliates other
than the other Borrower, (ii) a customer of, or supplier to, or other Person who
derives any of its purchases or revenues from its activities with, such Borrower
or any of its respective shareholders, partners, members, subsidiaries or
affiliates (other than from providing routine corporate services such as acting
as the registered agent for such Borrower or the SPE Component Entity and
providing independent managers/directors, provided neither such individual or
such individual’s primary employer has at any time derived more than five
percent (5%) of its annual income from providing such corporate services), (iii)
a Person who Controls or is under common Control with any such shareholder,
officer, director, partner, member, employee supplier, customer or other Person,
or (iv) a member of the immediate family of any such shareholder, officer,
director, partner, member, employee, supplier, customer or other Person, and
(II) shall be employed by, in good standing with and engaged by such Borrower in
connection with, in each case, an Approved ID Provider. Each Independent
Director at the time of their initial engagement shall have had at least three
(3) years prior experience as an independent director.
(f)    The organizational documents of each Borrower or the SPE Component Entity
(as applicable) shall further provide that, to the fullest extent permitted by
law, (I) the board of directors or managers of each Borrower or the SPE
Component Entity as applicable, and the constituent members of such entities
(the “Constituent Members”) shall not take any action which, under the terms of
any organizational documents of each Borrower or the SPE Component Entity as
applicable requires the unanimous vote of (1) the board of directors or managers
of each Borrower or the SPE Component Entity as applicable, or (2) the
Constituent Members, unless at the time of such action there shall be at least
two (2) Independent Directors engaged as provided by the terms hereof; (II) any
resignation, removal or replacement of any Independent Director, other than as a
result of death or incapacity, shall not be effective without five (5) Business
Days prior written notice to Lender accompanied by evidence that the replacement
Independent Director satisfies the applicable terms and conditions hereof and of
the applicable organizational documents; (III) to the fullest extent permitted
by applicable law, including Section 18-1101(c) of the Act and notwithstanding
any duty otherwise existing at law or in equity, the Independent Directors shall
consider only the interests of the Constituent Members and the applicable
Borrower and any SPE Component Entity (including the applicable Borrower’s and
any SPE Component Entity’s respective creditors) in acting or otherwise voting
on the matters provided for herein and in each Borrower’s

-58-

--------------------------------------------------------------------------------




and SPE Component Entity’s organizational documents (which such fiduciary duties
to the Constituent Members and the applicable Borrower and any SPE Component
Entity (including each Borrower’s and any SPE Component Entity’s respective
creditors), in each case, shall be deemed to apply solely to the extent of their
respective economic interests in each Borrower or SPE Component Entity (as
applicable) exclusive of (x) all other interests (including, without limitation,
all other interests of the Constituent Members), (y) the interests of other
affiliates of the Constituent Members, each Borrower and SPE Component Entity
and (z) the interests of any group of affiliates of which the Constituent
Members, each Borrower or SPE Component Entity is a part)); (IV) other than as
provided in subsection (III) above, the Independent Directors shall not have any
fiduciary duties to any Constituent Members, any directors of Borrowers or SPE
Component Entity or any other Person; (V) the foregoing shall not eliminate the
implied contractual covenant of good faith and fair dealing under applicable
law; and (VI) to the fullest extent permitted by applicable law,
including Section 18-1101(e) of the Act, an Independent Director shall not be
liable to Borrowers, SPE Component Entity, any Constituent Member or any other
Person for breach of contract or breach of duties (including fiduciary duties),
unless the Independent Director acted in bad faith or engaged in willful
misconduct.
Section 5.3    Compliance Certificate. Not later than ninety (90) days after and
as of the end of each fiscal year and at any other time upon request from
Lender, each Borrower shall provide an Officer’s Certificate certifying as to
such Borrower’s continued compliance with the terms of this Article 5 and the
terms of the Cash Management Agreement. Additionally, each Borrower shall
provide Lender with such other evidence of such Borrower’s compliance with this
Article 5 and the terms of the Cash Management Agreement, as Lender may
reasonably request from time to time.
Section 5.4    Change of Name, Identity or Structure. No Borrower shall change
(or permit to be changed) such Borrower’s or the applicable SPE Component
Entity’s (a) name, (b) identity (including its trade name or names), (c)
principal place of business set forth on the first page of this Agreement or,
(d) if not an individual, such Borrower’s or the applicable SPE Component
Entity’s corporate, partnership or other structure, without notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in a Borrower’s or the SPE Component
Entity’s structure, without first obtaining the prior written consent of Lender.
Borrowers shall execute and deliver to Lender, prior to or contemporaneously
with the effective date of any such change, any financing statement or financing
statement change required by Lender to establish or maintain the validity,
perfection and priority of the security interest granted herein. At the request
of Lender, each Borrower shall execute a certificate in form satisfactory to
Lender listing the trade names under which each Borrower or the SPE Component
Entity intends to operate the Property, and representing and warranting that
such Borrower or the applicable SPE Component Entity does business under no
other trade name with respect to the Property.
Section 5.5    Business and Operations. Each Borrower will continue to engage in
the businesses now conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property. Each
Borrower will qualify to do business and will remain in good standing under the
laws of the jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

-59-

--------------------------------------------------------------------------------




Section 5.6    Prior Acts.
(a)    Fee Borrower hereby represents from the date of formation to the date
hereof, that it:
(i)    is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;
(ii)    has no judgments or liens of any nature against it or its Property
except for PILOT Payments/tax liens not yet due;
(iii)    is in compliance with all laws, regulations, and orders applicable to
it and, except as otherwise disclosed in this Agreement, has received all
permits necessary for it to operate;
(iv)    is not involved in any dispute with any taxing authority;
(v)    has paid all taxes which it owes;
(vi)    has never owned any real property other than its interest in the
Property and personal property necessary or incidental to its ownership or
operation of the Property other than its interest in the Power Center Site (as
defined in the Ground Lease) which was transferred prior to the date hereof) and
has never engaged in any business other than the ownership and operation of the
Property or the Power Center Site;
(vii)    is not now party to any lawsuit, arbitration, summons, or legal
proceeding that is still pending, and that is not reasonably expected to be
covered by insurance nor has ever been party to any lawsuit, arbitration,
summons or legal proceeding that resulted in a judgment against it that has not
been paid in full;
(viii)    has provided Lender with complete financial statements that reflect a
fair and accurate view of the Fee Borrower’s financial condition as of December
31, 2012;
(ix)    has no liability or responsibility for environmental conditions except
as provided in the (A) Environmental Compliance and Indemnification Agreement
and (B) that certain Environmental Report dated as of October 9, 2013 prepared
by IVI Assessment Services, Inc. with respect to the Property;
(x)    has no material contingent or actual obligations not related to its
interest in the Property.
(b)    Fee Borrower hereby represents from the date of formation to the date of
this Agreement that it:
(iv)    except for the Ground Lease and the Redevelopment Documents, has not
entered into any contract or agreement that is still outstanding with any of its
Affiliates, constituents, or owners, or any guarantors of any of its obligations
or any Affiliate of any

-60-

--------------------------------------------------------------------------------




of the foregoing (individually, a “Related Party” and collectively, the “Related
Parties”), except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party;
(v)    has paid all of its debts and liabilities that are not currently
outstanding from its assets;
(vi)    has done or caused to be done all things necessary to observe all
organizational formalities applicable to preserve its separate existence;


(vii)    has maintained all of its books, records and bank accounts separate
from those of any other Person ;
(viii)    has not had its assets listed as assets and liabilities on the
financial statement of any other Person unless (a) financial statements of such
other Person contained an appropriate notation indicating the separateness of
Fee Borrower from such Person and indicating that Fee Borrower’s assets and
credit were not available to satisfy the debts and other obligations of such
Person and (b) such assets and liabilities were also listed on the Fee
Borrower’s own balance sheet;
(ix)    has filed its own tax returns (to the extent required by applicable law
to do so) and, if it is a corporation, has not filed a consolidated federal
income tax return with any other Person;
(x)    has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate or
other Related Party);
(xi)    has corrected any known misunderstanding regarding its status as a
separate entity;
(xii)    has conducted all of its business and held all of its assets in its own
name;
(xiii)    has not identified itself or any of its affiliates as a division or
part of the other;
(xiv)    has maintained and utilized separate stationery, invoices and checks
bearing its own name;
(xv)    has not commingled its assets with those of any other Person other than
co-borrowers under prior loans that have been repaid in full and has held all of
its assets in its own name;
(xvi)    has not guaranteed or become obligated for the debts of any other
Person that are still outstanding;

-61-

--------------------------------------------------------------------------------




(xvii)    has not held itself out as being responsible for the debts or
obligations of any other Person that are still outstanding;
(xviii)    has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;
(xix)    has not pledged its assets to secure the obligations of any other
Person that are still outstanding;
(xx)    has maintained adequate capital in light of its contemplated business
operations;
(xxi)    has maintained a sufficient number of employees, if any, in light of
its contemplated business operations and has paid the salaries of its own
employees, if any, from its own funds;
(xxii)    has not owned any subsidiary or any equity interest in any other
entity and is not a survivor of a merger with or of any other entities;
(xxiii)    has not incurred any indebtedness that is still outstanding other
than indebtedness that is permitted under the Loan Documents;
(xxiv)    has not had any of its obligations guaranteed by an affiliate, except
for guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan other than guarantees made in
connection with the Loan and Redevelopment Documents);
(xxv)    except for Leasehold Borrower, none of the tenants holding leasehold
interests with respect to the Property are affiliated with Fee Borrower; and
(xxvi)    has used only its own assets to pay its own liabilities including the
salaries of its employees, if any.
ARTICLE 6
NO SALE OR ENCUMBRANCE
Section 6.1    Transfer Definitions. For purposes of this Article 6, “Restricted
Party” shall mean each Borrower, Guarantor, any SPE Component Entity, any
Affiliated Manager, or any shareholder, partner, member or non-member manager,
or any direct or indirect legal or beneficial owner of either Borrower,
Guarantor, any SPE Component Entity, any Affiliated Manager or any non-member
manager; and a “Sale or Pledge” shall mean a voluntary or involuntary sale,
issuance of equity interests, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, grant of any options with respect to, or any other transfer
or disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) a legal or beneficial interest.

-62-

--------------------------------------------------------------------------------




Section 6.2    No Sale/Encumbrance.
(j)    Without the prior written consent of Lender, Borrowers shall not cause or
permit (i) a Sale or Pledge of the Property or any part thereof or any legal or
beneficial interest therein, (ii) a Sale or Pledge of an interest in any
Restricted Party or (iii) any change in Control of either Borrower, Guarantor,
any Affiliated Manager, or any change in control of the day-to-day operations of
the Property (the occurrence of any of (i), (ii) or (iii), a “Prohibited
Transfer”), other than pursuant to (v) Leases of space in the Improvements to
Tenants in accordance with the provisions of Section 4.14, (w) any Permitted
Encumbrances, (x) any Permitted Equipment Leases, (y) Section 6.3, Section 6.4,
Section 6.5, Section 6.6, Section 6.7 or Section 6.8 below, or (z) normal
replacement or other disposition of obsolete Personal Property in the ordinary
course of business.
(k)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein a Borrower agrees to sell the Property or
any part thereof for a price to be paid in installments; (ii) an agreement by a
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, such Borrower’s right, title and interest
in and to (A) any Leases or any Rents or (B) any REA or any Material Agreements;
(iii) any action for partition of the Property (or any portion thereof or
interest therein) or any similar action instituted or prosecuted by a Borrower
or by any other person or entity, pursuant to any contractual agreement or other
instrument or under Applicable Law (including, without limitation, common law);
(iv) any other action instituted by (or at the behest of) a Borrower or its
affiliates or consented to or acquiesced in by a Borrower or its affiliates
which results in a termination of an REA or any Material Agreements; (v) if a
Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock in one or a
series of transactions; (vi) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (vii) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest;
(viii) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (ix) the removal or the resignation of Manager (including, without
limitation, an Affiliated Manager) other than in accordance with Section 4.15.
Section 6.3    Permitted Equity Transfers. Notwithstanding the restrictions
contained in this Article 6, the following equity transfers shall be permitted
without Lender’s consent and without the payment of any fee (each, a “Permitted
Equity Transfer”) provided no Event of Default is continuing at the time of such
Permitted Equity Transfer: (a) a transfer (but not a pledge) by devise or
descent or by operation of law upon the death of a Restricted Party or any
member, partner or shareholder of a Restricted Party, (b) the transfer (but not
the pledge), in one or a series of transactions, of the stock, partnership
interests or membership interests (as the case may be) in a Restricted Party or
any member, partner or shareholder of a Restricted Party for estate planning
purposes, (c) the Sale or Pledge in the ordinary course of business of shares of
common stock in

-63-

--------------------------------------------------------------------------------




any Restricted Party that is a publicly traded entity, provided such shares of
common stock are listed on the New York Stock Exchange or another nationally
recognized stock exchange, (d) the sale, transfer or issuance of stock or other
equity interest in a Restricted Party or any member, partner or shareholder of a
Restricted Party to third party investors through licensed U.S. broker-dealers
in accordance with Applicable Law (provided, that, the foregoing provisions of
clauses (c) and (d) shall not be deemed to waive, qualify or otherwise limit
such Borrower’s obligation to comply (or to cause the compliance with) the other
covenants set forth herein and in the other Loan Documents (including, without
limitation, the covenants contained herein relating to ERISA matters)); and (e)
the transfer of all or substantially all of the stock in GRT in connection with
the purchase thereof by a Qualified Equity Holder provided, further, that, with
respect to the transfers listed in clauses (a), (b) and or (e) above, (A) (1)
Lender shall
receive written notice of any transfers pursuant to clause (a) above within ten
(10) Business Days of such transfer and (2) Lender shall receive not less than
thirty (30) days prior written notice of such transfers in connection with any
transfer pursuant to clause (b) above, (B) after giving effect to such transfers
(1) no more than forty-nine percent (49%), in the aggregate, in one or a series
of transfers of the direct or indirect equity ownership interest in either
Borrower and any SPE Component Entity has been transferred is and (2) there
shall be no change in Control of either Borrower, any SPE Component Entity or
the day-to-day operation of the Property from that which exists on the date
hereof, (C) after giving effect to such transfers, the Property shall continue
to be managed by an Affiliated Manager or a New Manager approved in accordance
with the applicable terms and conditions hereof, (D) in the case of the transfer
of any direct equity ownership interests in either Borrower or in any SPE
Component Entity, such transfers shall be conditioned upon continued compliance
with the relevant provisions of Article 5 hereof, (E) in the case of (1) the
transfer of the management of the Property to a new Affiliated Manager in
accordance with the applicable terms and conditions hereof, or (2) the transfer
of any direct or indirect equity ownership interests in any Restricted Party
that results in any Person and its Affiliates owning in excess of forty-nine
percent (49%) of the direct or indirect equity ownership interests in either
Borrower or in any SPE Component Entity that did not own the same on the date
hereof or at the time of the delivery of any New Non-Consolidation Opinion prior
to such transfer, such transfers shall be conditioned upon delivery to Lender of
a New Non-Consolidation Opinion addressing such transfer, (F) such transfers
shall be conditioned upon either Borrower’s ability to, after giving effect to
the equity transfer in question (1) remake the representations contained herein
relating to ERISA, OFAC and Patriot Act matters (and, upon Lender’s request,
each Borrower shall deliver to Lender (x) an Officer’s Certificate containing
such updated representations effective as of the date of the consummation of the
applicable equity transfer and (y) Patriot Act searches, bankruptcy searches,
criminal background searches and such other searches which are customarily
obtained by commercial mortgage lenders or required by applicable laws, rules
and regulations applicable to Lender, acceptable to Lender, for any Person
owning, directly or indirectly, twenty percent (20%) or more of the interests in
the each Borrower as a result of such transfer) and (2) continue to comply with
the covenants contained herein relating to ERISA OFAC and Patriot Act matters
and (G) such transfers are permitted under the Ground Lease and the
Redevelopment Documents. Upon request from Lender, Borrowers shall promptly
provide Lender a revised version of the organizational chart delivered to Lender
in connection with the Loan reflecting any equity transfer consummated in
accordance with this Section 6.3.

-64-

--------------------------------------------------------------------------------




Section 6.4    Permitted Transfers of Partnership Interests in GPLP.
Notwithstanding the foregoing provisions of this Article 6, transfers of
partnership interests in GPLP shall be permitted without Lender’s consent and
without payment of any fee, provided that (a) intentionally omitted, (b) after
giving effect to such transfers either (i) GRT shall (A) own not less than
thirty percent (30%) of the direct or indirect equity interests in GPLP and (B)
Control GPLP or (ii) a Qualified Equity Holder shall (A) own not less than
fifty-one percent (51%) of the direct or indirect equity ownership interest in
GPLP and (B) Control GPLP, (c) after giving effect to such transfers, the
Property shall continue to be managed by Manager, Affiliated Manager or a New
Manager approved in accordance with the applicable terms and conditions hereof,
(d) after giving effect to such transfers, each Borrower and any SPE Component
Entity shall continue to comply with the relevant provisions of Article 5
hereof, (e) in the case of (i) the transfer of the management of the Property to
a new Affiliated Manager in
accordance with the applicable terms and conditions hereof, or (ii) the transfer
of partnership interests in GPLP results in any Person and its Affiliates owning
in excess of forty-nine percent (49%) of the direct or indirect equity ownership
interests in either Borrower or in any SPE Component Entity that, in each case,
did not own the same on the date hereof or at the time of the delivery of any
New Non-Consolidation Opinion prior to such transfer, such transfers shall be
conditioned upon delivery to Lender of a New Non-Consolidation Opinion
addressing such transfer, (f) such transfers shall be conditioned upon either
Borrower’s ability to, after giving effect to the equity transfer in question
(i) remake the representations contained herein relating to ERISA, OFAC and
Patriot Act matters (and, upon Lender’s request, each Borrower shall deliver to
Lender (A) an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of the applicable equity transfer
and (B) Patriot Act searches, bankruptcy searches, criminal background searches
and such other searches which are customarily obtained by commercial mortgage
lenders or required by applicable laws, rules and regulations applicable to
Lender, acceptable to Lender, for any Person owning, directly or indirectly,
twenty percent (20%) or more of the interests in either Borrower as a result of
such transfer) and (ii) continue to comply with the covenants contained herein
relating to ERISA OFAC and Patriot Act matters and (g) such transfers are
permitted under the Ground Lease and the Redevelopment Documents. Upon request
from Lender, Borrowers shall promptly provide Lender a revised version of the
organizational chart delivered to Lender in connection with the Loan reflecting
any equity transfer consummated in accordance with this Section 6.4.
Section 6.5    Permitted Non-GRT Limited Partner Transfers. Notwithstanding the
foregoing provisions of this Article 6, Sales and Pledges of limited partnership
interests in GPLP by the Non-GRT Limited Partners shall be permitted without the
consent of or notice to Lender, provided that (a) no such Sale or Pledge shall
result in any change in the Manager or the day-to-day operation or management of
the Property, (b) prior to and following any such Sale or Pledge, GRT shall
Control GPLP and each Borrower and not less than fifty-one percent (51%) of the
direct or indirect equity ownership interests in each of GPLP, each Borrower and
any SPE Component Entity is owned by GRT and (c) such transfers are permitted
under the Ground Lease and the Redevelopment Documents.
Section 6.6    Permitted Property Transfers (Assumptions). Notwithstanding the
foregoing provisions of this Article 6, following the date which is twelve (12)
months from the

-65-

--------------------------------------------------------------------------------




Closing Date, Lender shall not unreasonably withhold consent to two (2) separate
transfers of the Property in its entirety to, and the related assumptions of the
Loan by, any Person (a “Transferee”) provided that, with respect to each such
transfer, each of the following terms and conditions are satisfied (each, a
“Permitted Property Transfer”):
(a)    no Default or Event of Default has occurred and is continuing;
(b)    Borrowers shall have (i) delivered written notice to Lender of the terms
of such prospective transfer not less than sixty (60) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require and (ii) paid to Lender a non-refundable processing fee in the amount of
$25,000. Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval
not to be unreasonably withheld. In determining whether to give or withhold its
approval of the proposed transfer, Lender shall consider the experience and
track record of Transferee and its principals in owning and operating facilities
similar to the Property, the financial strength of Transferee and its
principals, the general business standing of Transferee and its principals and
Transferee’s and its principals’ relationships and experience with contractors,
vendors, tenants, lenders and other business entities; provided, however, that,
notwithstanding Lender’s agreement to consider the foregoing factors in
determining whether to give or withhold such approval, such approval shall be
given or withheld based on what Lender determines to be commercially reasonable
and, if given, may be given subject to such conditions as Lender may deem
reasonably appropriate;
(c)    Borrowers shall have paid to, or cause to be paid to, Lender,
concurrently with the closing of such prospective transfer, (i) a non-refundable
assumption fee in an amount equal to one percent (1%) of the then outstanding
principal balance of the Loan, (ii) all out-of-pocket costs and expenses,
including reasonable attorneys’ fees, incurred by Lender in connection therewith
and (iii) all fees, costs and expenses of the Rating Agencies and all reasonable
fees, costs and expenses of all other third parties incurred in connection
therewith;
(d)    Transferee assumes and agrees to pay the Debt as and when due subject to
the provisions of Article 13 hereof and, prior to or concurrently with the
closing of such transfer, Transferee and its constituent partners, members,
shareholders, affiliates or sponsors as Lender may require, shall execute,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption and an
Affiliate of Transferee reasonably acceptable to Lender shall execute a guaranty
of recourse obligations and an environmental indemnity in form and substance
identical to the Guaranty and Environmental Indemnity, respectively;
(e)    Borrowers and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by Applicable Law, and shall
execute any additional documents reasonably requested by Lender;

-66-

--------------------------------------------------------------------------------




(f)    Borrowers shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;
(g)    Transferee shall have furnished to Lender all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and such constituent partners, members or shareholders of
Transferee (as the case may be), as Lender shall require, shall comply with the
covenants set forth in Article 5 hereof;
(h)    Transferee shall assume the obligations of each Borrower under any
Management Agreement or provide a new management agreement with a new manager
which meets with the requirements of the Assignment of Management Agreement and
Section 4.15 hereof and assign to Lender as additional security such new
management agreement;
(i)    Transferee shall furnish to Lender a New Non-Consolidation Opinion and an
opinion of counsel satisfactory to Lender and its counsel (A) that Transferee’s
formation documents provide for the matters described in subparagraph (g) above,
(B) that the assumption of the Debt has been duly authorized, executed and
delivered, and that the assumption agreement and the other Loan Documents are
valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member or general partner of Transferee, have been duly organized, and are in
existence and good standing, (E) that the transfer will not constitute a
“significant modification” of the Loan under Section 1001 of the IRS Code or
otherwise cause a tax to be imposed on a “prohibited transaction” by any REMIC
Trust and (F) with respect to such other matters as Lender may reasonably
request;
(j)    if required by Lender and the Loan has been securitized, Lender shall
have received a Rating Agency Confirmation with respect to such transfer;
(k)    the proposed transfer is expressly permitted pursuant to the terms of the
Ground Lease and the Redevelopment Documents or Lender has received evidence,
reasonably acceptable to Lender, that such proposed transfer has been consented
to by the ground lessor or any Person required to provide such consent under the
Redevelopment Documents;
(l)    Transferee shall deposit with Lender such new or increased Reserve Funds
as Lender may require, including, without limitation, new or increased Reserve
Funds for taxes, insurance, tenant improvements and leasing commissions, capital
expenditures and immediate repairs, and the amendment of the Loan Documents to
require the Transferee to make monthly deposits of such new or increased Reserve
Funds for such purposes thereafter; and
(m)    Borrowers’ obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the applicable terms and conditions of this Section 6.4.

-67-

--------------------------------------------------------------------------------




Notwithstanding the foregoing or anything herein to the contrary, Borrowers may
not exercise their rights pursuant to this Section 6.4 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
Securitization of the Loan and ending on the date that is sixty (60) days after
the date of such Securitization of the Loan.
Section 6.7    Pledges to Secure Corporate Credit Facilities. Notwithstanding
any provision of this Article 6 to the contrary, so long as GPLP shall continue
to Control each Borrower and any SPE Component Entity, GPLP may, without the
payment of any fee to Lender, pledge its indirect ownership interest (but not
direct ownership interest) in each Borrower and any SPE Component Entity to a
Qualified Pledgee as security for the direct obligations or debt of GPLP under a
credit facility or similar transaction, provided that each of the following
conditions are satisfied:
(a)    in no event shall more than forty-nine percent (49%) of the equity
ownership interest in either Borrower be pledged pursuant to any such credit
facility or similar transaction;
(b)    the credit facility or similar transaction secured by such pledge is (i)
fully recourse to GPLP and (ii) secured by a substantial portion of GPLP’s
assets in addition to the pledge of GPLP’s interest in each Borrower;
(c)    the repayment of the credit facility or similar transaction secured by
the pledge relies substantially on cash flow from assets or property other than
the Property;
(d)    the Qualified Pledgee shall not, in any event, pledge, sell, assign or
otherwise transfer such pledge or any of the documents which evidence or secure
such pledge to a Person other than a Person who qualifies as a Qualified
Pledgee;
(e)    neither the granting of such pledge nor the exercise of any remedies
available under such pledge shall result in the Property being managed by an
entity other the Manager, an Affiliated Manager or a New Manager approved in
accordance with the applicable terms and conditions hereof;
(f)    upon the request of any Rating Agency, following the exercise of any
remedies available to the Qualified Pledgee pursuant to the pledge, Borrowers
shall deliver or cause to be delivered, a New Non-Consolidation Opinion;
(g)    such pledges are permitted under the Ground Lease and the Redevelopment
Documents and
(h)    no Event of Default has occurred and is continuing.
Section 6.8    Permitted Indirect Transfers. Notwithstanding the restrictions
contained in this Article 6, provided no Event of Default has occurred and is
continuing and upon payment by Borrower to Lender a non-refundable fee in an
amount equal to one percent (1%) of the then outstanding principal balance of
the Loan, the transfer (but not the pledge), in one or a series of transactions,
of the stock, partnership interests or membership interests (as the case may be)
in a Restricted Party (excluding any transfer of direct interests in Borrower)
shall be permitted;

-68-

--------------------------------------------------------------------------------




provided, that, Lender shall receive not less than thirty (30) days prior
written notice of such transfers (provided that Borrower shall not be required
to provide notice of any transfer of interest in GPLP or GRT if such transfer
alone, or in the aggregate with any other such transfer, does not result in a
change of control of GPLP or GRT), (B) after giving effect to such transfers (1)
not less than fifty-one percent (51%) of the direct or indirect equity ownership
interest in each Borrower and any SPE Component Entity is owned by a Permitted
Transferee and (2) a Permitted Transferee shall Control each Borrower and any
SPE Component Entity and the day-to-day operation of the Property, (C) after
giving effect to such transfers, the Property shall continue to be managed by an
Affiliated Manager or a New Manager approved in accordance with the applicable
terms and conditions hereof, (D) in the case of the transfer of any direct
equity ownership interests in either Borrower or in any SPE Component Entity,
such transfers shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof, (E) in the case of (1) the transfer of the
management of the Property to a new Affiliated Manager in accordance with the
applicable terms and conditions hereof, or (2) the transfer of any direct or
indirect equity interests in any Restricted Party that results in any Person and
its Affiliates owning in excess of forty-nine percent (49%) of the direct or
indirect equity ownership interests in each Borrower or in any SPE Component
Entity that did not own the same on the date hereof or at the time of the
delivery of any New Non-Consolidation Opinion prior to such transfer, such
transfers shall be conditioned upon delivery to Lender of a New
Non-Consolidation Opinion addressing such transfer, (F) such transfers shall be
conditioned upon each Borrower’s ability to, after giving effect to the equity
transfer in question (1) remake the representations contained herein relating to
ERISA, OFAC and Patriot Act matters (and, upon Lender’s request, each Borrower
shall deliver to Lender (x) an Officer’s Certificate containing such updated
representations effective as of the date of the consummation of the applicable
equity transfer and (y) Patriot Act searches, bankruptcy searches, criminal
background searches and such other searches which are customarily obtained by
commercial mortgage lenders or required by applicable laws, rules and
regulations applicable to Lender, acceptable to Lender, for any Person owning,
directly or indirectly, twenty percent (20%) or more of the interests in either
Borrower as a result of such transfer) and (2) continue to comply with the
covenants contained herein relating to ERISA OFAC and Patriot Act matters and
(G) such transfers are permitted under the Ground Lease and the Redevelopment
Documents. Upon request from Lender, Borrowers shall promptly provide Lender a
revised version of the organizational chart delivered to Lender in connection
with the Loan reflecting any equity transfer consummated in accordance with this
Section 6.8.
Section 6.9    Lender’s Rights. Lender reserves the right to condition the
consent to a Prohibited Transfer requested hereunder upon (a) a modification of
the terms hereof and on assumption of this Agreement and the other Loan
Documents as so modified by the proposed Prohibited Transfer, (b) payment of a
transfer fee of one percent (1%) of outstanding principal balance of the Loan
and all of Lender’s reasonable out-of-pockets expenses incurred in connection
with such Prohibited Transfer (including reasonable attorneys’ fees and costs),
(c) to the extent required by Lender, receipt of a Rating Agency Confirmation
with respect to the Prohibited Transfer, (d) the proposed transferee’s continued
compliance with the covenants set forth in this Agreement, including, without
limitation, the covenants in Article 5, (e) receipt of a New Non-Consolidation
Opinion with respect to the Prohibited Transfer, and/or (f) such other
conditions and/or legal opinions as Lender shall determine in its sole
discretion to be in the interest of Lender. All reasonable expenses incurred by
Lender shall be payable by Borrowers whether or not Lender consents to the
Prohibited Transfer. Lender shall not be required to demonstrate any actual
impairment of its security or any

-69-

--------------------------------------------------------------------------------




increased risk of default hereunder in order to declare the Debt immediately due
and payable upon the occurrence of a Prohibited Transfer without Lender’s
consent. This provision shall apply to every Prohibited Transfer, whether or not
Lender has consented to any previous Prohibited Transfer.
ARTICLE 7
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 7.1    Insurance.
(l)    Borrowers shall obtain and maintain, or cause to be obtained and
maintained, insurance for Borrowers and the Property providing at least the
following coverages:
(i)    insurance with respect to the Improvements and, if applicable, the
Personal Property insuring against any peril now or hereafter included within
the “Special” or Causes of Loss form (which shall not exclude fire, lightning,
windstorm (including named storms), hail, explosion, riot, civil commotion,
aircraft, vehicles and smoke), in each case (A) in an amount equal to one
hundred percent (100%) of the “Full Replacement Cost,” which for purposes of
this Agreement shall mean actual replacement value exclusive of costs of
excavations, foundations, underground utilities and footings waiving of
depreciation; (B) to be written on a no coinsurance form or containing an agreed
amount endorsement with respect to the Improvements and, if applicable, Personal
Property waiving all co-insurance provisions; (C) providing for no deductible in
excess of $25,000, excluding windstorm and earthquake insurance which may have a
deductible of five percent (5%) of the total insurable value; (D) at all times
insuring against at least those hazards that are commonly insured against under
a “Special” or Causes of Loss form of policy, as the same shall exist on the
date hereof, and together with any increase in the scope of coverage provided
under such form after the date hereof; and (E) providing Law & Ordinance
coverage, including Coverage for Loss to the Undamaged Portion of the Building,
Demolition Costs and Increased Cost of Construction in amounts acceptable to
Lender. The Full Replacement Cost shall be re-determined from time to time (but
not more frequently than once in any twelve (12) calendar months) at the request
of Lender by an appraiser or contractor designated and paid by Borrowers and
approved by Lender, or by an engineer or appraiser in the regular employ of the
insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrowers of any
of their obligations under this subsection;
(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, including “Dram Shop” or other liquor liability coverage if either
Borrower sells or distributes alcoholic beverages from the Property, such
insurance (A) to be on the “occurrence” form with a general aggregate limit of
not less than $2,000,000 and a per occurrence limit of not less than $1,000,000;
(B) to continue at not less than the aforesaid limit until required to be
changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) contractual liability for all insured
contracts; and (5) contractual liability

-70-

--------------------------------------------------------------------------------




covering the indemnities contained in Articles 12 and 13 hereof to the extent
the same is available and (D) to have a deductible not to exceed $25,000;
(iii)    loss of rents and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsections 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to one hundred percent (100%) of the projected gross
income from the Property on an actual loss sustained basis for a period
beginning on the date of Casualty and continuing until the Restoration of the
Property is completed, or the expiration of twenty-four (24) months, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period. The amount of such business interruption/loss of rents insurance
shall be determined prior to the Closing Date and at least once each year
thereafter based on the greatest of: (x) Borrowers’ reasonable estimate of the
gross income from the Property and (y) the highest gross income received during
the term of the Loan for any full calendar year prior to the date the amount of
such insurance is being determined, in each case for the succeeding twenty-four
(24) month period and (D) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. All Net Proceeds payable to
Lender pursuant to this subsection (the “Rent Loss Proceeds”) shall be held by
Lender in an Eligible Account (which shall deemed to be included within the
definition of the “Accounts” hereunder) and shall be applied to the obligations
secured hereunder from time to time due and payable hereunder and under the
Note; provided, however, that (I) nothing herein contained shall be deemed to
relieve Borrowers of their obligations to pay the obligations secured hereunder
on the respective dates of payment provided for in the Note except to the extent
such amounts are actually paid out of the Rent Loss Proceeds and (II) in the
event the Rent Loss Proceeds are paid in a lump sum in advance and Borrowers are
entitled to disbursement of such Rent Loss Proceeds in accordance with the terms
hereof, Lender or Servicer shall hold such Rent Loss Proceeds in a segregated
interest-bearing Eligible Account and Lender or Servicer shall estimate the
number of months required for Borrowers to restore the damage caused by the
applicable Casualty, shall divide the applicable aggregate Rent Loss Proceeds by
such number of months and shall disburse such monthly installment of Rent Loss
Proceeds from such Eligible Account into the Cash Management Account each month
during the performance of such Restoration;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements and only if the
current property and liability coverage forms do not otherwise apply (A)
commercial general liability and umbrella liability insurance covering claims
related to the construction, repairs or alterations being made at the Property
which are not covered by or under the terms or provisions of the commercial
general liability and umbrella liability insurance policies required herein; and
(B) the insurance provided for in subsection 7.1(a)(i) written in a so-called
builder’s risk completed value form (1) on a non-reporting basis, (2) against
all risks insured against pursuant to subsections 7.1(a)(i), (iv) and (vi)
through (viii), as applicable, (3) including

-71-

--------------------------------------------------------------------------------




permission to occupy the Property, and (4) written on a no coinsurance form or
containing an agreed amount endorsement waiving co-insurance provisions;
(v)    workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with a limit
of at least $1,000,000 per accident and per disease per employee, and $1,000,000
for disease aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operation (if applicable);
(vi)    equipment breakdown/boiler and machinery insurance covering all
mechanical and electrical equipment in such amounts as shall be reasonably be
required by Lender, on terms and in amounts consistent with the commercial
property insurance policy required under subsection 7.1(a)(i) above or in such
other amount as shall be reasonably required by Lender (if applicable to the
Property);
(vii)    if any portion of the Improvements is at any time located in an area
identified in the Federal Register by the Federal Emergency Management Agency or
any successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor law (the “Flood Insurance Acts”), flood insurance through a
private policy in ana mount acceptable to Lender with a deductible of no greater
thab $100,000; provided, that, the insurance provided pursuant to this clause
(vii) shall otherwise be on terms consistent with the “All Risk” insurance
policy required in Section 7.1(a)(i) above
(viii)    earthquake insurance, if required, in amounts equal to one and
one-half times (1.5x) the probable maximum loss or scenario expected loss of the
Property plus loss of rents and/or business interruption as determined by Lender
in its sole discretion and in form and substance satisfactory to Lender,
provided that the insurance pursuant to this subsection (viii) shall be on terms
consistent with the all risk insurance policy required under Section 7.1(a)(i);
(ix)    umbrella liability insurance in an amount not less than $50,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;
(x)    insurance against employee dishonesty in amounts acceptable to Lender (if
applicable to the Property and each Borrower);
(xi)    auto liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of One
Million and No/100 Dollars ($1,000,000) (if applicable);
(xii)    such insurance as may be required pursuant to the terms of the Ground
Lease;
(xiii)    such insurance as may be required pursuant to the terms of the
Redevelopment Documents; and

-72-

--------------------------------------------------------------------------------




(xiv)    such other insurance and in such amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located.
(m)    All insurance provided for in subsection 7.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and approved by Lender. The insurance companies must
have a financial strength rating of “A” or better and a financial size category
of “VIII” or better by A.M. Best Company, Inc., and a rating of “A” or better by
S&P (each such insurer shall be referred to below as a “Qualified Insurer”). Not
less than fifteen (15) days prior to the expiration dates of the Policies
theretofore furnished to Lender pursuant to subsection 7.1(a), Borrowers shall
deliver carrier-issued binders and certificates of the renewal Policies, and
thereafter, complete copies of the Policies when issued. Upon renewal of the
Policies, Borrowers shall deliver evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”).
(n)    Except to the extent required pursuant to Section 7.1(a) hereof,
Borrowers shall not obtain (or permit to be obtained) (i) any umbrella or
blanket liability or casualty Policy unless, in each case, such Policy is
approved in advance in writing by Lender and Lender’s interest is included
therein as provided in this Agreement and such Policy is issued by a Qualified
Insurer, or (ii) separate insurance concurrent in form or contributing in the
event of loss with that required in subsection 7.1(a) to be furnished by, or
which may be reasonably required to be furnished by, Borrowers. In the event
Borrowers obtain (or causes to be obtained) separate insurance or an umbrella or
a blanket Policy, Borrowers shall notify Lender of the same and shall cause
complete copies of each Policy to be delivered as required in subsection 7.1(a).
Any umbrella or blanket Policy remains subject to review and approval by Lender
based on the schedule of locations and values. Notwithstanding Lender’s approval
of any umbrella or blanket liability or casualty Policy hereunder, Lender
reserves the right, in its sole discretion, to require Borrowers to obtain a
separate Policy in compliance with this Section 7.1.
(o)    All Policies of insurance provided for or contemplated by subsection
7.1(a) shall name each Borrower as a named insured and, in the case of liability
policies, except for the Policies referenced in subsections 7.1(a)(v) and (xi),
shall name Lender as additional insured, as their respective interests may
appear, and in the case of property coverages, including but not limited to the
all-risk/special form coverage, rent loss, business interruption, terrorism,
boiler and machinery, earthquake and flood insurance, shall name Lender as
mortgagee/lender’s loss payable by a standard noncontributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.
(p)    All property Policies of insurance provided for in subsection 7.1(a)
shall provide that:
(i)    no (A) act, failure to act, violation of warranties, declarations or
conditions, or negligence by Borrowers, or anyone acting for Borrowers, or by
any Tenant under any

-73-

--------------------------------------------------------------------------------




Lease or other occupant, (B) occupancy or use of the Property for purposes more
hazardous than those permitted, (C) foreclosure or similar action by
Lender, or (D) failure to comply with the provisions of any Policy which might
otherwise result in a forfeiture of the insurance or any part thereof, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned;
(ii)    the Policy shall not be cancelled without at least thirty (30) days’
written notice to Lender;
(iii)    each Policy shall provide that (A) the issuers thereof shall give
written notice to Lender if the Policy has not been renewed ten (10) days prior
to its expiration and (B) Lender is permitted to make payments to effect the
continuation of such Policy upon notice of cancellation due to non-payment of
Insurance Premiums; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
Additionally, each Borrower further covenants and agrees to promptly send to
Lender any notices of non-renewal or cancellation it receives from the insurer
with respect to the Policies required pursuant to this Section 7.1.
(q)    Borrowers shall furnish to Lender, on or before thirty (30) days after
the close of each of Borrowers’ fiscal years, a statement certified by each
Borrower or a Responsible Officer of each Borrower of the amounts of insurance
maintained in compliance herewith, of the risks covered by such insurance and of
the insurance company or companies which carry such insurance and, if requested
by Lender, verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender.
(r)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrowers to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrowers to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.
(s)    In the event of a foreclosure of the Security Instrument or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrowers in and to the Policies then in
force concerning the Property and all proceeds payable thereunder shall
thereupon vest exclusively in Lender or the purchaser at such foreclosure or
other transferee in the event of such other transfer of title.
(t)    As an alternative to the Policies required to be maintained pursuant to
the preceding provisions of this Section 7.1, Borrowers will not be in default
under this Section 7.1 if Borrowers maintain (or cause to be maintained)
Policies which (i) have coverages, deductibles and/or other related provisions
other than those specified above and/or (ii) are provided by insurance

-74-

--------------------------------------------------------------------------------




companies not meeting the credit ratings requirements set forth above (any such
Policy, a “Non-Conforming Policy”), provided, that, prior to obtaining such
Non-Conforming Policies (or permitting such Non-Conforming Policies to be
obtained), (1) Borrowers shall have received Lender’s prior written consent
thereto and (2) if required by Lender, confirmed that Lender has received a
Rating Agency confirmation with respect to any such Non-Conforming Policy.
(u)    The property, loss of rents/business interruption, general liability and
umbrella liability insurance policies required in this Section 7.1 shall not
exclude Terrorism Coverage (defined below) (such insurance policies, the
“Applicable Policies”). Such Terrorism Coverage shall comply with each of the
applicable requirements for Policies set forth above (including, without
limitation, those relating to deductibles); provided that, Lender, at Lender’s
option, may reasonably require Borrowers to obtain or cause to be obtained the
Terrorism Coverage with higher deductibles than set forth above. As used above,
“Terrorism Coverage” shall mean insurance for acts of terror or similar acts of
sabotage; provided, that, for so long as the Terrorism Risk Insurance Act of
2002, as extended and modified by the Terrorism Risk Insurance Program
Authorization Act of 2007 (as the same may be further modified, amended, or
extended, “TRIPRA”) (i) remains in full force and effect and (ii) continues to
cover both foreign and domestic acts of terror, the provisions of TRIPRA shall
determine what is deemed to be included within this definition of “Terrorism
Coverage.” Notwithstanding the foregoing, if TRIPRA or a subsequent statute
(providing for a government backstop of terrorism insurance), extension, or
reauthorization is not in effect, Borrowers shall not be required to pay annual
premiums in excess of the TC Cap (defined below) in order to obtain the
Terrorism Coverage (but Borrowers shall be obligated to purchase the maximum
amount of Terrorism Coverage available with funds equal to the TC Cap). As used
above, “TC Cap” shall mean an amount equal to two (2) times the premium for a
separate “Special Form” or Causes of Loss policy or equivalent policy insuring
only the Property on a stand-alone basis (including, without limitation, the
insurance required pursuant to Sections 7.1(a)(i) and (iii) hereof) at the time
that any Terrorism Coverage is excluded from any Applicable Policy.
Section 7.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrowers shall give
prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the repair and restoration of the
Property as nearly as possible to the condition the Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender (a “Restoration”) and otherwise in accordance with Section 7.4. Borrowers
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrowers.
Section 7.3    Condemnation. Borrowers shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property of which either Borrower has knowledge and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrowers shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrowers shall, at their expense, diligently prosecute any such proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings. Notwithstanding any
taking by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in

-75-

--------------------------------------------------------------------------------




anticipation of the exercise of such taking), Borrowers shall continue to pay
the Debt at the time and in the manner provided for its payment in the Note and
in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
condemning authority, Borrowers shall promptly commence and diligently prosecute
the Restoration of the Property and otherwise comply with the provisions of
Section 7.4. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt.
Section 7.4    Restoration. The following provisions shall apply in connection
with the Restoration of the Property:
(c)    If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrowers upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrowers deliver to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.
(d)    If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration in accordance with the provisions of this Section 7.4.
(i)    The Net Proceeds shall be made available for Restoration provided that
each of the following conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are insurance proceeds, less than
thirty percent (30%) of each of (i) the fair market value of the Property as
reasonably determined by Lender, and (ii) the rentable area of the Property has
been damaged, destroyed or rendered unusable as a result of a Casualty or (2) in
the event the Net Proceeds are condemnation proceeds, less than ten percent
(10%) of each of (i) the fair market value of the Property as reasonably
determined by Lender and (ii) the rentable area of the Property is taken, such
land is located along the perimeter or periphery of the Property, no portion of
the Improvements is located on such land, and such taking does not materially
impair the existing access to the Property;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than seventy-five percent (75%) of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date

-76-

--------------------------------------------------------------------------------




of the occurrence of such fire or other casualty or taking, whichever the case
may be, shall remain in full force and effect during and after the completion of
the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrowers furnish to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;
(D)    Borrowers shall commence the Restoration as soon as reasonably
practicable (but in no event later than thirty (30) days after the issuance of a
building permit with respect thereto) and shall diligently pursue the same to
satisfactory completion in compliance with all Applicable Laws, in all material
respects, including, without limitation, all applicable Environmental Laws;
(E)    Lender shall be satisfied that any operating deficits which will be
incurred with respect to the Property as a result of the occurrence of any such
fire or other casualty or taking will be covered out of (1) the Net Proceeds,
(2) the insurance coverage referred to in Section 7.1(a)(iii) above, or (3) by
other funds of Borrowers;
(F)    Lender shall be satisfied that, upon the completion of the Restoration,
the fair market value and cash flow of the Property will not be less than the
fair market value and cash flow of the Property as the same existed immediately
prior to the applicable Casualty or Condemnation;
(G)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the expiration of the insurance coverage referred to in Section 7.1(a)(iii)
above, (3) such time as may be required under applicable zoning law, ordinance,
rule or regulation in order to repair and restore the Property to the condition
it was in immediately prior to such fire or other casualty or taking, or (4) the
earliest date required for such completion under the terms of any Material
Agreements or REA;
(H)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under the Ground Lease, any REA, any Material
Agreements and all Applicable Law; and
(I)    the Restoration shall be done and completed in an expeditious and
diligent fashion and in compliance with the Ground Lease, any REA, any Material
Agreements and all Applicable Law.
(ii)    The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents. The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrowers from time to time during the course of the

-77-

--------------------------------------------------------------------------------




Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
related Restoration item have been paid for in full, and (B) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). All such plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration
shall be assigned to Lender as additional collateral for the Loan and Lender
shall have the use of the same. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration shall be subject to prior review and
acceptance by Lender and the Casualty Consultant. All reasonable out-of-pocket
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for the Restoration including, without limitation, reasonable counsel
fees and disbursements and the Casualty Consultant’s fees, shall be paid by
Borrowers. Borrowers shall have the right to settle all claims under the
Policies jointly with Lender, provided that (a) no Event of Default exists, (b)
Borrowers promptly and with commercially reasonable diligence negotiates a
settlement of any such claims and (c) the insurer with respect to the Policy
under which such claim is brought has not raised any act of the insured as a
defense to the payment of such claim. If an Event of Default exists, Lender
shall, at its election, have the exclusive right to settle or adjust any claims
made under the Policies in the event of a Casualty.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Section 7.4(b) shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until such time as the
Casualty Consultant certifies to Lender that Net Proceeds representing fifty
percent (50%) of the required Restoration have been disbursed. There shall be no
Restoration Retainage with respect to costs actually incurred by Borrowers for
work in place in completing the last fifty percent (50%) of the required
Restoration. The Restoration Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 7.4(b), be less than
the amount actually held back by Borrowers from contractors, subcontractors and
materialmen engaged in the Restoration. The Restoration Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 7.4(b) and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all appropriate governmental and quasi-governmental
authorities, and Lender receives evidence satisfactory to Lender that the costs
of the Restoration have been paid in full or

-78-

--------------------------------------------------------------------------------




will be paid in full out of the Restoration Retainage, provided, however, that
Lender will release the portion of the Restoration
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, and the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company insuring the lien of the Security Instrument. If
required by Lender, the release of any such portion of the Restoration Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrowers shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to
Borrowers, provided no Event of Default shall have occurred and shall be
continuing under this Agreement, the Security Instrument, the Note or any of the
other Loan Documents.
(e)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrowers as excess Net Proceeds pursuant
to Section 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its discretion shall deem proper. If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt.

-79-

--------------------------------------------------------------------------------




(f)    Notwithstanding the foregoing provisions of this Section 7.4, if the Loan
is included in a REMIC Trust and, immediately following a release of any portion
of the real property relating to the Property following a Casualty or
Condemnation, the ratio of the unpaid
principal balance of the Loan to the value of the remaining real property
relating to the Property is greater than one hundred twenty-five percent (125%)
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust), the principal balance of the Loan
must be paid down by Borrowers by an amount sufficient to satisfy REMIC
Requirements, unless the Lender receives an opinion of counsel that the Loan
will not fail to maintain its status as “qualified mortgage” within the meaning
of Section 860(a)(3)(A) of the IRS Code as a result of the related release of
lien.
ARTICLE 8
RESERVE FUNDS
Section 8.1    Tax Reserve Funds.
(g)    Subject to subsection 8.1(c) below and without duplication of amounts
reserved pursuant to Section 8.6 hereof, Borrowers shall deposit with Lender on
each Monthly Payment Date an amount equal to one twelfth (1/12th) of the Taxes
that Lender estimates will be payable during the next ensuing twelve (12) months
in order to accumulate sufficient funds to pay all such Taxes at least ten (10)
days prior to their respective due dates (the “Monthly Tax Deposit”). Amounts
deposited pursuant to this Section 8.1 are referred to herein as the “Tax
Reserve Funds”. If at any time Lender reasonably determines that the Tax Reserve
Funds will not be sufficient to pay the Taxes, Lender shall notify Borrowers of
such determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided that if
Borrowers receive notice of any deficiency after the date that is ten (10) days
prior to the date that Taxes are due, Borrowers will deposit such amount within
one (1) Business Day after its receipt of such notice.
(h)    Lender shall have the right to apply the Tax Reserve Funds to payments of
Taxes. In making any payment relating to Taxes, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Reserve
Funds shall exceed the amounts due for Taxes, Lender shall, in its sole
discretion, return any excess to Borrowers or credit such excess against future
payments to be made to the Tax Reserve Funds. Any Tax Reserve Funds remaining
after the Debt has been paid in full shall be returned to Borrowers.
(i)    Notwithstanding anything to contrary contained in subsection 8.1(a)
above, so long as no Cash Trap Event Period exists, Borrowers shall not be
required to deposit the Monthly Tax Deposits with Lender, provided that nothing
in this subsection 8.1(c) shall relieve Borrowers of their obligation to pay all
Taxes as they become due and payable in accordance with Section 4.5 hereof. In
the event a Cash Trap Event Period occurs, Borrowers shall be required to
deposit with Lender the Monthly Tax Deposits on each Monthly Payment Date during
the existence of such Cash Trap Event Period beginning on the first Monthly
Payment Date following the occurrence of such

-80-

--------------------------------------------------------------------------------




Cash Trap Event Period. In addition, if required by Lender, Borrowers shall also
deposit with Lender on the first Monthly Payment Date
following the occurrence of such Cash Trap Event Period an amount which Lender
reasonably determines is sufficient, when added to the Monthly Tax Deposits to
be deposited with Lender, to pay the Taxes at least ten (10) days prior to their
respective due dates.
Section 8.2    Insurance Reserve Funds.
(g)    Borrowers shall deposit with Lender on each Monthly Payment Date an
amount equal to one twelfth (1/12th) of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (the “Monthly Insurance Deposit”). Amounts deposited
pursuant to this Section 8.2 are referred to herein as the “Insurance Reserve
Funds”. If at any time Lender reasonably determines that the Insurance Reserve
Funds will not be sufficient to pay the Insurance Premiums, Lender shall notify
Borrowers of such determination and the monthly deposits for Insurance Premiums
shall be increased by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to expiration of the Policies.
Notwithstanding anything to the contrary contained in this Section 8.2,
Borrowers shall not be required to deposit the Insurance Reserve Funds with
Lender so long as (i) no Event of Default has occurred and is continuing, (ii)
the insurance maintained by Borrowers is either maintained (a) pursuant to
Section 7.1(a) above or (b) pursuant to one or more blanket Policies in
compliance with Section 7.1(c) above, and (iii) Borrowers provide Lender with
paid receipts and other evidence satisfactory to Lender that all Insurance
Premiums have been and continue to be fully and timely paid, and in any event,
at least thirty (30) days prior to the date the Policies would, in the absence
of payment, expire, lapse, be canceled or the coverage thereunder otherwise
impaired.
(h)    Lender shall have the right to apply the Insurance Reserve Funds to
payment of Insurance Premiums. In making any payment relating to Insurance
Premiums, Lender may do so according to any bill, statement or estimate procured
from the insurer or its agent, without inquiry into the accuracy of such bill,
statement or estimate. If the amount of the Insurance Reserve Funds shall exceed
the amounts due for Insurance Premiums, Lender shall, in its sole discretion,
return any excess to Borrowers or credit such excess against future payments to
be made to the Insurance Reserve Funds. Any Insurance Reserve Funds remaining
after the Debt has been paid in full shall be returned to Borrowers.
Section 8.3    Intentionally Omitted.
Section 8.4    Replacement Reserve Funds.
(n)    Subject to subsection 8.4(c) below, Borrowers shall deposit with Lender
on each Monthly Payment Date an amount equal to $21,647.00 (the “Replacement
Reserve Monthly Deposit”) for the Replacements. Amounts deposited pursuant to
this Section 8.4 are referred to herein as the “Replacement Reserve Funds”.
Lender may reassess its estimate of the amount necessary for Replacements from
time to time (but not more than once per year) and, and may require Borrowers to
increase the monthly deposits required pursuant to this Section 8.4 upon thirty

-81-

--------------------------------------------------------------------------------




(30) days’ notice to Borrowers if Lender determines in its reasonable discretion
that an increase is necessary to maintain proper operation of the Property.
(o)    Lender shall disburse Replacement Reserve Funds only for Replacements.
Provided no Event of Default has occurred and is continuing, Lender shall
disburse Replacement Reserve Funds to Borrowers within ten (10) days after the
delivery by Borrowers to Lender of a request therefor (but not more often than
once per month), in increments of at least the Minimum Disbursement Amount (or a
lesser amount if the total amount of the Replacement Reserve Funds is less than
the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining shall be made), accompanied by the following items (which items
shall be in form and substance satisfactory to Lender): (i) an Officer’s
Certificate (A) stating that the items to be funded by the requested
disbursement are Replacements, (B) stating that all Replacements at the Property
to be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all Applicable Law, (C) identifying
each Person that supplied materials or labor in connection with the Replacements
to be funded by the requested disbursement, (D) stating that each such Person
has been paid in full or will be paid in full upon such disbursement or, if such
payment is a progress payment, that such payment represents full payment to such
Person, less any applicable retention amount, for work completed through the
date of the relevant invoice from such Person, (E) stating that the Replacements
(or relevant portion thereof) to be funded have not been the subject of a
previous disbursement, and (F) stating that all previous disbursements of for
Replacements have been used to pay the previously identified Replacements, (ii)
as to any completed Replacement, a copy of any license, permit or other approval
by any Governmental Authority required, if any, in connection with the
Replacement and not previously delivered to Lender, (iii) copies of appropriate
lien waivers (or conditional lien waivers) or other evidence of payment
satisfactory to Lender, (iv) at Lender’s option, if the requested disbursement
is greater than $250,000, a title search for the Property indicating that the
Property is free from all Liens, claims and other encumbrances not previously
approved by Lender, (v) at Lender’s option, if the cost of any individual
Replacement exceeds $25,000, Lender shall have received a report satisfactory to
Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the applicable
Replacement, and (vi) such other evidence as Lender shall reasonably request to
demonstrate that the Replacements to be funded by the requested disbursement
have been completed (or completed to the extent of the requested payment) and
are paid for or will be paid upon such disbursement to Borrowers.
(p)    Notwithstanding anything to contrary contained in subsection 8.4(a)
above, Borrowers shall only be required to deposit the Replacement Reserve
Monthly Deposits with Lender on each Monthly Payment Date during the continuance
of a Cash Trap Event Period, beginning on the first Monthly Payment Date
following the first day of any Cash Trap Event Period.
(q)    Nothing in this Section 8.4 shall (i) make Lender responsible for making
or completing the Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Funds to complete any Replacements; (iii) obligate
Lender to proceed with the Replacements; or (iv) obligate Lender to demand from
Borrowers additional sums to complete any Replacements.

-82-

--------------------------------------------------------------------------------




(r)    Borrowers shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their
Leases) to inspect the progress of any Replacements and all materials being used
in connection therewith and to examine all plans and shop drawings relating to
such Replacements. Borrowers shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.
(s)    In addition to any insurance required under the Loan Documents, Borrowers
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with the Replacements. All such
policies shall be in form and amount reasonably satisfactory to Lender.
Section 8.5    Leasing Reserve Funds.
(i)    Subject to subsection 8.5(c) below, Borrowers shall deposit with Lender
on each Monthly Payment Date an amount equal to $52,645.00 (the “Leasing Reserve
Monthly Deposit”) for tenant improvements and leasing commissions that may be
incurred following the date hereof. Amounts deposited pursuant to this Section
8.5 are referred to herein as the “Leasing Reserve Funds”.
(j)    Provided no Event of Default has occurred and is continuing, Lender shall
disburse Leasing Reserve Funds to Borrowers for Qualified Leasing Expenses,
within ten (10) days after the delivery by Borrowers to Lender of a request
therefor (but not more often than once per month), in increments of at least the
Minimum Disbursement Amount (or a lesser amount if the total amount of Leasing
Reserve Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining shall be made), accompanied by the
following items (which items shall be in form and substance satisfactory to
Lender) and in no event in an amount greater than the Maximum Leasing Reserve
Disbursement Amount for the Lease in question: (i) an Officer’s Certificate (A)
stating that all Qualified Leasing Expenses at the Property to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all Applicable Law, (B) identifying each Person that supplied
materials or labor in connection with the Qualified Leasing Expenses to be
funded by the requested disbursement, (C) stating that each such Person has been
paid in full or will be paid in full upon such disbursement, or if such payment
is a progress payment, that such payment represents full payment to such Person,
less any applicable retention amount, for work completed through the date of the
relevant invoice from such Person, (D) stating that the Qualified Leasing
Expenses to be funded have not been the subject of a previous disbursement, and
(E) stating that all previous disbursements for Qualified Leasing Expenses have
been used to pay the previously identified Qualified Leasing Expenses, (ii) as
to any completed Qualified Leasing Expenses, a copy of any license, permit or
other approval by any Governmental Authority required, if any, in connection
with the Qualified Leasing Expenses and not previously delivered to Lender,
(iii) copies of appropriate lien waivers (or conditional lien waivers) or other
evidence of payment satisfactory to Lender, (iv) at Lender’s option, if the
requested disbursement is greater than $250,000, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (v)

-83-

--------------------------------------------------------------------------------




such other evidence as Lender shall reasonably request to demonstrate that the
Qualified Leasing Expenses to be funded by the requested disbursement have been
completed (or completed to the extent of the requested payment) and are paid for
or will be paid upon such disbursement to Borrowers.
(k)    Notwithstanding anything to contrary contained in subsection 8.5(a)
above, Borrowers shall only be required to deposit the Leasing Reserve Monthly
Deposit with Lender on each Monthly Payment Date during the continuance of a
Cash Trap Event Period, beginning on the first Monthly Payment Date following
the first day of any Cash Trap Event Period.
Section 8.6    Ground Rent/PILOT Payment Funds.
(l)    Subject to subsection 8.6(c) below, Borrowers shall deposit with Lender
on each Monthly Payment Date an amount equal to one twelfth (1/12th) of the
Ground Rent and PILOT Payments that Lender in good faith estimates will be
payable during the next ensuing twelve (12) months in order to accumulate
sufficient funds to pay all such Ground Rent and PILOT Payments due during such
period under the PILOT Agreement at least ten (10) days prior to their
respective due dates (the “Ground Rent/PILOT Deposit”). Amounts deposited
pursuant to this Section 8.6 are referred to herein as the “Ground Rent/PILOT
Payment Reserve Funds”. If at any time Lender reasonably determines that the
Ground Rent/PILOT Payment Reserve Funds will not be sufficient to pay the Ground
Rent or PILOT Payments when due, Lender shall notify Borrowers of such
determination and the monthly deposits for Ground Rent and PILOT Payments shall
be increased by the amount that Lender estimates is sufficient to make up the
deficiency at least ten (10) days prior to the respective due dates for the
Ground Rent or PILOT Payments, as applicable; provided that if Borrowers receive
notice of any deficiency after the date that is ten (10) days prior to the date
that Ground Rent or PILOT Payments are due, Borrowers will deposit such amount
within one (1) Business Day after their receipt of such notice. Notwithstanding
the foregoing, so long Borrowers are making the Ground Rent/PILOT Deposit in the
amount required pursuant to this Section 8.6 with respect to Ground Rent,
Borrowers shall not be required to make such monthly deposits with respect to
PILOT Payments. Notwithstanding that Borrower is required to make monthly
deposits as provided herein, Lender acknowledges that Borrower is only required
to make the PILOT Payments on a quarterly basis pursuant to the Financial
Agreement.
(m)    Lender shall apply the Ground Rent/PILOT Payment Reserve Funds to
payments of Ground Rent and PILOT Payments, as applicable. In making any payment
relating to Ground Rent or PILOT Payments, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Ground Rent or PILOT Payments, as applicable) without inquiry into
the accuracy of such bill, statement or estimate or into the validity of any
tax, assessment, sale, forfeiture, tax lien or title or claim thereof. If the
amount of the Ground Rent/PILOT Payment Reserve Funds shall exceed the amounts
due for Ground Rent and PILOT Payments, as applicable, Lender shall either
return any excess to Borrowers or credit such excess against future payments to
be made to the Ground Rent/PILOT Payment Reserve Funds, as Lender may decide in
its sole discretion. Any Ground Rent/PILOT Payment Reserve Funds remaining after
the Debt has been paid in full shall be returned to Borrowers.
(n)    Notwithstanding anything to contrary contained in subsection 8.6(a)
above, so long as no Cash Trap Event Period exists and Lender is in receipt of
evidence reasonably

-84-

--------------------------------------------------------------------------------




acceptable to Lender that Ground Rent and PILOT Payments, as applicable are
being timely paid, Borrowers shall not be required to deposit the Ground
Rent/PILOT Deposits with Lender, provided that nothing in this subsection 8.6(c)
shall relieve Borrowers of their obligations to pay all Ground Rent and Taxes as
they become due and payable pursuant to the terms hereof. In the event a Cash
Trap Event Period occurs, Borrowers shall be required to deposit with Lender the
Ground Rent/PILOT Deposits on each Monthly Payment Date during the existence of
such Cash Trap Event Period beginning on the first Monthly Payment Date
following the occurrence of such Cash Trap Event Period. In addition, if
required by Lender, Borrowers shall also deposit with Lender on the first
Monthly Payment Date following the occurrence of such Cash Trap Event Period an
amount which Lender reasonably determines is sufficient, when added to the
Ground Rent/PILOT Deposits to be deposited with Lender, to pay the Ground Rent
at least ten (10) days prior to its due dates.
Section 8.7    Rent Reserve.
(a)    Borrowers shall deposit with Lender on the date hereof $61,775.10,
representing the amount of future rent credits or abatements under existing
Leases (the “Rent Concession Reserve Funds”). So long as no Event of Default has
occurred and is continuing, Lender shall disburse amounts from the Rent
Concession Reserve Funds as set forth on Schedule IV attached hereto.
Section 8.8    Existing Leases Reserve Funds.
(f)    Borrowers shall deposit with Lender on the date hereof $2,593,953.04 for
tenant improvements and leasing commissions that may be incurred under the
existing leases listed on Schedule V attached hereto (the “Existing Leases”),
which amount is allocated among the Existing Leases as set forth on Schedule V
attached hereto (the “Existing Lease Allocated Amount”). In no event shall the
aggregate portion of the amount of Existing Leases Reserve Funds disbursed with
respect to any Existing Lease exceed the Existing Lease Allocated Amount for
such Existing Lease. Amounts deposited pursuant to this Section 8.8 are referred
to herein as the “Existing Leases Reserve Funds”.
(g)    With respect to each Existing Lease, Lender shall disburse to Borrowers
an amount of Existing Leases Reserve Funds up to the Existing Lease Allocated
Amount for such Existing Lease upon satisfaction by Borrowers of each of the
following conditions: (i) Borrowers shall submit a request for payment to Lender
at least ten (10) days prior to the date on which Borrowers request such payment
be made and which specifies the actual, out-of-pocket expenses incurred by
Borrowers in connection with tenant improvements and/or leasing commissions with
respect to the Existing Leases (the “Existing Leases Leasing Costs”) to be paid;
(ii) the amount of the requested disbursement plus the aggregate amount of all
previous disbursements of Existing Leases Reserve Funds with respect to such
Existing Lease do not exceed the Existing Lease Allocated Amount for such
Existing Lease; (iii) on the date such request is received by Lender and on the
date such payment is to be made, no Event of Default shall exist and remain
uncured; (iv) Lender shall have received an Officer’s Certificate (A) stating
that all Existing Leases Leasing Costs to be funded by the requested
disbursement have
been completed in a good and workmanlike manner and in accordance with all
Applicable Law, (B) identifying each Person that supplied materials or labor in
connection with the Existing Leases

-85-

--------------------------------------------------------------------------------




Leasing Costs to be funded by the requested disbursement, (C) stating that each
such Person has been paid in full or will be paid in full upon such
disbursement, or if such payment is a progress payment, that such payment
represents full payment to such Person, less any applicable retention amount,
for work completed through the date of the relevant invoice from such Person,
(D) stating that the Existing Leases Leasing Costs to be funded have not been
the subject of a previous disbursement, and (E) stating that all previous
disbursements for Existing Leases Leasing Costs have been used to pay the
previously identified Existing Leases Leasing Costs, (v) as to any completed
Existing Leases Leasing Costs, a copy of any license, permit or other approval
by any Governmental Authority required, if any, in connection with the Existing
Leases Leasing Costs and not previously delivered to Lender, (vi) copies of
appropriate lien waivers (or conditional lien waivers) or other evidence of
payment satisfactory to Lender, (vii) at Lender’s option, if the requested
disbursement is greater than $250,000, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (viii) such other evidence
as Lender shall reasonably request to demonstrate that the Existing Leases
Leasing Costs to be funded by the requested disbursement have been completed (or
completed to the extent of the requested payment) and are paid for or will be
paid upon such disbursement to Borrowers. Provided no Event of Default shall
exist and remain uncured, upon payment in full of all of the Existing Leases
Leasing Costs for all of the Existing Leases (and provided Borrowers have
delivered to Lender evidence of such payment in accordance with this Section
8.8(b)), Lender shall promptly disburse any remaining Existing Leases Reserve
Funds to Borrowers.
Section 8.9    The Accounts Generally.
(f)    All Reserve Funds shall be held in Eligible Accounts. Borrowers grant to
Lender a first-priority perfected security interest in each of the Reserve Funds
and all sums now or hereafter deposited in the Reserve Funds as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
The provisions of this Section 8.9 are intended to give Lender and/or Servicer
“control” of the Reserve Funds within the meaning of the UCC. Each Borrower
acknowledges and agrees that the Reserve Funds are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrowers shall have no right of withdrawal with respect
to any Reserve Funds except with the prior written consent of Lender or as
otherwise provided herein. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.
(g)    Borrowers shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Funds or permit any lien to attach thereto, or any levy to be made thereon, or
any UCC-1 Financing Statements, except those naming Lender as the secured party,
to be filed with respect thereto. Lender shall have the right to file a
financing statement or statements under the UCC in connection with any of the
Reserve Funds with respect thereto in the form required to properly perfect
Lender’s security interest therein. Borrowers agree that at any time and from
time to time, at the expense of Borrowers, Borrowers will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Lender may reasonably

-86-

--------------------------------------------------------------------------------




request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Lender to exercise and enforce its
rights and remedies hereunder with respect to any Reserve Funds.
(h)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrowers shall have no
rights in respect of the Reserve Funds and (ii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Reserve Funds as described in this Agreement, the Cash Management Agreement and
in the Security Instrument, in addition to all of the rights and remedies
available to a secured party under the UCC, and, notwithstanding anything to the
contrary contained in this Agreement, the Cash Management Agreement or in the
Security Instrument, may apply the Reserve Funds as Lender determines in its
sole discretion including, but not limited to, payment of the Debt.
(i)    The insufficiency of Reserve Funds on deposit with Lender shall not
absolve Borrowers of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.
(j)    Borrowers shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds, the sums deposited therein or the performance of the
obligations for which the Reserve Funds were established, except to the extent
arising from the gross negligence or willful misconduct of Lender, its agents or
employees. Each Borrower shall assign to Lender all rights and claims such
Borrower may have against all Persons supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.
(k)    Interest accrued, if any, on the Reserve Funds shall not be required to
be remitted to any Account and may instead be retained by Lender.
(l)    Borrowers acknowledge and agree that they solely shall be, and shall at
all times remain, liable to Lender or Servicer for all reasonable fees, charges,
costs and expenses in connection with the Reserve Funds, this Agreement and the
enforcement hereof, including, without limitation, any reasonable monthly or
annual fees or charges as may be assessed by Lender or Servicer in connection
with the administration of the Accounts and the Reserve Funds and the reasonable
fees and expenses of legal counsel to Lender and Servicer as needed to enforce,
protect or preserve the rights and remedies of Lender and/or Servicer under this
Agreement.
Section 8.10    Letters of Credit.
(h)    Each Letter of Credit delivered hereunder shall be additional security
for the payment of the Debt. Upon the occurrence and during the continuance of
an Event of

-87-

--------------------------------------------------------------------------------




Default, Lender shall have the right, at its option, to draw on any Letter of
Credit and to apply all or any part thereof to the payment of the items for
which such Letter of Credit was established or to apply each such Letter of
Credit to payment of the Debt in such order, proportion or priority as Lender
may determine, subject to the terms and conditions hereof relating to
application of sums to the Debt. Lender shall have the additional rights to draw
in full any Letter of Credit: (a) if Lender has received a notice from the
issuing bank that the Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least forty five (45) days prior to the date
on which the outstanding Letter of Credit is scheduled to expire; (b) if Lender
has not received a notice from the issuing bank that it has renewed the Letter
of Credit at least forty five (45) days prior to the date on which such Letter
of Credit is scheduled to expire and a substitute Letter of Credit is not
provided at least forty five (45) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions hereof or a substitute Letter of Credit is provided by no later than
forty five (45) days prior to such termination); (d) if Lender has received
notice that the bank issuing the Letter of Credit shall cease to be an Approved
Bank and Borrowers have not substituted a Letter of Credit from an Approved Bank
within twenty (20) days after notice; and/or (e) if the bank issuing the Letter
of Credit shall fail to (i) issue a replacement Letter of Credit in the event
the original Letter of Credit has been lost, mutilated, stolen and/or destroyed
or (ii) consent to the transfer of the Letter of Credit to any Person designated
by Lender. If Lender draws upon a Letter of Credit pursuant to the terms and
conditions of this Agreement, provided no Event of Default exists, Lender shall
apply all or any part thereof for the purposes for which such Letter of Credit
was established. Notwithstanding anything to the contrary contained in the
above, Lender is not obligated to draw any Letter of Credit upon the happening
of an event specified in (a), (b), (c), (c) or (e) above and shall not be liable
for any losses sustained by Borrowers due to the insolvency of the bank issuing
the Letter of Credit if Lender has not drawn the Letter of Credit.
(i)    In the event Borrowers deliver to Lender a Letter of Credit pursuant to
the provisions of this Section 8.10, Borrowers shall have no reimbursement
obligations with respect to such Letter of Credit, and such Letter of Credit
shall be a contribution to Borrowers and shall be accompanied by the execution
and delivery of a contribution agreement in a form reasonably acceptable to
Lender. Borrowers’ right to deliver a Letter of Credit is conditioned upon
Lender’s receipt of a New Non-Consolidation Opinion taking into effect such
Letter of Credit. The applicant under each Letter of Credit shall be required,
until such time as the Debt has been paid in full, to waive, release and
abrogate any and all rights it may have under any agreement, at law, in equity
or otherwise (including, without limitation, any law subrogating the applicant
to the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrowers or any other
Person liable for payment of the amounts which the Letter of Credit is intended
to cover for any draw made on any such Letter of Credit or otherwise.
ARTICLE 9
CASH MANAGEMENT AGREEMENT
Section 9.1    Cash Management Agreement. Borrowers shall enter into the Cash
Management Agreement on the date hereof which shall govern the collection,
holding and disbursement of Rents and any other income from the Property during
the term of the Loan.

-88-

--------------------------------------------------------------------------------




Section 9.2    Cash Flow Sweep. Upon the occurrence of an Event of Default, all
Excess Cash Flow (as defined in the Cash Management Agreement) shall be
deposited into the Excess Cash Flow Subaccount (as defined in the Cash
Management Agreement), as more particularly set forth in the Cash Management
Agreement.
ARTICLE 10
EVENTS OF DEFAULT; REMEDIES
Section 10.1    Event of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
(g)    if Borrowers shall fail to (i) pay when due (A) any sums which by the
express terms of this Agreement and the other Loan Documents require immediate
or prompt payment without any grace period or (B) sums which are payable on the
Maturity Date, or (ii) pay within five (5) days when due (A) any monthly Debt
Service and any amount required to be paid into the Reserve Funds or (B) any
other sums payable under the Note, this Agreement or any of the other Loan
Documents;
(h)    if any Taxes, PILOT Payments or Other Charges is not paid when the same
is due and payable except (i) to the extent sums sufficient to pay such Taxes,
PILOT Payments and Other Charges have been deposited with Lender in accordance
with the terms of this Agreement and Lender’s access to such sums is not
restricted or constrained in any manner or (ii) to the extent Borrowers are
contesting any such Taxes, PILOT Payments and Other Charges (or part thereof) in
accordance with Section 4.5(b) hereof;
(i)    if the Policies are not kept in full force and effect or if evidence of
the same is not delivered to Lender as provided in Section 7.1 hereof;
(j)    if any of the representations or covenants contained in Article 5 hereof
are breached or violated; provided, however, such breach or violation shall not
constitute an Event of Default if (i) such breach or violation was inadvertent,
immaterial and non-recurring, (ii) such breach or violation is curable and (iii)
Borrowers fully cure such breach of violation within fifteen (15) calendar days
after written notice from Lender;
(k)    a Prohibited Transfer occurs in violation of Article 6 hereof;
(l)    if any representation or warranty of, or with respect to, either
Borrower, Guarantor or any member, general partner, principal or beneficial
owner of any of the foregoing,
made herein, in the Guaranty or in the Environmental Indemnity or in any other
guaranty, or in any certificate, report, financial statement or other instrument
or document furnished to Lender shall have been false or misleading in any
material adverse respect when made;
(m)    if (i) either Borrower, any SPE Component Entity or Guarantor shall
commence any case, proceeding or other action (A) under any Creditors Rights
Laws seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
either Borrower or

-89-

--------------------------------------------------------------------------------




any managing member or general partner of a Borrower, any SPE Component Entity
or Guarantor shall make a general assignment for the benefit of its creditors;
(ii) there shall be commenced against either Borrower or any managing member or
general partner of Borrowers, any SPE Component Entity or Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
ninety (90) days; (iii) there shall be commenced against either Borrower, any
SPE Component Entity or Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ninety (90) days from the entry thereof;
(iv) either Borrower, any SPE Component Entity or Guarantor shall take any
action in furtherance of, or consenting to, approval of, or acquiescence in, any
of the acts set forth in clauses (i), (ii), or (iii) above; or (v) either
Borrower, any SPE Component Entity or Guarantor shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due;
(n)    if either Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the Security Instrument;
(o)    subject to Borrowers’ right to contest pursuant to Sections 4.5(b) and
4.16(b) hereof, if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;
(p)    if any federal tax lien is filed against either Borrower, any SPE
Component Entity, Guarantor or the Property and same is not discharged of record
(by payment, bonding or otherwise) within thirty (30) days after same is filed;
(q)    if either Borrower shall fail to comply with the covenants in Article 15
within twenty (20) days after request by Lender;
(r)    if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues after the expiration of
applicable grace periods, if any;
(s)    intentionally omitted;
(t)    if either Borrower shall fail to deliver to Lender within thirty (30)
days after request by Lender any Required Financial Item;
(u)    if either Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder or if the
Management Agreement is canceled, terminated or surrendered or expires pursuant
to its terms, unless in such case Borrowers shall enter into a new management
agreement with a Qualified Manager in accordance with the applicable terms and
provisions hereof;

-90-

--------------------------------------------------------------------------------




(v)    if any representation and/or covenant herein relating to ERISA matters is
breached;
(w)    if (i) either Borrower shall fail (beyond any applicable notice or grace
period) to pay any charges payable under any REA or Material Agreements as and
when payable thereunder, (ii) either Borrower defaults under any REA or Material
Agreements beyond the expiration of applicable notice and grace periods, if any,
thereunder, (iii) any REA or Material Agreements are amended, supplemented,
replaced, restated or otherwise modified without Lender’s prior written consent
or if either Borrower consents to a transfer of any party’s interest thereunder
without Lender’s prior written consent, or (iv) any REA or Material Agreements
and/or the estate created thereunder is canceled, rejected, terminated,
surrendered or expires pursuant to its terms, unless in such case Borrowers
enter into a replacement thereof in accordance with the applicable terms and
provisions hereof;
(x)    if (i) Leasehold Borrower shall fail in the payment of any rent,
additional rent or other charge mentioned in or made payable by the Ground Lease
as and when such rent or other charge is payable (unless waived by the ground
lessor), (ii) there shall occur any default by Leasehold Borrower, as tenant
under the Ground Lease, in the observance or performance of any term, covenant
or condition of the Ground Lease on the part of Leasehold Borrower, to be
observed or performed (unless waived by the ground lessor), (iii) if any one or
more of the events referred to in the Ground Lease shall occur which would cause
the Ground Lease to terminate without notice or action by the ground lessor or
which would entitle the landlord to terminate the Ground Lease and the term
thereof by giving notice to Leasehold Borrower, as tenant thereunder (unless
waived by the ground lessor), (iv) if the leasehold estate created by the Ground
Lease shall be surrendered or the Ground Lease shall be terminated or canceled
for any reason or under any circumstances whatsoever or (v) if any of the terms,
covenants or conditions of the Ground Lease shall in any manner be modified,
changed, supplemented, altered, or amended without the consent of Lender except
as otherwise permitted by this Agreement;
(y)    if either Borrower shall continue to be in default under any term,
covenant or condition of this Agreement not specified in subsections (a) through
(r) above or not otherwise specifically specified as an Event of Default herein,
(i) for more than ten (10) days after notice from Lender, in the case of any
default which can be cured by the payment of a sum of money or (ii) for thirty
(30) days after notice from Lender, in the case of any other default, provided
that if such default cannot reasonably be cured within such thirty (30) day
period and Borrowers shall have commenced to cure such default within such
thirty (30) day period and thereafter diligently
and expeditiously proceeds to cure the same, such thirty (30) day period shall
be extended for so long as it shall require Borrowers in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of ninety (90) days (subject to further extension by
Lender, in Lender’s sole discretion); and/or
(z)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents and to the extent
no cure periods are contained therein the provisions of clause (s) immediately
preceding shall be applicable thereto, whether as to Borrowers or the Property,
or if any other such event shall occur or condition shall

-91-

--------------------------------------------------------------------------------




exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.
Section 10.2    Remedies.
(t)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in Section 10.1(g) above with respect
to Borrowers and SPE Component Entity only) and at any time thereafter Lender
may, in addition to any other rights or remedies available to it pursuant to
this Agreement, the Security Instrument, the Note and the other Loan Documents
or at law or in equity, take such action, without notice or demand, that Lender
deems advisable to protect and enforce its rights against Borrowers and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in this Agreement, the Security Instrument, the Note and the
other Loan Documents against Borrowers and the Property, including, without
limitation, all rights or remedies available at law or in equity. Upon any Event
of Default described in Section 10.1(g) above (with respect to Borrowers and SPE
Component Entity only), the Debt and all other obligations of Borrowers under
this Agreement, the Security Instrument, the Note and the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and each Borrower hereby expressly waives any such notice or demand,
anything contained herein or in the Security Instrument, the Note and the other
Loan Documents to the contrary notwithstanding.
(u)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrowers under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, each Borrower or at law or in equity may be exercised by Lender
at any time and from time to time, whether or not all or any of the Debt shall
be declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to either Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by a
Borrower or to impair any remedy, right or power consequent thereon.
(v)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in

-92-

--------------------------------------------------------------------------------




the event a Borrower defaults beyond any applicable grace period in the payment
of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments, or (ii)
in the event Lender elects to accelerate less than the entire outstanding
principal balance of the Loan, Lender may foreclose the Security Instrument to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Security Instrument as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instrument to secure payment of sums secured by the
Security Instrument and not previously recovered.
(w)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Each Borrower shall
execute and deliver to Lender from time to time, promptly after the request of
Lender, a severance agreement and such other documents as Lender shall request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to Lender. Each Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, each
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrowers by
Lender of Lender’s intent to exercise its rights under such power. Borrowers
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents
and the Severed Loan Documents shall not contain any representations, warranties
or covenants not contained in the Loan Documents and any such representations
and warranties contained in the Severed Loan Documents will be given by either
Borrower only as of the Closing Date.
(x)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.
(y)    Lender may, but without any obligation to do so and without notice to or
demand on Borrowers and without releasing Borrowers from any obligation
hereunder or being deemed to have cured any Event of Default hereunder, make, do
or perform any obligation of
Borrowers hereunder in such manner and to such extent as Lender may deem
necessary. Lender is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property for such purposes, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by Applicable Law), with
interest as provided in this Section, shall constitute a portion of the Debt and
shall be due and payable to Lender upon demand. All such costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any action or proceeding shall
bear interest at the Default Rate, for the period after such cost or expense was

-93-

--------------------------------------------------------------------------------




incurred through and including the date of payment to Lender. All such costs and
expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by the liens, claims and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefore.
ARTICLE 11
SECONDARY MARKET
Section 11.1    Securitization.
(z)    Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled public or private loan securitization. The
transaction referred to in clauses (i), (ii) and (iii) above shall hereinafter
be referred to collectively as “Secondary Market Transactions” and the
transactions referred to in clause (iii) shall hereinafter be referred to as a
“Securitization”. Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities”.
(aa)    If requested by Lender, each Borrower shall assist Lender in satisfying
the market standards to which Lender customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with any Secondary Market Transactions, including, without limitation, to:
(i)    (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, each Borrower, Guarantor and
Manager, (B) provide updated budgets relating to the Property and (C) provide
updated appraisals, market studies, environmental reviews (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations of the Property (the “Updated Information”), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;
(ii)    provide opinions of counsel, which may be relied upon by Lender, the
Rating Agencies and their respective counsel, agents and representatives, as to
non-consolidation, matters of Delaware (or Maryland, as applicable) and federal
bankruptcy law relating to limited liability companies or any other opinion
customary in Secondary Market Transactions or required by the Rating Agencies
with respect to the Property and each Borrower and each Borrower’s Affiliates,
which counsel and opinions shall be satisfactory in form and substance to Lender
and the Rating Agencies;
(iii)    provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and
(iv)    execute such amendments to the Loan Documents and each Borrower or any
SPE Component Entity’s organizational documents as may be reasonably requested
by Lender or requested by the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or

-94-

--------------------------------------------------------------------------------




separate notes and/or creating a senior/subordinate note structure (any of the
foregoing, a “Loan Bifurcation”); provided, however, that Borrowers shall not be
required to modify or amend any Loan Document if such modification or amendment
would change the interest rate, the stated maturity or the amortization of
principal set forth in the Note, except in connection with a Loan Bifurcation
which may result in varying fixed interest rates and amortization schedules, but
which shall have the same initial weighted average coupon of the original Note.
Subject to the foregoing, such amendments shall not modify any other economic or
non-economic term of the Loan in a manner that is adverse (except to a de
minimis extent) to Borrowers or that would result in any operational changes
that are materially burdensome to Borrowers or the Property.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, other than costs and expenses which are otherwise the
responsibility of Borrowers pursuant to the terms of the Loan Documents,
Borrowers shall not be responsible for the payment of any costs and expenses
incurred in connection with this Section 11.1(b), other than any internal,
administrative or clerical cost and expenses incurred by Borrowers.
(bb)    If, at the time one or more Disclosure Documents are being prepared for
a Securitization, Lender expects that Borrowers alone or Borrowers and one or
more Affiliates of Borrowers collectively, or the Property alone or the Property
and Related Properties collectively, will be a Significant Obligor for purposes
of such Securitization, Borrowers shall furnish (or cause to be furnished) to
Lender upon request (i) the selected financial data or, if applicable, net
operating income, described in Item 1112(b)(1) of Regulation AB, if Lender
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan (or portion of the Loan
included in such Securitization) and any Related Loans are included in a
Securitization does, equal or exceed ten percent (10%) (but less than twenty
percent (20%)) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in such Securitization or (ii) the
financial statements described in Item 1112(b)(2) of Regulation AB, if Lender
expects that the principal amount of the Loan (or portion of the Loan included
in such Securitization) together with any Related Loans as of the cut-off date
for such Securitization may, or if the principal amount of the Loan together
with any Related Loans as of the cut-off date for such Securitization and at any
time during which the Loan (or apportion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed twenty percent (20%) of the aggregate principal amount of all
mortgage
loans included or expected to be included, as applicable, in the Securitization.
Such financial data or financial statements shall be furnished to Lender (A)
within ten (10) Business Days after notice from Lender in connection with the
preparation of Disclosure Documents for the Securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrowers and (C) not
later than seventy-five (75) days after the end of each fiscal year of
Borrowers. If requested by Lender, and to the extent not prohibited by any
applicable lease, other agreement or order, Borrowers shall furnish to Lender
financial data and/or financial statements for any tenant of any of the
Properties if, in connection with a Securitization, Lender expects there to be,
with respect to such tenant or group of affiliated tenants, a concentration
within all of the mortgage loans included or expected

-95-

--------------------------------------------------------------------------------




to be included, as applicable, in the Securitization such that such tenant or
group of affiliated tenants would constitute a Significant Obligor.
(cc)    All financial data and financial statements provided by Borrowers
hereunder pursuant to Sections 11.1(c) and (d) hereof shall be prepared in
accordance with GAAP or other methods (consistently applied) reasonably
acceptable to Lender, and shall meet the requirements of Regulation AB and other
applicable legal requirements. All financial statements referred to in Section
11.1(c) above shall be audited by independent accountants of Borrowers (which
accountants shall be reasonably acceptable to Lender) in accordance with
Regulation AB and all other applicable legal requirements, shall be accompanied
by the manually executed report of the independent accountants thereon, which
report shall meet the requirements of Regulation AB and all applicable legal
requirements, and shall be further accompanied by a manually executed written
consent of the independent accountants, in form and substance acceptable to
Lender, to the inclusion of such financial statements in any Disclosure Document
and any Exchange Act Filing and to the use of the name of such independent
accountants and the reference to such independent accountants as “experts” in
any Disclosure Document and Exchange Act Filing, all of which shall be provided
at the same time as the related financial statements are required to be
provided. All financial data and financial statements (audited or unaudited)
provided by Borrowers under Section 11.1(c) shall be accompanied by an Officer’s
Certificate stating that such financial statements meet the requirements set
forth in the first sentence of this Section 11.1(d).
(dd)    If requested by Lender, Borrowers shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation AB or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act Filing or as shall otherwise be reasonably requested by Lender.
(ee)    In the event Lender determines, in connection with a Securitization,
that the financial data and financial statements and (if applicable) related
accountants’ reports and consents required in order to comply with Regulation AB
or any amendment, modification or replacement of Regulation AB or with other
legal requirements are other than as provided herein, then notwithstanding the
provisions of Sections 11.1(c) and (d), Lender may request, and Borrowers shall
promptly provide, such other financial statements and (if applicable) related
accountants’ reports and consents as Lender determines to be necessary or
appropriate for such compliance.
(ff)    The information in this Section 11.1 shall be provided by the Borrowers
in connection with any securitization, whether a publicly registered transaction
or, at the reasonable request of the Lender, a “private” transaction exempt from
registration.
Section 11.2    Securitization Indemnification.
(l)    Each Borrower understands that information provided to Lender by either
Borrower and their respective agents, counsel and representatives may be
included in disclosure documents in connection with the Securitization,
including, without limitation, an offering circular, a prospectus, prospectus
supplement, private placement memorandum or other offering document (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”),

-96-

--------------------------------------------------------------------------------




or the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and
may be made available to investors or prospective investors in the Securities,
the Rating Agencies, and service providers relating to the Securitization.
(m)    Borrowers shall provide in connection with each of (i) a preliminary and
a final private placement memorandum or (ii) a preliminary and final prospectus
or prospectus supplement, as applicable, an agreement (A) certifying that
Borrowers have examined such Disclosure Documents specified by Lender and that
each such Disclosure Document, as it relates to each Borrower, each Borrower’s
Affiliates, the Property, Manager, Guarantor and all other aspects of the Loan,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 11.2, Lender hereunder shall include
its officers and directors), the Affiliate of Wells Fargo that has filed the
registration statement relating to the Securitization (the “Registration
Statement”), each of its directors, each of its officers who have signed the
Registration Statement and each Person that controls the Affiliate within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Wells Group”), and Wells Fargo, and any other placement
agent or underwriter with respect to the Securitization, each of their
respective directors and each Person who controls Wells Fargo or any other
placement agent or underwriter within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which Lender, the Wells Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such sections or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated in
such sections or necessary in order to make the statements in such sections, in
light of the circumstances under which they were made, not misleading and (C)
agreeing to reimburse Lender, the Wells Group and/or the Underwriter Group for
any legal or other expenses reasonably incurred by Lender, the Wells Group and
the Underwriter Group in connection with investigating or defending the
Liabilities; provided, however, that Borrowers will be liable in any such case
under clauses (B) or (C) above only to the extent that any such loss claim,
damage or liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrowers in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrowers, operating statements and rent rolls with respect to the Property
(collectively, the “Provided Information”). The indemnification provided for in
clauses (B) and (C) above shall be effective whether or not the indemnification
agreement described above is provided; provided, however, such indemnity shall
be limited to the Provided Information and shall only be effective to the extent
that Lender accurately states the Provided Information in the applicable
Disclosure Document. The aforesaid indemnity will be in addition to any
liability which Borrowers may otherwise have.
(n)    In connection with Exchange Act Filings, Borrowers shall (i) indemnify
Lender, the Wells Group and the Underwriter Group for Liabilities to which
Lender, the Wells Group or the Underwriter Group may become subject insofar as
the Liabilities arise out of or are based

-97-

--------------------------------------------------------------------------------




upon the omission or alleged omission to state in the Disclosure Document a
material fact required to be stated in the Disclosure Document in order to make
the statements in the Disclosure Document, in light of the circumstances under
which they were made, not misleading and (ii) reimburse Lender, the Wells Group
or the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Wells Group or the Underwriter Group in connection with defending or
investigating the Liabilities; provided, however, such indemnity shall be
limited to the Provided Information and shall only be effective to the extent
that Lender accurately states the Provided Information.
(o)    Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 11.2, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.
(p)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 11.2(b) or (c) hereof
is for any reason
held to be unenforceable as to an indemnified party in respect of any losses,
claims, damages or liabilities (or action in respect thereof) referred to
therein which would otherwise be indemnifiable under Section 11.2(b) or (c)
hereof, the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such losses, claims, damages or liabilities
(or action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Wells Fargo’s and Borrowers’ relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement

-98-

--------------------------------------------------------------------------------




or omission; and (iii) any other equitable considerations appropriate in the
circumstances. Lender and Borrowers hereby agree that it would not be equitable
if the amount of such contribution were determined by pro rata or per capita
allocation.
(q)    Borrowers shall jointly and severally indemnify Lender and its officers,
directors, partners, employees, representatives, agents and Affiliates against
any Losses to which Lender or its officers, directors, partners, employees,
representatives, agents and Affiliates, may become subject in connection with
any indemnification to the Rating Agencies in connection with issuing,
monitoring or maintaining the Securities insofar as the Losses arise out of or
are based upon any untrue statement of any material fact in any information
provided by or on behalf of Borrowers to the Rating Agencies (the “Covered Rated
Agency Information”) or arise out of or are based upon the omission to state a
material fact in the Covered Rating Agency Information required to be stated
therein or necessary in order to make the statements in Covered Rating Agency
Information, in light of the circumstances under which they were made, not
misleading; provided, however, such indemnity shall be limited to the Covered
Rated Agency Information.
(r)    The liabilities and obligations of both of Borrowers and Lender under
this Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.
Section 11.3    Intentionally Omitted.
Section 11.4    Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee selected by Lender (the “Servicer”) and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to such servicer/trustee pursuant to a servicing agreement between
Lender and such Servicer; provided, however, Borrowers shall not be obligated to
pay any initial set up fees or monthly or other reoccurring master servicing
fees to such Servicer.
Section 11.5    Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder as a result of Borrowers’ or Guarantor’s actions, inactions or
requests for the same (other than the initial review and surveillance of the
Loan by the Rating Agencies in connection with a Securitization), Borrowers
shall pay all of the costs and expenses of Lender, Servicer and each Rating
Agency in
connection therewith, and, if applicable, shall pay any fees imposed by any
Rating Agency in connection therewith.
Section 11.6    Mezzanine Option. Lender shall have the option (the “Mezzanine
Option”) at any time to divide the Loan into two parts, a mortgage loan and a
mezzanine loan, provided, that (i) the total loan amounts for such mortgage loan
and such mezzanine loan shall equal the then outstanding amount of the Loan
immediately prior to Lender’s exercise of the Mezzanine Option, and (ii) the
weighted average interest rate of such mortgage loan and mezzanine loan shall
equal the Interest Rate (so long as there is no event of default or prepayment
of principal of the Loan or mezzanine loan). Borrowers shall cooperate with
Lender in Lender’s exercise of the Mezzanine Option in good faith and in a
timely manner, which such cooperation shall include, but not be limited to, (i)
executing such amendments to the Loan Documents and each Borrower or any

-99-

--------------------------------------------------------------------------------




SPE Component Entity’s organizational documents as may be reasonably requested
by Lender or requested by the Rating Agencies, (ii) creating one or more Single
Purpose Entities (the “Mezzanine Borrower”), which such Mezzanine Borrower shall
(A) own, directly or indirectly, one hundred percent (100%) of the equity
ownership interests in each Borrower (the “Equity Collateral”), and (B) together
with such constituent equity owners of such Mezzanine Borrower as may be
designated by Lender, execute such agreements, instruments and other documents
as may be required by Lender in connection with the mezzanine loan (including,
without limitation, a promissory note evidencing the mezzanine loan and a pledge
and security agreement pledging the Equity Collateral to Lender as security for
the mezzanine loan); and (iii) delivering such opinions, title endorsements, UCC
title insurance policies and other materials as may be required by Lender or the
Rating Agencies. Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, other than costs and expenses which are
otherwise the responsibility of Borrowers pursuant to the terms of the Loan
Documents, Borrowers shall not be responsible for the payment of any costs and
expenses incurred in connection with Lender exercising the Mezzanine Option,
other than any internal, administrative or clerical cost and expenses incurred
by Borrowers.
Section 11.7    Conversion to Registered Form. At the request of Lender,
Borrowers shall appoint, as their agent, a registrar and transfer agent (the
“Registrar”) reasonably acceptable to Lender which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the Note in a manner that shall
cause the Note to be considered to be in registered form for purposes of Section
163(f) of the IRS Code. The option to convert the Note into registered form once
exercised may not be revoked. Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender. Borrowers may revoke the appointment of any particular person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar. The Registrar shall not be entitled to any fee from Borrowers or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents.
ARTICLE 12
INDEMNIFICATIONS
Section 12.1    General Indemnification. Borrowers shall, jointly and severally,
at their sole cost and expense, protect, defend, indemnify, release and hold
harmless the Indemnified Parties from and against any and all actual Losses
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (a) any accident, injury to or death of persons or loss of or
damage to property occurring in, on or about the Property or any part thereof or
on the adjoining sidewalks, curbs, adjacent property or adjacent parking areas,
streets or ways; (b) any use, nonuse or condition in, on or about the Property
or any part thereof or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (c) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property or any part thereof; (d) any failure of the Property to be in
compliance with any Applicable Law; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Security Instrument; and/or
(g) the holding or

-100-

--------------------------------------------------------------------------------




investing of the funds on deposit in the Accounts or the performance of any work
or the disbursement of funds in each case in connection with the Reserve Funds
(collectively, the “Indemnified Liabilities”); provided, however, that Borrowers
shall not have any obligation to Lender for the Indemnified Liabilities to the
extent solely caused by the gross negligence or willful misconduct of Lender.
Any amounts payable to Indemnified Parties by reason of the application of this
Section 12.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Indemnified
Parties until paid.
Section 12.2    Mortgage and Intangible Tax and Transfer Tax Indemnification.
Borrowers shall, jointly and severally, at their sole cost and expense, protect,
defend, indemnify, release and hold harmless the Indemnified Parties from and
against any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to (a) any tax on the making and/or recording of the Security
Instrument, the Note or any of the other Loan Documents (whether due upon the
making of same or upon the exercise of its remedies under the Loan Documents),
and (b) any transfer tax incurred by Indemnified Parties in connection with the
exercise of remedies hereunder or under any other Loan Documents.
Section 12.3    ERISA Indemnification. Borrowers shall, jointly and severally,
at their sole cost and expense, protect, defend, indemnify, release and hold
harmless the Indemnified Parties from and against any and all Losses (including,
without limitation, reasonable attorneys’ fees and costs incurred in the
investigation, defense, and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s sole discretion) that Indemnified Parties may incur, directly or
indirectly, as a result of a default under Sections 3.7 or 4.19 of this
Agreement.
Section 12.4    Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrowers shall, jointly and
severally, defend such Indemnified Party (if requested by any Indemnified Party,
in the name of the Indemnified Party) by attorneys and other professionals
approved by the Indemnified Parties. Notwithstanding the foregoing, any
Indemnified Parties may, in their sole discretion, engage their own attorneys
and other professionals to defend or assist them, and, at the option of
Indemnified Parties, their attorneys shall control the resolution of any claim
or proceeding. Upon demand, Borrowers shall, jointly and severally, pay or, in
the sole discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.
Section 12.5    Survival. Except for in connection with Borrowers’ full and
indefeasible satisfaction of the Debt pursuant to the terms of this Agreement,
the obligations and liabilities of each Borrower under this Article 12 shall
fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Security Instrument;
provided, however nothing contained in this Section 12.5 shall be deemed to
limit any obligations and liabilities of Borrowers under this Agreement or the
other Loan Documents which by their terms survive the satisfaction in full of
the Debt.

-101-

--------------------------------------------------------------------------------




Section 12.6    Environmental Indemnity. Simultaneously herewith, Borrowers and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Security Instrument.
ARTICLE 13
EXCULPATION
Section 13.1    Exculpation.
(o)    Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrowers to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrowers or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or Affiliate of Borrowers (but
specifically excluding Guarantor) or any legal representatives, successors or
assigns of any of the foregoing (collectively, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Security
Instrument and the other Loan Documents, or in the Property, the Rents, or any
other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrowers only to the extent
of such Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Security Instrument and the other Loan Documents, shall not sue for, seek or
demand any deficiency
judgment against Borrowers or any of the Exculpated Parties in any such action
or proceeding under or by reason of or under or in connection with the Note,
this Agreement, the Security Instrument or the other Loan Documents. The
provisions of this Section shall not, however, (1) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Loan
Documents; (2) impair the right of Lender to name each Borrower as a party
defendant in any action or suit for foreclosure and sale under the Security
Instrument; (3) affect the validity or enforceability of any indemnity, guaranty
or similar instrument (including, without limitation, the indemnities set forth
in Article 12 hereof, Section 11.2 hereof, in the Guaranty and in the
Environmental Indemnity) made in connection with the Loan or any of the rights
and remedies of Lender thereunder (including, without limitation, Lender’s right
to enforce said rights and remedies against each Borrower and/or Guarantor (as
applicable) personally and without the effect of the exculpatory provisions of
this Article 13); (4) impair the right of Lender to obtain the appointment of a
receiver; (5) impair the enforcement of the assignment of leases and rents
contained in the Security Instrument; (6) impair the right of Lender to enforce
Section 4.12(e) of this Agreement; (7) constitute a prohibition against Lender
to seek a deficiency judgment against each Borrower in order to fully realize
the security granted by the Security Instrument or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property; or (8) constitute a waiver of the right of Lender to
enforce the liability and obligation of each Borrower, by money judgment or
otherwise, to the extent of any Losses incurred by Lender (including attorneys’
fees and costs reasonably incurred) arising out of or in connection with any of
the following:

-102-

--------------------------------------------------------------------------------




(i)    fraud or intentional misrepresentation or any failure to disclose a
material fact by either Borrower, any SPE Component Entity, Guarantor, or any
Affiliate of the foregoing in connection with the Loan;
(ii)    the gross negligence or willful misconduct of either Borrower, any SPE
Component Entity, Guarantor or any Affiliate of the foregoing or the commission
of a criminal act by either Borrower, any SPE Component Entity, Guarantor or any
Affiliate of the foregoing which results in any seizure or forfeiture of the
Property, or any portion thereof, or either Borrower’s interest therein;
(iii)    material physical waste to the Property caused by the intentional acts
or intentional omissions of either Borrower, any SPE Component Entity, Guarantor
or any Affiliate of the foregoing (including, without limitation, any arson or
abandonment of the Property) and/or the removal or disposal of any portion of
the Property after an Event of Default by either Borrower, any SPE Component
Entity, Guarantor or any Affiliate of the foregoing;
(iv)    the misapplication, misappropriation or conversion by either Borrower of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default or (D) any Tenant security deposits or Rents collected more
than one (1) month in advance;


(v)    failure to pay any Taxes, PILOT Payments or Other Charges, charges for
labor or materials or any other charges that can create liens on any portion of
the Property to the extent that the revenue from the Property is sufficient to
pay such amounts (other than (x) amounts deposited with Lender as Tax Reserve
Funds for Taxes, PILOT Payments or Other Charges where Lender elects not to
apply such funds toward payment of such Taxes, PILOT Payments or Other Charges
owed or (y) Taxes, PILOT Payments or Other Charges owed that are contested
strictly in accordance with the terms of the Loan Documents);
(vi)    failure to maintain insurance as required by this Agreement to the
extent that the revenue from the Property is sufficient to pay the Insurance
Premiums relating thereto (other than the failure to pay amounts deposited with
Lender as Insurance Reserve Funds for Insurance Premiums to be paid to maintain
such insurance where Lender elects not to apply such funds toward payment of
such Insurance Premiums);
(vii)    intentionally omitted;
(viii)    any fees or commissions paid by either Borrower after the occurrence
of any Event of Default to Guarantor and/or any Affiliate of either Borrower
and/or Guarantor in violation of the terms of the Note, this Agreement, the
Security Instrument or the other Loan Documents;

-103-

--------------------------------------------------------------------------------




(ix)    Either Borrower’s breach of, or failure to comply with, the
representations, warranties and covenants contained in Article 15 of this
Agreement and/or the provisions of Sections 11.2 and 12.3 hereof;
(x)    Either Borrower fails to appoint a new property manager upon the request
of Lender, each as required by, and in accordance with the terms and provisions
of, this Agreement, the Assignment of Management Agreement and the other Loan
Documents or either Borrower appoints a new property manager or replaces the
property manager other than in accordance with the terms of this Agreement, the
Assignment of Management Agreement and the other Loan Documents;
(xi)    Either Borrower’s breach of or failure to comply with any
representation, warranty or covenant contained in Article 5 hereof, provided,
however, that Borrowers shall only be liable to Lender if Borrowers fail to cure
such breach or failure and fail to deliver to Lender a New Non-Consolidation
Opinion to the effect that such failure does not negate/impair the opinion
previously delivered to Lender within fifteen (15) days of notice from Lender;
(xii)    any litigation or other legal proceeding related to the Debt filed by
either Borrower, any SPE Component Entity, Guarantor or any Affiliate of the
foregoing that delays, opposes, impedes, obstructs, hinders, enjoins or
otherwise interferes with or frustrates the efforts of Lender to exercise any
rights and remedies available to Lender as provided herein and in the other Loan
Documents; and/or
(xiii)    Leasehold Borrower’s failure to pay rent, additional rent or any other
amounts due and payable under the Ground Lease to the extent that the revenue
from the Property is sufficient to pay such amounts.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrowers in the event that: (i) if any Prohibited Transfer
occurs in violation of Article 6 hereof; (ii) either Borrower or any SPE
Component Entity files a voluntary petition under the Bankruptcy Code or any
other Creditors Rights Laws; (iii) an Affiliate, officer, director, or
representative which Controls, directly or indirectly, either Borrower or any
SPE Component Entity files, or joins in the filing of, an involuntary petition
against either Borrower or any SPE Component Entity under the Bankruptcy Code or
any other Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against either Borrower or
any SPE Component Entity from any Person; (iv) either Borrower or any SPE
Component Entity files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person (other
than an involuntary petition filed by Lender) under the Bankruptcy Code or any
other Creditors Rights Laws, or solicits or causes to be solicited petitioning
creditors for any involuntary petition from any Person; (v) any Affiliate,
officer, director, or representative which Controls either Borrower or any SPE
Component Entity consents to or acquiesces in or joins in an application for the
appointment of a receiver or similar arrangement under any Applicable Laws
(other than an

-104-

--------------------------------------------------------------------------------




application for the appointment of a receiver sought by Lender); (vi) either
Borrower or any SPE Component Entity makes an assignment for the benefit of
creditors or admits in any legal proceeding its insolvency or inability to pay
its debts as they become due (other than an admission in a legal proceeding
commenced by Lender in which either Borrower or SPE Component Entity is making a
truthful statement upon the advice of counsel which is required to be made in
such legal proceeding); (vii) there is substantive consolidation of either
Borrower or any SPE Component Entity (or any Restricted Party) with any other
Person in connection with any federal or state bankruptcy proceeding involving
the Guarantor or any of its Affiliates (including, without limitation, as a
result or any breach or violation by either Borrower of any of the
representations, warranties or covenants contained in Article 5 hereof); or
(viii) either Borrower or any SPE Component Entity (or any Restricted Party)
contests or opposes any motion made by Lender to obtain relief from the
automatic stay or seeks to reinstate the automatic stay in the event of any
federal or state bankruptcy or insolvency proceeding involving the Guarantor or
its Affiliates.
Section 13.2    Survival. The obligations and liabilities of Borrowers under
this Article 13 shall fully survive indefinitely until the Debt has been
indefeasibly repaid in full notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Security Instrument;
provided, however nothing contained in this Section 13.2 shall be deemed to
limit any obligations and liabilities of Borrowers under this Agreement or the
other Loan Documents which by their terms survive the satisfaction in full of
the Debt.
ARTICLE 14
NOTICES
Section 14.1    Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
If to Borrowers:
JG Elizabeth II, LLC and N.J. Metromall Urban Renewal, Inc.
c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: George A. Schmidt, Executive Vice President and General Counsel
Facsimile No. (614) 621-8863

With a copy to:
Goulston & Storrs PC
885 Third Avenue, 18th Floor
New York, New York
Attention: Bruce P. Meyerson



-105-

--------------------------------------------------------------------------------




Phone: 212-878-5132
Fax: 212-878-5532
If to Lender:
Wells Fargo Bank, National Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California 94612
Attention: Commercial Mortgage Servicing
Facsimile No.: 866-359-5352

With a copy to:
Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention: Holly Chamberlain
Facsimile No.: 704-348-5200

or addressed as such party may from time to time designate by written notice to
the other parties.
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
ARTICLE 15
FURTHER ASSURANCES
Section 15.1    Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrowers will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.
Section 15.2    Recording of Security Instrument, etc. Borrowers forthwith upon
the execution and delivery of the Security Instrument and thereafter, from time
to time, will cause the Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrowers will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Security Instrument, this Agreement, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Security
Instrument, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to the

-106-

--------------------------------------------------------------------------------




Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by Applicable Law
so to do.
Section 15.3    Further Acts, etc. Borrowers will, at the cost of Borrowers, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which either Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying with all Applicable Law. Each Borrower, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Lender to execute in the name of each Borrower or
without the signature of either Borrower to the extent Lender may lawfully do
so, one or more financing statements to evidence more effectively the security
interest of Lender in the Property. Each Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 15.3.
Section 15.4    Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(e)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property for the purpose
of taxation and which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrowers will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrowers would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than ninety (90) days to declare the
Debt immediately due and payable.
(f)    Borrowers will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes, PILOT Payments or
Other Charges assessed against the Property, or any part thereof, and no
deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of the
Security Instrument or the Debt. If such claim, credit or deduction shall be
required by Applicable Law, Lender shall have the option, by written notice of
not less than ninety (90) days, to declare the Debt immediately due and payable.
(g)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrowers will pay for the same,
with interest and penalties thereon, if any.
ARTICLE 16
WAIVERS

-107-

--------------------------------------------------------------------------------




Section 16.1    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrowers pursuant to this
Agreement, the Security Instrument, the Note or the other Loan Documents, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to a Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by such Borrower or to impair any remedy,
right or power consequent thereon.
Section 16.2    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Security Instrument, the Note and the other Loan Documents, nor consent to
any departure by a Borrower therefrom, shall in any event be effective unless
the same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on a Borrower, shall entitle Borrowers
to any other or future notice or demand in the same, similar or other
circumstances.
Section 16.3    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
or any other instrument given as security therefor, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the
Security Instrument, the Note or the other Loan Documents, Lender shall not be
deemed to have waived any right either to require prompt payment when due of all
other amounts due under this Agreement, the Security Instrument, the Note and
the other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.
Section 16.4    Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWERS AND LENDER, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF LENDER OR BORROWERS.
Section 16.5    Waiver of Notice. Borrowers shall not be entitled to any notices
of any nature whatsoever from Lender except (a) with respect to matters for
which this Agreement specifically and expressly provides for the giving of
notice by Lender to Borrowers and (b) with

-108-

--------------------------------------------------------------------------------




respect to matters for which Lender is required by Applicable Law to give
notice, and Borrowers hereby expressly waive the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrowers.
Section 16.6    Remedies of Borrowers. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by Applicable Law or under this Agreement, the
Security Instrument, the Note and the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly,
Borrowers agree that neither Lender nor its agents shall be liable for any
monetary damages, and Borrowers’ sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment. Lender
agrees that, in such event, it shall cooperate in expediting any action seeking
injunctive relief or declaratory judgment.
Section 16.7    Marshalling and Other Matters. Each Borrower hereby waives, to
the extent permitted by Applicable Law, the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of
marshalling in the event of any sale under the Security Instrument of the
Property or any part thereof or any interest therein. Further, each Borrower
hereby expressly waives any and all rights of redemption from sale under any
order or decree of foreclosure of the Security Instrument on behalf of
Borrowers, and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date of the Security Instrument and on
behalf of all persons to the extent permitted by Applicable Law.
Section 16.8    Waiver of Statute of Limitations. To the extent permitted by
Applicable Law, each Borrower hereby expressly waives and releases to the
fullest extent permitted by Applicable Law, the pleading of any statute of
limitations as a defense to payment of the Debt or performance of its
obligations hereunder, under the Note, Security Instrument or other Loan
Documents.
Section 16.9    Waiver of Counterclaim. Each Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 16.10    Sole Discretion of Lender.
(a)    Wherever pursuant to this Agreement (a) Lender exercises any right given
to it to approve or disapprove, (b) any arrangement or term is to be
satisfactory to Lender, or (c) any other decision or determination is to be made
by Lender, the decision to approve or disapprove all decisions that arrangements
or terms are satisfactory or not satisfactory, and all other decisions and
determinations made by Lender, shall be in the sole discretion of Lender, except
as may be otherwise expressly and specifically provided herein. Prior to a
Securitization, whenever pursuant to this Agreement or any other Loan Document
the Rating Agencies are given any right to approve or disapprove any matter, or
any arrangement or term is to be satisfactory to the Rating Agencies,

-109-

--------------------------------------------------------------------------------




to the extent not already required, the decision of Lender to approve or
disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, shall be substituted therefor.
ARTICLE 17
MISCELLANEOUS
Section 17.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrowers, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.
Section 17.2    Governing Law.
(A)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE LOAN WAS
MADE BY LENDER AND ACCEPTED BY BORROWERS IN THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN
PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC
(INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW
OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH
9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWERS
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE

-110-

--------------------------------------------------------------------------------




ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW EXCEPT AS SPECIFICALLY SET FORTH ABOVE.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWERS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWERS WAIVE ANY
OBJECTIONS WHICH THEY MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWERS HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWERS DO HEREBY DESIGNATE AND APPOINT:
NATIONAL REGISTERED AGENTS, INC.
111 8TH AVENUE
NEW YORK, NEW YORK 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWERS IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWERS, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWERS (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF THEIR AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF THEIR AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
Section 17.3    Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 17.4    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision

-111-

--------------------------------------------------------------------------------




shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
Section 17.5    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrowers to any
portion of the obligations of Borrowers hereunder. To the extent Borrowers make
a payment or payments to Lender, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.
Section 17.6    Expenses. Subject to any limitations on payments of costs and
expenses by Borrowers expressly set forth in the Loan Documents, Borrowers
shall, within ten (10) Business Days of demand, pay Lender all reasonable,
out-of-pocket costs and expenses incurred by Lender in connection with: (a) the
preparation, negotiation, execution and delivery of this Agreement and all of
the other Loan Documents; (b) the administration of this Agreement and the other
Loan Documents for the term of the Loan and any modifications and amendments, if
any, of this Agreement or any of the other Loan Documents; (c) the processing of
any Borrower requests made hereunder and under any of the other Loan Documents;
(d) the enforcement of any remedies hereunder or under the other Loan Documents
or the satisfaction by Lender of any of Borrowers’ or Guarantor’s obligations
under this Agreement and the other Loan Documents; (e) enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting either Borrower, this Agreement, the Security Instrument, the Note,
the other Loan Documents, the Property, or any other security given for the
Loan; and (f) otherwise protecting Lender’s interests under this Agreement and
any other Loan Document, including, without limitation, in connection with any
“work-out” of the Loan or any bankruptcy, insolvency, receivership,
reorganization, rehabilitation, liquidation or other similar proceeding in
respect of either Borrower or Guarantor or an assignment by a Borrower or
Guarantor for the benefit of its creditors. For all purposes of this Agreement
and the other Loan Documents, Lender’s costs and expenses as described above
shall also include all reasonable fees and costs, including, without limitation,
all appraisal fees, engineering and architect costs and inspection fees,
reasonable legal fees and expenses, accounting fees, fees for the disbursement
of any Reserve Funds, environmental and other consultant fees, auditor fees, and
the cost to Lender of any title insurance premiums and title company charges
(including for down dates, abstracts, tax certificates, title insurance
endorsements required by Lender, and UCC financing statements, tax lien and
litigation searches), surveys, recording, reconveyance and notary fees, any
transfer and mortgage taxes, any Rating Agency fees and expenses, and any loan
servicing and special servicing fees and expenses (including, without
limitation, any “work-out” and/or liquidation fees, but excluding any monthly
servicing fees). Borrowers shall not be liable for the payment of any such costs
and expenses to the extent the same arise by reason of the gross negligence,
illegal acts, fraud or willful misconduct of Lender. Borrowers recognize and
agree that formal written appraisals of the Property by a licensed independent
appraiser may be required by Lender’s internal procedures and/or federal
regulatory reporting requirements on an annual and/or specialized basis and that
Lender may, at its option, require inspection of the Property by an independent
supervising

-112-

--------------------------------------------------------------------------------




architect and/or cost engineering specialist at least semiannually.
Notwithstanding the foregoing, Borrowers shall not be required to pay for more
than one appraisal in any twelve (12) month period unless an Event of Default
occurs and is continuing or as otherwise required by law. Additionally, if
Borrowers are undertaking a Restoration or is performing work that requires the
obtaining of a building permit, then either Borrower shall pay the reasonable
out-of-pocket costs of architects, engineers and other consultants retained by
Lender to review the performance of such Restoration or work. Any amounts
payable to Lender pursuant to this Section 17.6 shall become immediately due and
payable upon written demand and, if the same is not paid within ten (10)
Business Days from such written demand, shall bear interest at the Default Rate
from the date which is ten (10) Business Days from such written demand until the
date such amounts have been paid.
Section 17.7    Cost of Enforcement. In the event (a) that the Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of either Borrower or any
of its constituent Persons or an assignment by any Borrower or any of its
constituent Persons for the benefit of its creditors, or (c) Lender exercises
any of its other remedies under this Agreement, the Security Instrument, the
Note and the other Loan Documents, Borrowers shall be chargeable with and agree
to pay all costs of collection and defense, including attorneys’ fees and costs,
incurred by Lender or Borrowers in connection therewith and in connection with
any appellate proceeding or post judgment action involved therein, together with
all required service or use taxes. Any amounts payable to Lender pursuant to
this Section 17.7 shall become immediately due and payable upon written demand
and, if the same is not paid within ten (10) Business Days from such written
demand, shall bear interest at the Default Rate from the date which is ten (10)
Business Days from such written demand until the date such amounts have been
paid.
Section 17.8    Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 17.9    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Security Instrument, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrowers
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrowers in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by each
Borrower.
Section 17.10    No Joint Venture or Partnership; No Third Party Beneficiaries.
(c)    Borrowers and Lender intend that the relationships created under this
Agreement, the Security Instrument, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrowers and Lender or to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.

-113-

--------------------------------------------------------------------------------




(d)    This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrowers and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrowers
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
(e)    The general partners, members, principals and (if either Borrower is a
trust) beneficial owners of each Borrower are experienced in the ownership and
operation of properties similar to the Property, and Borrowers and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property. No Borrower is relying on Lender’s
expertise, business acumen or advice in connection with the Property.
(f)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
(g)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
(h)    Each Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Property and notwithstanding any investigation
of the Property by Lender; that such reliance existed on the part of Lender
prior to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept the this Agreement, the Note, the Security Instrument
and the other Loan Documents in the absence of the warranties and
representations as set forth in Article 3 of this Agreement.
Section 17.11    Publicity; Advertising.
(e)    All news releases, publicity or advertising by Borrowers or their
Affiliates through any media intended to reach the general public which refers
to this Agreement, the Note,

-114-

--------------------------------------------------------------------------------




the Security Instrument or the other Loan Documents or the financing evidenced
by this Agreement, the Note, the Security Instrument or the other Loan
Documents, to Lender or any of its Affiliates shall be subject to the prior
written approval of Lender, not to be unreasonably withheld, provided, that
Borrowers shall be permitted to disclose the terms of the financing evidenced by
this Agreement and the other Loan Documents to the extent necessary to comply
with Applicable Law.
(f)    Each Borrower hereby agrees that Lender and its affiliated entities,
including, without limitation, Wells Fargo & Company and its subsidiaries, may
publicly
identify details of the Loan in their respective advertising and public
communications of all kinds, including, but not limited to, press releases,
direct mail, newspapers, magazines, journals, e-mail or internet advertising or
communications. Such details may include the name of the Property, the address
of the Property, the amount of the Loan, the Closing Date, and a description of
the size and location of the Property.
Section 17.12    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Security
Instrument, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. Wherever the phrase “during the continuance of an Event
of Default” or the like appears herein or in any other Loan Document, such
phrase shall not mean or imply that Lender has any obligation to accept a cure
of such Event of Default. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Each Borrower acknowledges that,
with respect to the Loan, Borrowers shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under this
Agreement, the Note, the Security Instrument and the other Loan Documents or any
other agreements or instruments which govern the Loan by virtue of the ownership
by it or any parent, subsidiary or Affiliate of Lender of any equity interest
any of them may acquire in either Borrower, and each Borrower hereby irrevocably
waives the right to raise any defense or take any action on the basis of the
foregoing with respect to Lender’s exercise of any such rights or remedies. Each
Borrower acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse-to or competitive with the business of Borrowers or their
Affiliates.
Section 17.13    Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrowers and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.

-115-

--------------------------------------------------------------------------------




Section 17.14    Liability. The obligations and liabilities of Borrowers
hereunder shall be joint and several. This Agreement shall be binding upon and
inure to the benefit of Borrowers and Lender and their respective successors and
assigns forever.
Section 17.15    Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.
[NO FURTHER TEXT ON THIS PAGE]



-116-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
FEE BORROWER:
N.J. METROMALL URBAN RENEWAL, INC., a New Jersey corporation
By:
/s/ Mark E. Yale

Name:
Mark E. Yale

Title:
Executive Vice President, Chief Financial Officer and Treasurer

LEASEHOLD BORROWER:
JG ELIZABETH II, LLC, a Delaware limited liability company
By:
Glimcher Properties Limited Partnership, a Delaware limited partnership, its
sole member

By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner

By:    /s/ Mark E. Yale
Name:    Mark E. Yale
Title:
Executive Vice President, Chief Financial Officer and Treasurer

LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:    /s/ Jeffrey L. Cirrilo
Name: Jeffrey L. Cirillo
Title:     Director








--------------------------------------------------------------------------------




EXHIBIT A
ADDITIONAL DEFINITIONS
“Adjusted Net Cash Flow” shall mean Underwritten NOI minus (a) normalized tenant
improvement and leasing commission expenditures equal to $1.00 per square foot
per annum in line rentable square feet (which includes space of less than 20,000
square feet of gross leasable area), and (b) normalized capital improvements
equal to $0.20 per square foot per annum.
“Assumed Debt Service Coverage Ratio” shall mean as of the last day of the
calendar quarter immediately preceding the applicable date of calculation, the
quotient obtained by dividing (1) the Adjusted Net Cash Flow by (2) the
aggregate principal and interest projected to be due and payable over the twelve
(12) month period subsequent to the date of calculation based upon the Interest
Rate and a thirty (30)-year amortization period. Borrowers shall deliver to
Lender such information as is reasonably required for Lender to make all
applicable calculations. Lender’s calculation of the Assumed Debt Service
Coverage Ratio, and all component calculations, shall be conclusive and binding
on Borrower absent manifest error.
“Underwritten NOI” shall mean Underwritten EGI minus Underwritten Operating
Expenses.
INCOME
“Underwritten EGI” shall mean Net Rental Income plus Other Income and Rent
Concessions.
“Net Rental Income” shall mean Gross Potential Rent plus Expense Reimbursements
minus Vacancy Deduction plus Percentage Rent.
“Gross Potential Rent” shall mean gross potential rent, computed in accordance
with accounting principles reasonably acceptable to Lender, based on the most
recent rent roll annualized, which should include (a) effective rent for
occupied space (that is, actual rent collected from tenants in actual physical
occupancy pursuant to valid Leases (other than the Ground Lease); provided; that
(i) to the extent a particular tenant is either in a scheduled rent concession
period at the time of determination or has a rent concession period scheduled in
the future for which Borrowers have deposited Rent Concession Reserve Funds in
accordance with Section 8.7 hereof, such tenant’s annualized rent shall be
adjusted by Lender to reflect a normalized annualized amount and (ii)
contractual rent steps occurring during the immediately succeeding twelve (12)
month period shall be included and (b) market rents for vacant space.
“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, to the extent deemed recurring and
sustainable, determined on a trailing 12-month basis (which should include
actual expense reimbursements for occupied space and market expense
reimbursements for vacant space and newly-leased space) and adjusted to include
contractually fixed common area maintenance escalations occurring during the
immediately succeeding twelve (12) month period; provided, however, that total
Expense Reimbursements cannot exceed one hundred percent (100%) of Borrowers’
actual Operating Expenses.




--------------------------------------------------------------------------------




“Vacancy Deduction” shall be determined by multiplying Gross Potential Rent and
Expense Reimbursements by the greatest of (a) the actual vacancy at the Property
at the time of determination, and (b) an imputed vacancy rate of five percent
(5%).
“Percentage Rent” shall mean percentage rent as determined from the most recent
operating statement, to the extent deemed recurring and sustainable, determined
on a trailing 12-month basis.
“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is deemed recurring and sustainable, determined on a
trailing 12-month basis, computed in accordance with accounting principles
reasonably acceptable to Lender, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items. Notwithstanding the foregoing, Other Income will not include
insurance proceeds (other than proceeds of rent loss, business interruption or
other similar Insurance allocable to the applicable period); Condemnation
proceeds (other than Condemnation proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period); proceeds of any financing; proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein (including
proceeds of any sales of furniture, fixtures and equipment); capital
contributions or loans to Borrowers or an Affiliate of Borrowers; any item of
income otherwise includable in Other Income but paid directly by any tenant to a
Person other than Borrowers; any other extraordinary, non-recurring revenues;
payments paid by or on behalf of any tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Lease has been
affirmed by the trustee in such proceeding or action pursuant to a final,
non-appealable order of a court of competent jurisdiction; payments paid by or
on behalf of any tenant under a Lease the demised premises of which are not
occupied either by such tenant or an affiliate or sublessee thereof; payments
paid by or on behalf of any tenant under a Lease in whole or partial
consideration for the termination of any Lease; payments paid by or on behalf of
(i) any tenant under a Lease which has provided written notice to Borrowers of
its intent to vacate the portion of the Property leased to such tenant within
the subsequent six (6) months or (ii) any tenant under a Lease who has exercised
a termination option; sales tax rebates from any Governmental Authority; sales,
use and occupancy taxes on receipts required to be accounted for by Borrowers to
any Governmental Authority; refunds and uncollectible accounts; interest income
from any source; unforfeited security deposits, utility and other similar
deposits; income from tenants not paying rent or who is otherwise in default
under their Lease; or any disbursements to Borrowers from the Reserve Funds.
“Rent Concessions” shall mean any remaining rent concessions for the Leases used
to determine Gross Potential Rent (other than any concessions already accounted
for in the determination of Gross Potential Rent above) to the extent such rent
concessions relate to the forward 12-month period at the time of determination.
EXPENSE
“Bad Debt” shall mean debt that remains uncollectible after reasonable efforts
have been exhausted to collect the debt. Bad Debt will be determined on a
trailing 12-month basis.

-2-



--------------------------------------------------------------------------------




“Underwritten Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing 12-month period adjusted upwards or downwards in
Lender’s reasonable discretion by anticipated changes in Operating Expenses plus
Bad Debt.
“Operating Expenses” shall mean all expenses, computed in accordance with
accounting principles reasonably acceptable to Lender, of whatever kind and from
whatever source, relating to the ownership, operation, repair, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, without limitation (and without duplication): Taxes
(based on the greater of (a) projected taxes that would be due if the Property
was not subject to any abatement and (b) projected PILOT Payments); Insurance
Premiums (based on the most current premium annualized); management fees
(whether or not actually paid) equal to the lesser of three percent (3%) of
Underwritten EGI and $1,000,000; costs attributable to the ordinary operation,
repair and maintenance of the Improvements; common area maintenance costs;
advertising and marketing expenses; professional fees; license fees; general and
administrative costs and expenses; utilities; payroll, benefits and related
taxes and expenses; janitorial expenses; computer processing charges; operating
equipment or other lease payments as approved by Lender; ground lease payments;
bond assessments; and other similar costs and expenses; in each instance, unless
otherwise noted, only to the extent actually paid for by Borrowers (the
foregoing expenses being referred to herein as “Actual Operating Expenses”).
Notwithstanding the foregoing, Operating Expenses shall not include debt service
(including principal, interest, impounds and other reserves), capital
expenditures, tenant improvement costs, leasing commissions or other expenses
which are paid from escrows required by the Loan Documents; any payment or
expense for which Borrowers were or are to be reimbursed from proceeds of the
loan or insurance or by any third party; federal, state or local income taxes;
any non-cash charges such as depreciation and amortization; and any item of
expense otherwise includable in Operating Expenses which is paid directly by any
tenant except real estate taxes paid directly to any taxing authority by any
tenant.
In making the calculations described herein, applicable line items may be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis and
(b) to reflect Leases (and projected changes to the applicable line items above)
which are either (i) anticipated to terminate within the ninety (90) days of the
date of calculation or (ii) executed with creditworthy tenants with rent
commencement dates scheduled to occur within ninety (90) days of the date of
calculation.
[NO FURTHER TEXT ON THIS PAGE]



-3-



--------------------------------------------------------------------------------




SCHEDULE I
RESERVED



USActive 28944438.7

--------------------------------------------------------------------------------




SCHEDULE II
ORGANIZATIONAL CHART
(attached hereto)



USActive 28944438.7

--------------------------------------------------------------------------------






100%
sole shareholder


100%
sole equity member


N.J. Metromall Urban Renewal, Inc.,
a New Jersey corporation


(fee owner of real estate & Landlord under Master Lease)




Glimcher affiliates and
Unrelated parties


Glimcher Properties
Limited Partnership,
a Delaware limited partnership


Glimcher Properties
Corporation,
a Delaware corporation


Glimcher Realty Trust,
a Maryland REIT


JG Elizabeth II, LLC,
a Delaware limited liability company


(leasehold owner under Master Lease)
1.498263% limited


98.359690% limited
0.142048% general


100% sole equity member




100%



USActive 28944438.7

--------------------------------------------------------------------------------




SCHEDULE III
DESCRIPTION OF REA’S
1.
That certain Declaration of Detention Basin Easements dated as of December 5,
997 by OENJ Corporation, a Delaware corporation, as the same may be amended,
restated, supplemented or modified.

2.
That certain Declaration of Great Ditch Pipe, Leachate Collection System and
Related Easements dated as of December 5, 1997 by OENJ Corporation, a Delaware
corporation, as the same may be amended, restated, supplemented or modified.

3.
That certain Declaration of Access Easement dated as of December 5, 1997 by OENJ
Corporation, a Delaware corporation as amended by that certain First Amendment
to Declaration of Access Easement dated as of May 28, 1998 by Fee Borrower and
OENJ Corporation, a Delaware corporation, as the same may be further amended,
restated, supplemented or modified.




USActive 28944438.7

--------------------------------------------------------------------------------




SCHEDULE IV
RENT CONCESSIONS




The Gap    $61,775.10

USActive 28944438.7

--------------------------------------------------------------------------------




SCHEDULE V




OUTSTANDING OBLIGATIONS UNDER EXISTING LEASES




Tenant Allowances


SEIKO ALLOWANCE-JER    $ 16,580.00
CONVERSE ALLOW- JER    $ 110,700.00
UNDER ARMOUR ALLOW-JER    $ 425,800.00
MICHAEL KORS ALLOW- JER    $ 571,000.00
HELLY HANSEN ALLOW- JER    $ 132,400.00
ACE CONNECTION ALLOW-JER    $ 25,000.00
Burlington    $1,083,410.00
Cohoes    $ 30,370.00
Kipling    $ 23,680.00
LEGO    $ 175,013.04
__________
Total    $2,593,953.04




